Exhibit 10.1

THE MARK TOWER

OFFICE LEASE

This Office Lease (the “Lease”), dated as of the Effective Date set forth in
Section 1 of the Summary of Basic Lease Information (the “Summary”), below, is
made by and between FIFTH & COLUMBIA INVESTORS, LLC, a Delaware limited
liability company (“Landlord”), and F5 NETWORKS, INC., a Washington corporation
(“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

  TERMS OF LEASE  

DESCRIPTION

1.   Effective Date:   May 3, 2017 (“Effective Date”). 2.   Building; Project;
Premises:
(Article 1)     2.1   Building; Project; Office Component:  

The term “Building”, as used in this Lease, shall mean that certain tower,
commonly known as the “Mark Tower”, which Building is comprised of, (i) the
Office Lobby (as that term is defined in Section 1.1.2 below), (ii) the Building
Common Areas (as that term is defined in Section 1.1.4 below), which shall
include the Office Lobby and passenger elevators and freight elevators
exclusively serving the office tenants of the Building (such elevators to be
known as the “Office Elevators”), (iii) 515,518 rentable square feet of office
space on floors 20-48 (together with the Building Common Areas, the “Office
Component”), and (iv) a hotel and associated amenities, including conference
areas, located on floors 2-16 (collectively, the “Hotel”), all located at 801
Fifth Avenue, Seattle, Washington. Notwithstanding the foregoing, the parties
acknowledge and agree that the Building does not contain floors commonly known
as 17-19 and 44.

 

The term “Project”, as used in this Lease, shall mean: (i) the Building, (ii) a
multipurpose event center, commonly known as “The Sanctuary”, located in the
former church building that is adjacent to the Building (the “The Sanctuary”),
and common areas exclusively serving the hotel, (iii) the Project Common Areas,
(iv) the parking garage partially located underneath the Building, consisting of
not fewer than 321 parking stalls in the aggregate (collectively, the “Parking
Garage”), (v) the land (which is improved with landscaping and other
improvements) upon which the Building, The Sanctuary and common areas
exclusively serving the hotel, and upon which the Project Common Areas are
located, and the Parking Garage is partially located, which land is legally
described on

 

  -1-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

      Exhibit A-1 attached hereto (the “Property”), and (vi) at Landlord’s
discretion, any additional real property, areas, land, buildings or other
improvements added thereto.   2.2   Premises:  

The term “Premises”, as used in this Lease, shall mean all of the 515,518
rentable square feet of space on floors 20-48 (the parties acknowledging that,
as set forth above, there is no floor commonly known as floor 44) in the Office
Component, subject to the TCCs of Section 1.2 below, as further depicted on
Exhibit A to this Lease. The rentable square footage of each floor of the
Premises is as follows:

 

Floor 20:            16,026    Rentable Square Feet

Floor 21:            18,362    Rentable Square Feet

Floor 22:            18,886    Rentable Square Feet

Floor 23:            18,636    Rentable Square Feet

Floor 24:            19,199    Rentable Square Feet

Floor 25:            19,283    Rentable Square Feet

Floor 26:            19,334    Rentable Square Feet

Floor 27:            19,352    Rentable Square Feet

Floor 28:            19,338    Rentable Square Feet

Floor 29:            19,290    Rentable Square Feet

Floor 30:            19,210    Rentable Square Feet

Floor 31:            19,098    Rentable Square Feet

Floor 32:            18,960    Rentable Square Feet

Floor 33:            18,818    Rentable Square Feet

Floor 34:            18,670    Rentable Square Feet

Floor 35:            18,518    Rentable Square Feet

Floor 36:            19,026    Rentable Square Feet

Floor 37:            18,518    Rentable Square Feet

Floor 38:            18,560    Rentable Square Feet

Floor 39:            18,385    Rentable Square Feet

Floor 40:            18,206    Rentable Square Feet

Floor 41:            18,021    Rentable Square Feet

Floor 42:            17,831    Rentable Square Feet

Floor 43:            17,636    Rentable Square Feet

Floor 45:            17,423    Rentable Square Feet

Floor 46:            17,204    Rentable Square Feet

Floor 47:            16,979    Rentable Square Feet

Floor 48:            16,749    Rentable Square Feet

3.

 

Lease Term

(Article 2):

    3.1   Length of Term:   Approximately one hundred seventy-four (174) months.
  3.2   Lease Commencement Date:   The later to occur of (i) April 1, 2019, and
(ii) ten (10) months after the Substantial Completion Date (as that term is
defined in the Tenant Work Letter attached hereto as Exhibit B (the “Tenant Work
Letter”)). The Lease Commencement Date shall occur as set forth above,
regardless of the actual date of the substantial completion of the Tenant
Improvements (as that term is defined in the Tenant Work Letter).

 

  -2-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

  3.3   Rent Commencement Date:   The date upon which Tenant’s obligation to pay
Rent shall commence, which shall be the Lease Commencement Date, subject to the
“Base Rent Abatement” set forth in Section 3.2 of this Lease.   3.4   Lease
Expiration Date:   11:59 p.m. on the last day of the one hundred seventy-fourth
(174th) full calendar month of the Lease Term, subject to extension pursuant to
Section 2.2 below.   3.5   Option Term(s):   Three (3) five (5)-year option(s)
to renew, as more particularly set forth in Section 2.2 of this Lease. 4.   Base
Rent
(Article 3):  

 


Period During Lease Term

   Annualized
Base Rent      Monthly
Installment
of Base Rent      Annual
Rental Rate
per Rentable
Square Foot  

Lease Commencement Date – Lease Month 6

   $ 20,620,720.00      $ 1,718,393.33      $ 40.00 * 

Lease Months 7 – 18

   $ 21,136,238.00      $ 1,761,353.17      $ 41.00  

Lease Months 19 – 30

   $ 21,664,643.95      $ 1,805,387.00      $ 42.03  

Lease Months 31 – 42

   $ 22,206,260.05      $ 1,850,521.67      $ 43.08  

Lease Months 43 – 54

   $ 22,761,416.55      $ 1,896,784.71      $ 44.15  

Lease Months 55 – 66

   $ 23,330,451.96      $ 1,944,204.33      $ 45.26  

Lease Months 67 – 78

   $ 23,913,713.26      $ 1,992,809.44      $ 46.39  

Lease Months 79 – 90

   $ 24,511,556.09      $ 2,042,629.67      $ 47.55  

Lease Months 91 – 102

   $ 25,124,344.99      $ 2,093,695.42      $ 48.74  

Lease Months 103 – 114

   $ 25,752,453.61      $ 2,146,037.80      $ 49.95  

Lease Months 115 – 126

   $ 26,396,264.95      $ 2,199,688.75      $ 51.20  

Lease Months 127 – 138

   $ 27,056,171.57      $ 2,254,680.96      $ 52.48  

Lease Months 139 – 150

   $ 27,732,575.86      $ 2,311,047.99      $ 53.80  

Lease Months 151 – 162

   $ 28,425,890.26      $ 2,368,824.19      $ 55.14  

Lease Months 163 – Lease Expiration Date

   $ 29,136,537.52      $ 2,428,044.79      $ 56.52  

 

* Subject to the terms set forth in Section 3.2 below.

 

  -3-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

5.

 

Operating Expenses and Tax Expenses

(Article 4):

   This is a “TRIPLE NET” lease and as such, the provisions contained in this
Lease are intended, subject to the limitations and exclusions set forth herein,
to pass on to Tenant and reimburse Landlord for the costs and expenses
reasonably associated with the Premises (including Direct Expenses attributed to
the Project generally, subject to allocation pursuant to Section 4.3 below) and
Tenant’s operation therefrom. To the extent such costs and expenses payable by
Tenant cannot be charged directly to, and paid by, Tenant, such costs and
expenses shall, subject to the limitations and exclusions set forth herein, be
paid by Landlord but reimbursed by Tenant as Additional Rent.

6.

 

Tenant’s Share

(Article 4):

   100%, subject to allocation between Cost Pools pursuant to Section 4.3 below.

7.

 

Permitted Use

(Article 5):

   Tenant shall use the Premises solely for general office use, administrative
purposes, data facility use, research and development uses (excluding
biotechnology and laboratory uses), and uses incidental thereto (the “Standard
Permitted Use”), and any other legally permitted uses, all of which shall be
consistent with the uses made under the Class A Standard (as that term is
defined below) (collectively, the “Permitted Use”); provided, however, that
notwithstanding anything to the contrary set forth hereinabove, and as more
particularly set forth in this Lease, Tenant shall be responsible for operating
and maintaining the Premises pursuant to, and in no event may Tenant’s Permitted
Use violate, (i) Landlord’s Rules and Regulations (as that term is defined in
Section 5.2 of this Lease), (ii) all Applicable Laws (as that term is defined in
Article 24 of this Lease), and (iii) the Permitted Encumbrances (as that term is
defined in Section 5.5 of this Lease), and any other Underlying Documents (as
that term is defined in Section 5.5 of this Lease), which Tenant becomes
subordinate to, subject to, and in accordance with Section 5.5 below. For
purposes of this Lease, the “Class A Standard” shall mean the standard
prevailing at Comparable Buildings (as that term is defined in Exhibit F
attached to this Lease). 8.   Security Deposit:    None.

9.

 

Parking Passes

(Article 28):

   See Article 28 of this Lease below.

 

  -4-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

10.

 

Address of Tenant

(Section 29.18):

   Initial Notice Addresses:     

F5 Networks, Inc.

401 Elliott Ave. W

Seattle, Washington 98119

Attention: Global Real Estate - Lease Administration

 

With copies to:

 

F5 Networks, Inc.

401 Elliott Ave. W

Seattle, Washington 98119

Attention: Legal Department - General Counsel Real Estate

 

And:

 

Perkins Coie LLP

1201 Third Avenue

Suite 4900

Seattle, Washington 98101

Attention: Michael A. Barrett

 

After Delivery of a Change of Address Notice to Landlord from Tenant:

 

F5 Networks, Inc.

801 Fifth Avenue

Seattle, Washington 98104

Attention: Global Real Estate - Lease Administration

 

With copies to:

 

F5 Networks, Inc.

801 Fifth Avenue

Seattle, Washington 98104

Attention: Legal Department - General Counsel Real Estate

 

And:

 

Perkins Coie LLP

1201 Third Avenue

Suite 4900

Seattle, Washington 98101

Attention: Michael A. Barrett

11.

 

Address of Landlord

(Section 29.18):

  

Stockbridge Capital Partners

4 Embarcadero Center, Suite 3300

San Francisco, California 94111

Attention: Stephen Pilch, Managing Director

 

And

 

Fifth & Columbia Investors, LLC

2401 Utah Avenue South, Suite 305

Seattle, Washington 98134

Attention: Kevin Daniels

 

  -5-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

    

With copies to:

 

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention: Anton N. Natsis, Esq.

12.  

Broker(s)

(Section 29.24):

  

Representing Tenant:

 

Kinzer Partners

 

Representing Landlord:

 

Jones Lang LaSalle

13.

 

Tenant Improvement Allowance

(Section 2 of Exhibit B):

   $100.00 per rentable square foot of the Premises for a total of
$51,551,800.00, as further provided in Section 2 of the Tenant Work Letter.

 

  -6-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS; RENTABLE SQUARE FEET

1.1 Premises, Building, Project and Common Areas.

1.1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises, which is a part of the Property. The outline of the
Premises is set forth in Exhibit A attached. The parties hereto agree that the
lease of the Premises is upon and subject to the terms, covenants and conditions
(the “TCCs”) set forth in this Lease, and Tenant and Landlord each covenants as
a material part of the consideration for this Lease to keep and perform each and
all of such TCCs by it to be kept and performed and that this Lease is made upon
the condition of such performance. The parties hereto hereby acknowledge that
the purpose of Exhibit A, Exhibit A-2, and Exhibit A-3 is to show the
approximate location of the Premises, the Office Lobby, the Office Elevators,
the Concession Area, the Project loading areas, Tenant’s Generator (as that term
is defined in Section 6.5.1 below) and access to the Parking Garage, only, and
such Exhibits are not meant to constitute an agreement, representation or
warranty as to the construction of the Premises, the Building, or the Project,
the precise area thereof or the specific location of the Common Areas, as that
term is defined in Section 1.1.4, below, or the elements thereof or of the
accessways to the Premises, Building or the Project. Except as specifically set
forth in this Lease and in the Tenant Work Letter attached hereto as Exhibit B,
including, without limitation, Landlord’s obligation to construct the Base,
Shell and Core (as that term is defined in Section 1.1 of the Tenant Work
Letter), and to satisfy the Final Completion Condition (as that term is defined
in Section 1.5 of the Tenant Work Letter), Tenant shall accept each floor of the
Premises in their “as is” condition as of the Lease Commencement Date, and
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the initial improvement of the Premises. Tenant also
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant’s business, except as specifically set forth in this Lease
and the Tenant Work Letter.

1.1.2 Office Lobby; Concession Area. As set forth in Section 2.1 of the Summary,
the Building includes the lobby serving the Office Component located on the
ground floor of the Building, as depicted on Exhibit A-2 attached hereto (the
“Office Lobby”). A portion of the Office Lobby, identified on Exhibit A-2 as the
“Concession Area” shall be leased or licensed by Landlord for use as a coffee
bar or coffee shop, café, or other retail, restaurant, or concession space
providing services or selling goods to the general public and the tenant(s) of
the Building, such licensee, tenant or occupant of the Concession Area, is the
“Concessionaire”. The Concession Area shall be improved, and shall be operated,
including the use thereof, by the Concessionaire, consistent with the Class A
Standard, and the improvement of the Concession Area shall be comparable to
retail space of a similar use that is of comparable lobby location within the
Comparable Buildings. The Concessionaire shall provide services or sell goods to
the general public and the tenants of the Building, and otherwise, subject to
the terms of this Section 1.1.2, Landlord may lease or license the Concession
Area to any Concessionaire selected by Landlord, in Landlord’s sole discretion;
provided, however, prior to making a specific use of the Concession Area or
changing any specific use of the Concession Area, including in connection with
Landlord’s initial lease or license of the Concession Area, if such use will not
be as a coffee bar, coffee shop, or similar use, Landlord shall first meet and
confer with a representative of Tenant, to the extent a representative is made
reasonably available to Landlord, regarding the proposed use of the Concession
Area; provided, further however, any suggestions or requests made by Tenant’s
representative shall not be binding on Landlord.

1.1.2.1 Turnstiles, Lobby Desk and Supplemental Security Equipment. As part of
the construction of the Base, Shell and Core, as Tenant Change Items (as defined
in the Tenant Work Letter), and pursuant to the terms of the Tenant Work Letter,
Landlord shall construct turnstiles (the “Turnstiles”) and a lobby desk (the
“Lobby Desk”) in the Office Lobby in the approximate locations shown on
Exhibit A-2 attached hereto, or other locations selected by Tenant, and
reasonably approved by Landlord. Subject to Landlord’s approval (which shall not
be unreasonably withheld or conditioned) and the terms of this Section 1.1.2.1,
in connection with the construction of the Base, Shell and Core, as Tenant
Change Items, or at any time after the Lease Commencement Date and during the
Lease Term, and pursuant to the TCCs of the Tenant Work Letter, Tenant shall
have the right to cause Landlord to alter, modify or improve the interior of the
Office Lobby with additional security infrastructure such as additional security
cameras (collectively, the “Supplemental Security” and any related equipment or
other

 

  -7-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

related physical property requested hereunder, the “Supplemental Security
Equipment”). The Turnstiles, Lobby Desk and Supplemental Security Equipment,
are, collectively, “Tenant’s Lobby Installations”. Tenant’s Lobby Installations
shall not prohibit access to the Concession Area by the general public, nor
prohibit access to the Office Component by other tenants or occupants of the
Office Component, if any (the parties acknowledging that Tenant may satisfy such
access requirements by providing, at Tenant’s sole cost, any other tenants or
occupants of the Office Component with key cards that operate the Turnstiles).
In connection with the foregoing, upon thirty (30) days prior written notice to
Tenant, Landlord shall have the right to modify or relocate any of Tenant’s
Lobby Installations, or, if relocation options are not commercially feasible,
remove the applicable Tenant’s Lobby Installation, all at Tenant’s sole cost and
expense, in order to provide for access as contemplated by the preceding
sentence; provided, however Landlord shall, within such thirty (30) day period,
first meet and confer with Tenant, to the extent a representative of Tenant is
made reasonably available, to discuss Landlord’s access concerns. Landlord may
only withhold or condition its consent to the design of Tenant’s Lobby
Installations based upon the following, provided that such determination shall
not be used by Landlord as a means of completely prohibiting Tenant from
exercising its rights under this Section 1.1.2.1: (i) Landlord’s reasonable
determination that the proposed installation is not consistent, on an aesthetic
basis, with the then existing improvements of the Building or the Office Lobby,
(ii) the proposed installation materially and adversely affects the Building
Systems or Building Structure, (iii) the failure of the installation to comply
with Applicable Laws and/or (iv) the installation prohibiting the access that is
required under this Section 1.1.2.1. Tenant hereby acknowledges and agrees that
Tenant shall be responsible for (a) all costs incurred in connection with the
purchase and installation of Tenant’s Lobby Installations, (b) all actual,
out-of-pocket costs incurred by Landlord (including, without limitation, repair
and maintenance costs) as a result of, or in connection with, the operation and
maintenance of Tenant’s Lobby Installations, and (c) upon the expiration or
earlier termination of this Lease, if required by Landlord, the removal of
Tenant’s Lobby Installations and the restoration of the affected areas to a
Building standard condition reasonably acceptable to Landlord. Amounts due from
Tenant hereunder shall be payable within thirty (30) days following demand,
which demand shall include reasonably detailed documentation substantiating such
costs. Notwithstanding any provision to the contrary set forth in this Lease or
the Tenant Work Letter, the installation of Tenant’s Lobby Installations shall
not be a requirement for Landlord’s satisfaction of the Completion Condition.

1.1.3 Hotel and The Sanctuary. As set forth in Section 2.1 of the Summary, the
Project includes a Hotel on floors 2-16 of the Building and includes The
Sanctuary. Once per calendar year, upon Tenant’s request, Landlord shall arrange
a meeting between Tenant and the third-party operator of the Hotel (the “Hotel
Operator”), and upon Tenant’s request, shall attend such meeting, in order to
facilitate, without any obligation related to such facilitation, Tenant and the
Hotel Operator discussing (i) making Hotel rooms available to Tenant on a
priority basis, and at a discounted rate, and (ii) providing for Tenant’s
ability to reserve conference space in the Hotel and to reserve space in The
Sanctuary on a priority basis, and at a discounted rate. Landlord shall also
disclose to Tenant, upon Tenant’s request, any non-confidential information,
actually known by Landlord, relating to the pricing and availability of Hotel
rooms and conference space to other large, corporate users of the Hotel. The
terms of this Lease do not include any express or implied covenant or
representation by Landlord that the Hotel and/or The Sanctuary shall operate or
remain open during the Lease Term or that the Hotel shall remain a hotel or The
Sanctuary shall remain a conference center and/or event space during the Lease
Term.

1.1.4 Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants and occupants in the Project (which term “other tenants”
shall, as used in this Lease, include without limitation the Hotel Operator),
and subject to the Rules and Regulations (as that term is defined in Article 5
of this Lease), those portions of the Project which are provided, and that are
made available from time to time by Landlord and its successors, for use in
common by Landlord and its successors, Tenant and any other tenants and
occupants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the “Common Areas”).
The term “Building Common Areas,” as used in this Lease, shall mean the portions
of the Common Areas located within the Building that exclusively serve the
tenants of the Office Component and includes the Office Lobby and Office
Elevators. The term “Project Common Areas,” as used in this Lease, shall mean
the portions of the Common Areas located within the Project and outside of the
Building. The Building Common Areas and Project Common Areas shall be
constructed in accordance with the Base Building Plans (as that term is defined
in Section 1.1 of the Tenant Work Letter), and, from and after the Completion
Date, the manner in which such Common Areas are maintained and operated shall be
consistent with the common areas under the Class A Standard and the use thereof
shall be subject to the Rules and Regulations.

 

  -8-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Subject to the terms of this Section 1.1.4, Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas. Except as and to the limited
extent specifically permitted under this Lease or required by Applicable Laws,
Landlord may not (i) materially and adversely affect Tenant’s right to use or
access the Premises for the Standard Permitted Use or otherwise preclude Tenant
from using the Premises for the Standard Permitted Use, (ii) materially and
adversely affect Tenant’s ability to access or use the Parking Garage in
accordance with Tenant’s rights set forth in this Lease, or Tenant’s ability to
access or use the Critical Common Areas (as that term is defined in
Section 1.1.4.1 below) or the Parking Garage, or (iii) materially impair or
eliminate the visibility of Tenant’s Signage (as defined in Section 23.4 below),
in each instance, other than temporary impacts caused by repairs, maintenance or
replacements necessary to keep the Project in a condition consistent with the
Class A Standard; and moreover, in exercising any rights under this Lease,
Landlord shall use commercially reasonable efforts to minimize any material
adverse effect upon Tenant’s ability to use the Premises for the Standard
Permitted Use and the Critical Common Areas in a commercially reasonable manner
(collectively, “Landlord’s Obligations to Minimize Tenant Interference”).

1.1.4.1 Critical Common Areas. The term “Critical Common Areas” as used in this
Lease shall mean the Office Lobby (excluding the Concession Area, but subject to
the terms of Section 1.1.2 above), the Office Elevators, the Bicycle Facilities
(as defined in Article 28 below), and any portions of the Common Areas necessary
to allow reasonable access the Premises or to have reasonable access to the
Parking Garage in accordance with Tenant’s rights set forth in this Lease. After
the Final Completion Date, Landlord may change, alter or modify the Critical
Common Areas, including the finishes, furniture, and layout or operation of the
Critical Common Areas (collectively, “CCA Changes”); provided, however, prior to
commencing any material CCA Change (excluding CCA Changes (i) required by
Applicable Laws, (ii) otherwise required in accordance with the TCCs of this
Lease, (iii) reasonably necessary to address an emergency circumstance or
Casualty (as that term is defined in Section 11.1 below) or (iv) constituting
on-going repair and maintenance of the Critical Common Areas), (a) Landlord
shall provide thirty (30) days’ advance written notice to Tenant identifying, in
reasonable detail, the proposed CCA Change and the reason for the same,
(b) Landlord shall at Tenant’s election, meet with Tenant at a commercially
reasonable, mutually agreed upon time during the thirty (30) day period before
the commencement of the CCA Change to discuss the same, (c) consider in good
faith any reasonable objections of Tenant to the CCA Change by Tenant, whether
such objection is made in writing during such thirty (30) day period or at the
aforementioned meeting, and (d) if Landlord proceeds with the CCA Change,
Landlord shall notify Tenant regarding the schedule for any work in connection
with the CCA Change and, in connection with the foregoing, shall give reasonable
consideration to any scheduling changes reasonably and promptly requested by
Tenant. Following receipt of a schedule change request under item (d) hereof, if
applicable, Landlord and Tenant shall cooperate with each other, on a
commercially reasonable basis, so that Landlord may perform the subject work on
a timely basis, but without material interference with the conduct of Tenant’s
business from the Premises or Tenant’s use of the Critical Common Areas.

1.1.4.2 Tenant Common Areas. For purposes of this Lease, “Tenant Common Areas”
shall mean the Office Lobby (excluding the Concession Area, but subject to the
terms of Section 1.1.2 above), and the Office Elevators. In addition to the
terms of Section 1.1.4.1, prior to commencing any CCA Change to the Tenant
Common Areas (“TCA Changes”), Landlord shall obtain Tenant’s approval, not to be
unreasonably withheld, conditioned, or delayed, which approval shall be granted
or denied within the thirty (30) day period described in (a) of Section 1.1.4.1
above, and Tenant’s failure to respond within such time period shall constitute
Tenant’s deemed approval, provided that it shall be reasonable for Tenant to
withhold or condition its consent if Tenant determines that the proposed TCA
Change would, for example only and not by way of limitation: (i) materially and
adversely impact (a) the size, accessibility, quality, functionality or features
of the affected Tenant Common Areas for Tenant’s use of the same for or in
connection with the Standard Permitted Use, or (b) any of Tenant’s rights under
this Lease (including, without limitation, the right to signage and security
features); or (ii) be inconsistent with the Class A Standard.

1.1.4.3 Access. Except to the extent Tenant’s right of access is specifically
excluded or limited as the result of (i) an emergency which reasonably requires
such exclusion or limitation, (ii) Applicable Laws, or (iii) the Rules and
Regulations, and subject to the express TCCs of this Lease, Tenant shall have
the right of reasonable (taking into account the Permitted Use) ingress and
egress to and from the Premises and the Critical Common Areas twenty-four
(24) hours per day, seven (7) days per week on each day during the Lease Term;
provided, however, that in the event that Tenant’s ingress and egress to and
from the Premises and the Critical

 

  -9-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Common Areas is materially limited or denied for any reason, Landlord shall make
commercially reasonable efforts to restore access as soon as reasonably
practicable and to limit the scope, duration and extent of such limited or
denied access to the scope, duration and extent actually and reasonably required
by the circumstances justifying the limited or denied access. To the extent that
Landlord breaches this Section 1.1.4.3, Tenant’s rights in connection with such
breach shall be governed by the terms of Section 6.4 and Section 7.3 of this
Lease below.

1.2 Rentable Square Feet of Premises. For purposes of this Lease, “rentable
square feet” of the Premises shall be calculated pursuant to Standard Methods of
Measurement and Calculating Rentable Area – 2010 (Method A) (ANSI/BOMA
Z65.1-2010), and its accompanying guidelines (collectively, “BOMA 2010”).
Landlord and Tenant hereby stipulate and agree that the rentable area of the
Premises, based on the Base Building Plans (as that term is defined in
Section 1.1 of the Tenant Work Letter) is as set forth in Section 2.2 of the
Summary. Within sixty (60) days after the Lease Commencement Date, Tenant may
object to the amount of the rentable square footage of the Premises as set forth
in this Lease; provided, however, Tenant may only object if the Building, as
constructed, deviates from the Base Building Plans and, as a result of such
deviation, the rentable square footage of the Premises is reduced, and then any
objection by Tenant to the rentable square footage of the Premises shall be
limited solely to the amount of the actual deviation of the rentable square
footages of the Premises from the rentable square footages set forth in this
Lease. Tenant’s failure to deliver written notice of such objection within said
sixty (60) day period shall be deemed to constitute Tenant’s acceptance of
rentable square footage set forth in this Lease. If Tenant objects to the amount
of the rentable square footage, Landlord’s space planner/architect and Tenant’s
space planner/architect shall promptly meet and attempt to agree upon the
rentable square footage of the Premises as measured pursuant to BOMA 2010, it
being understood that any adjustment must be limited to the amount, if any, by
which the rentable square footages of the Premises, as constructed, deviates
from the rentable square footages set forth in this Lease (the “Deviation”). If
Landlord’s space planner/architect and Tenant’s space planner/architect cannot
agree on the amount of the Deviation within thirty (30) days after Tenant’s
objection thereto, Landlord and Tenant shall mutually select an independent
third party space measurement professional to field measure the Deviation
pursuant to BOMA 2010, subject to the limitations set forth herein. Such third
party independent measurement professional’s determination shall be conclusive
and binding on Landlord and Tenant. Landlord and Tenant shall equally split the
fees and expenses of the independent third party space measurement professional.
If the Lease Term commences prior to the calculation of the Deviation,
Landlord’s determination of the Deviation shall be utilized until a final
determination of the Deviation is made, whereupon an appropriate adjustment, if
necessary, shall be made retroactively, and Landlord shall make appropriate
payment (if applicable) to Tenant. In the event that pursuant to the procedure
described in this Section 1.2 above, it is determined that the rentable square
footage amounts shall be different from those set forth in this Lease, all
amounts, percentages and figures appearing or referred to in this Lease based
upon such incorrect amount (including, without limitation, the amount of the
Rent, as those term is defined in Section 4.1 of this Lease, and the amount of
the Tenant Improvement Allowance, as that term is defined in Section 2.1 of the
Tenant Work Letter) shall be modified in accordance with such determination. If
such determination is made, it will be confirmed in writing by Landlord to
Tenant.

ARTICLE 2

LEASE TERM; OPTION TERMS

2.1 Initial Lease Term. The TCCs and provisions of this Lease shall be effective
as of the date of this Lease. Tenant may not occupy the Premises for the conduct
of its business prior to the Lease Commencement Date. The term of this Lease
(the “Lease Term”) shall be as set forth in Section 3.1 of the Summary, shall
commence on the date set forth in Section 3.2 of the Summary (the “Lease
Commencement Date”), and shall terminate on the date set forth in Section 3.4 of
the Summary (the “Lease Expiration Date”) unless this Lease is sooner terminated
or extended as hereinafter provided. For purposes of this Lease, the term “Lease
Year” shall mean each consecutive twelve (12) Lease Month period during the
Lease Term; provided, however, that the last Lease Year shall end on the Lease
Expiration Date. For purposes of this Lease, the term “Lease Month” shall mean
each succeeding calendar month during the Lease Term; provided that the first
Lease Month shall commence on the Lease Commencement Date and shall end on the
last day of the first (1st) full calendar month of the Lease Term and that the
last Lease Month shall expire on the Lease Expiration Date. Within a reasonable
period of time after the occurrence of the Lease Commencement Date, the parties
shall execute a notice confirming key dates and other information in the form
attached hereto as Exhibit C, attached hereto, as a confirmation only of the
information set forth therein; however, the failure of the parties to execute
such letter shall not defer the Lease Commencement Date or otherwise invalidate
this Lease or constitute a breach or default hereunder.

 

  -10-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

2.2 Option Terms.

2.2.1 Option Right. Landlord hereby grants Tenant three (3) options (each, an
“Extension Option”) to extend the Lease Term for then-existing Premises each by
a period of five (5) years (each an “Option Term”), pursuant to the TCCs of this
Lease. Each Extension Option shall be exercisable only by Notice (as that term
is defined in Section 29.18 of this Lease) delivered by Tenant to Landlord as
provided below, provided that, as of the date of delivery of such Notice Tenant
has not received notice of a monetary default under this Lease, which then
remains uncured. Upon the proper exercise of such Extension Option, the Lease
Term, as it applies to then-existing Premises, shall be extended for a period of
five (5) years. The rights contained in this Section 2.2 may only be exercised
by the tenant originally named herein (the “Original Tenant”) and its Permitted
Transferee Assignee (as that term is set forth in Section 14.8 of this Lease) or
an assignee of the entire Premises approved by Landlord under Article 14 of this
Lease.

2.2.2 Option Rent. The Rent payable by Tenant during the Option Term (the
“Option Rent”) shall be equal to the Market Rent, as that term is defined in,
and determined pursuant to, Exhibit F attached hereto. The calculation of the
Market Rent shall be derived from a review of, and comparison to, the “Net
Equivalent Lease Rates” of the comparable transactions, as provided for in
Exhibit F.

2.2.3 Exercise of Option. The Extension Options contained in this Section 2.2
shall be exercised by Tenant, if at all, only in the manner set forth in this
Section 2.2. Tenant shall deliver notice (the “Exercise Notice”) to Landlord not
more than twenty-one (21) months nor less than eighteen (18) months prior to the
expiration of the then Lease Term (the “Option Exercise Deadline”), stating that
Tenant is exercising the applicable Extension Option; provided, however, that an
Extension Option shall not lapse by reason of Tenant’s failure to give an
Exercise Notice by the Option Exercise Deadline unless and until Landlord has
given Tenant notice (an “Option Reminder Notice”) that the Option Exercise
Deadline is approaching or has passed, as the case may be, and the Option
Exercise Deadline shall be extended as necessary to give Tenant five
(5) business days after receipt of an Option Reminder Notice in which to
exercise the Extension Option. By way of example and for the avoidance of doubt,
if Tenant has not theretofore exercised an Extension Option and (i) Landlord
gives Tenant an Option Reminder Notice forty-five (45) days prior to the Option
Exercise Deadline, Tenant must exercise the Extension Option not later than the
Option Exercise Deadline, but (ii) if Landlord gives an Option Reminder Notice
fifteen (15) days after the Option Exercise Deadline, the Option Exercise
Deadline shall be deemed extended to the date that is five (5) business days
after Landlord’s delivery of the Option Reminder Notice. Landlord shall deliver
notice (the “Landlord Response Notice”) to Tenant on or before the date which is
thirty (30) days after Landlord’s receipt of the Exercise Notice, setting forth
Landlord’s calculation of the Market Rent (the “Landlord’s Option Rent
Calculation”). Within ten (10) business days of its receipt of the Landlord
Response Notice, Tenant may, at its option, accept the Market Rent contained in
the Landlord’s Option Rent Calculation. If Tenant does not affirmatively accept
or Tenant rejects the Market Rent specified in the Landlord’s Option Rent
Calculation, the parties shall follow the procedure set forth in Section 2.2.4
below, and the Market Rent shall be determined in accordance with the terms of
Section 2.2.4 below.

2.2.4 Determination of Market Rent. In the event Tenant timely exercises its
option to extend this Lease, but rejects the Option Rent set forth in the
Landlord’s Option Rent Calculation pursuant to Section 2.2.2, above, then
Landlord and Tenant shall attempt to agree upon the Option Rent using their best
good-faith efforts. If Landlord and Tenant fail to reach agreement upon the
Option Rent applicable to the Option Term on or before the date that is ninety
(90) days prior to the expiration of the applicable Lease Term (the “Outside
Agreement Date”), then each party shall, within five (5) days following the
Outside Agreement Date, simultaneously exchange their separate determinations of
the Option Rent (the “Exchanged Option Rents”). The Exchanged Option Rents shall
be stated as a Net Equivalent Lease Rate. If the higher of the Exchanged Option
Rents is within five percent (5%) of the lower of the Exchanged Option Rents,
then the Option Rent shall be the average of the Exchanged Option Rents. If
Landlord and Tenant disagree as to whether or not higher of the Exchanged Option
Rents is within five percent (5%) of the lower of the Exchanged Option Rents,
then the determination shall be made by an MAI appraiser selected by the parties
and satisfying the requirements for the Neutral Arbitrator set forth in
Section 2.2.4.2 below (the “Exchanged Option Rents Arbitrator”). If the parties
cannot agree on an Exchanged Option Rents Arbitrator within thirty (30) days,
either party may petition the

 

  -11-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

presiding judge of the King County Superior Court to appoint an MAI appraiser
satisfying the requirements for the Neutral Arbitrator set forth in
Section 2.2.4.1 below as the Exchanged Option Rents Arbitrator. If the higher of
the Exchanged Option Rents is not within five percent (5%) of the lower of the
Exchanged Option Rents, then the Exchanged Option Rents shall be submitted to
arbitration in accordance with this Section 2.2.4. below, but subject to the
terms, when appropriate, of Section 2.2.2.

2.2.4.1 Landlord and Tenant shall, within fifteen (15) days of the Outside
Agreement Date (or ten (10) days after the determination of the Exchanged Option
Rents Arbitrator, if later), each appoint one arbitrator who shall by profession
be an MAI appraiser or broker who shall have been active over the ten (10) year
period ending on the date of such appointment in the appraising of, or rendering
brokerage services relating to, first class office properties in the vicinity of
the Building. The arbitrators so selected by Landlord and Tenant shall be deemed
“Advocate Arbitrators.”

2.2.4.2 The two Advocate Arbitrators shall, within fifteen (15) days of the
appointment of the last appointed Advocate Arbitrator, agree upon and appoint a
third arbitrator (“Neutral Arbitrator”) who shall be an MAI appraiser and
otherwise qualified under the same criteria for an appraiser set forth
hereinabove for qualification of an Advocate Arbitrator that is an appraiser
except that (i) neither the Landlord or Tenant or either parties’ Advocate
Arbitrator may, directly, or indirectly, consult with the Neutral Arbitrator
prior or subsequent to his or her appearance, and (ii) the Neutral Arbitrator
cannot be someone who has represented Landlord and/or Tenant during the five
(5) year period prior to such appointment. The Neutral Arbitrator shall be
retained via an engagement letter jointly prepared by Landlord’s counsel and
Tenant’s counsel. If the Advocate Arbitrators do not agree on a Neutral
Arbitrator within such fifteen-day period, either may petition the presiding
judge of the King County Superior Court to appoint the appraiser. The decision
of the Neutral Arbitrator shall be binding on Landlord and Tenant. After the
Neutral Arbitrator is selected, the Advocate Arbitrators shall not be involved
in the arbitration process, other than to advise, or advocate on behalf of,
Landlord and Tenant, respectively. The following terms shall apply to the
Neutral Arbitrator’s determination of whether Landlord’s or Tenant’s Exchanged
Option Rent is the closest to the actual Option Rent.

2.2.4.2.1 Landlord and Tenant shall each have the right to submit to the Neutral
Arbitrator (with a copy to the other party), on or before the date that occurs
fifteen (15) days following the appointment of the Neutral Arbitrator, an
advocate statement (and any other information such party deems relevant)
prepared by or on behalf of Landlord or Tenant, as the case may be, in support
of Landlord’s or Tenant’s respective determination of Option Rent;

2.2.4.2.2 The date, time and location of the arbitration shall be mutually and
reasonably agreed upon by Landlord and Tenant;

2.2.4.2.3 No discovery by the Neutral Arbitrator or between Landlord and Tenant,
or independent investigation by the Neutral Arbitrator shall take place in
connection with the arbitration, except that the Neutral Arbitrator shall be
permitted to visit the Project and the buildings containing the comparable
transactions;

2.2.4.2.4 Tenant and Landlord shall each have the right to present oral
arguments to the Neutral Arbitrator at the arbitration;

2.2.4.2.5 Not later than ten (10) business days after the date of the
arbitration, the Neutral Arbitrator shall render a decision indicating whether
Landlord’s or Tenant’s Exchanged Option Rent is closer to the Option Rent, and
whichever Exchanged Option Rent is selected by the Neutral Arbitrator as being
closer to the Option Rent shall become the then applicable Option Rent;

2.2.5 Amendment to Lease. Following the stipulation to, or determination of,
Market Rent for the Premises for the Option Term, Landlord and Tenant shall
promptly enter into an appropriate amendment to this Lease, extending the Lease
Term for the Option Term with the Rent amended to be the Option Rent as so
agreed or determined and otherwise on all of the applicable terms and conditions
of this Lease, but the determination of the Option Rent shall be fully effective
whether or not the such amendment is executed. In the event that the Option Rent
shall not have been determined pursuant to the terms hereof prior to the
commencement of the Option Term, Tenant shall continue to pay the Rent at the
rate in effect immediately prior to commencement of the Option Term and upon the
final determination of the Option Rent, the payments made by Tenant shall be
reconciled with the actual amounts due, and the appropriate party shall make any
corresponding payment to the other party.

 

  -12-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

2.3 Early Termination Right. Provided that Tenant has not received notice of a
monetary default under this Lease that then remains uncured as of the date of
Tenant’s delivery of the Termination Notice, as that term is defined below,
Tenant shall have the right to terminate this Lease effective as of the first
day of the one hundred thirty-ninth (139th) Lease Month of the Lease Term (the
“Termination Date”), and provided that (i) Landlord receives written notice (the
“Termination Notice”) from Tenant no later than the first day of the one hundred
twentieth (120th) Lease Month of the Lease Term stating Tenant’s election to
terminate this Lease pursuant to the terms and conditions of this Section 2.3,
together with fifty percent (50%) of the Termination Fee (as that term is
defined below), and (ii) on or before the Termination Date, Landlord receives
the remaining fifty percent (50%) of the Termination Fee, all as consideration
for and as a condition precedent to such early termination. Provided that Tenant
terminates this Lease pursuant to the terms of this Section 2.3, this Lease
shall automatically terminate and be of no further force or effect and Landlord
and Tenant shall be relieved of their respective obligations under this Lease as
of the Termination Date, except those obligations set forth in this Lease which
relate to the term of Tenant’s lease of the Premises and/or that specifically
survive the expiration or earlier termination of this Lease, including, without
limitation, the payment by Tenant of all amounts owed by Tenant under the Lease,
up to and including the Termination Date. For purposes of this Lease, the
“Termination Fee” shall mean an amount equal to the then-unamortized portions,
calculated using a five percent (5%) interest factor, on an equal payment basis
over the number of Lease Months during which Base Rent is payable during the
initial Lease Term (determined on a per rentable square foot basis for the
then-existing Premises), of (a) the Tenant Improvement Allowance, (b) the Base
Rent Abatement, and (c) leasing commissions paid by Landlord to Tenant’s Broker
and Landlord’s Broker in connection with this Lease. Upon Tenant’s delivery of a
Termination Notice (if applicable), Tenant’s rights, and Landlord’s
restrictions, under Sections 2.2, 5.4 and 23.5 shall thereafter be void and of
no further force or effect.

2.4 Pre-Lease Commencement Date Contraction Right. Provided that Tenant has not
received notice of a monetary or material non-monetary default under this Lease
that remains uncured as of the date of Tenant’s delivery of the Pre-LCD
Contraction Notice, as that term is defined below, Tenant shall have the right
to terminate its lease of the entirety of floors 46, 47 and 48 in the Building
(the “Pre-LCD Contraction Space”) effective immediately upon delivery of the
Pre-LCD Contraction Notice, provided that Landlord receives written notice (the
“Pre-LCD Contraction Notice”) from Tenant no later than September 1, 2017,
stating Tenant’s election to terminate its lease of the Pre-LCD Contraction
Space, pursuant to the terms and conditions of this Section 2.4. As a condition
precedent to such contraction, concurrently with delivery of the Pre-LCD
Contraction Notice, Tenant shall deliver the Pre-LCD Contraction Fee (as that
term is defined below) to Landlord. For purposes of this Lease, the “Pre-LCD
Contraction Fee” shall mean the leasing commissions paid by Landlord to Tenant’s
Broker in connection with this Lease applicable to the Pre-LCD Contraction
Space. Provided that Tenant terminates its lease of the Pre-LCD Contraction
Space pursuant to the terms of this Section 2.4, Tenant’s lease of the Pre-LCD
Contraction Space shall automatically terminate and be of no further force or
effect on the date of Tenant’s delivery of the Pre-LCD Contraction Notice, but
Tenant’s lease of the remainder of the Premises shall remain in full force and
effect and Landlord and Tenant shall be relieved of their respective obligations
under this Lease with respect to the Pre-LCD Contraction Space. If Tenant timely
exercises Tenant’s contraction right as set forth herein, then the applicable
TCCs of Exhibit I attached hereto shall apply, which Exhibit I shall provide the
mechanism for appropriate adjustments to Base Rent, Tenant’s Share, and the
Tenant Improvement Allowance based on the exclusion of the stipulated number of
rentable square feet on the floor or floors in the Office Component which are no
longer part of the Premises. Tenant shall execute an amendment to this Lease
documenting the multi-tenant nature of the Project upon the applicable TCCs of
Exhibit I attached hereto within ten (10) business days of delivery of such
amendment to Tenant by Landlord, but the TCCs of Exhibit I shall be fully
effective whether or not the such amendment is executed. Upon Tenant’s exercise
of its contraction right set forth in this Section 2.4 above, Tenant’s
contraction right set forth in Section 2.5 below shall terminate and be of no
further force or effect. Landlord shall not be required to disburse any portion
of the Tenant Improvement Allowance applicable to the Pre-LCD Contraction Space
or construct any Tenant Change Items (as that term is defined in the Tenant Work
Letter) applicable solely to the Pre-LCD Contraction Space prior to the
expiration or earlier waiver of Tenant’s contraction right set forth in this
Section 2.4.

2.5 Contraction Right. Provided that Tenant has not received notice of a
monetary default under this Lease that remains uncured as of the date of
Tenant’s delivery of the Contraction Notice, as that term is defined

 

  -13-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

below, and Tenant did not exercise its contraction right set forth in
Section 2.4 above, Tenant shall have the right to terminate its lease of the
entirety of the two (2) highest full floors in the Premises (the “Contraction
Space”) effective as of 11:59 p.m. on the date designated by Tenant in the
Contraction Notice ( the “Contraction Date”) which date is on or between the
last day of the seventy-eighth (78th) Lease Month and the last day of the
ninetieth (90th) Lease Month, provided that (i) Landlord receives written notice
(the “Contraction Notice”) from Tenant no later than twelve (12) Lease Months
prior to the Contraction Date, and in any event, not later than the last day of
the seventy-eighth (78th) Lease Month, stating Tenant’s election to terminate
its lease of the Contraction Space, pursuant to the terms and conditions of this
Section 2.5 and setting forth the Contraction Date and (ii) on or before the
Contraction Date, Landlord receives the Contraction Fee (as that term is defined
below), all as consideration for and as a condition precedent to such
contraction. Provided that Tenant terminates its lease of the Contraction Space
pursuant to the terms of this Section 2.5, Tenant’s lease of the Contraction
Space shall automatically terminate and be of no further force or effect on the
Contraction Date, but Tenant’s lease of the remainder of the Premises shall
remain in full force and effect and Landlord and Tenant shall be relieved of
their respective obligations under this Lease as of the Contraction Date with
respect to the Contraction Space, except those obligations set forth in this
Lease which relate to the term of Tenant’s lease of the Contraction Space and/or
that specifically survive the expiration or earlier contraction of this Lease
with respect to the Contraction Space, including, without limitation, the
payment by Tenant of all amounts owed by Tenant under the Lease with respect to
the Contraction Space, up to and including the Contraction Date. For purposes of
this Lease, the “Contraction Fee” shall mean the then-unamortized portions,
calculated using a five percent (5%) interest factor, on an equal payment basis
over the number of Lease Months during which Base Rent is payable during the
initial Lease Term (determined on a per rentable square foot basis for the
Contraction Space), of (a) the Tenant Improvement Allowance, (b) the Base Rent
Abatement, and (c) leasing commissions paid by Landlord to Tenant’s Broker in
connection with this Lease. If Tenant timely exercises Tenant’s contraction
right as set forth herein, then the applicable TCCs of Exhibit I attached hereto
shall apply, which Exhibit I shall provide the mechanism for appropriate
adjustments to Base Rent and Tenant’s Share based on the exclusion of the
stipulated number of rentable square feet on the floor or floors in the Office
Component which are no longer part of the Premises. Tenant shall execute an
amendment to this Lease documenting the multi-tenant nature of the Project upon
the applicable TCCs of Exhibit I attached hereto within ten (10) business days
of delivery of such amendment to Tenant by Landlord, but the TCCs of Exhibit I
shall be fully effective whether or not the such amendment is executed.

ARTICLE 3

BASE RENT

3.1 In General. From and after the Rent Commencement Date, Tenant shall pay,
without prior notice or demand, by ACH in currency or by wire transfer, which,
at the time of payment, is legal tender for private or public debts in the
United States of America, base rent (“Base Rent”) as set forth in Section 4 of
the Summary, payable in equal monthly installments as set forth in Section 4 of
the Summary in advance on or before the first day of each and every calendar
month during the Lease Term, without any setoff or deduction other than setoffs
and deductions that Tenant is permitted to make pursuant to the express TCCs of
this Lease. Landlord shall provide its account information (including a
completed form W-9) and wiring instructions within five (5) days of receipt of a
request from Tenant. In accordance with Section 4 of the Summary, any increases
in Base Rent shall occur on the first day of the applicable Lease Month. The
parties acknowledge, however, that Tenant shall pay Base Rent for each “calendar
month” of the Lease Term (or a prorated portion of a “calendar month”, as
applicable), even though the first “Lease Month” may pertain to a period longer
than one (1) calendar month. If any payment of Rent is for a period which is
shorter than one month, the Rent for any such fractional month shall accrue on a
daily basis during such fractional month and shall total an amount equal to the
product of (i) a fraction, the numerator of which is the number of days in such
fractional month and the denominator of which is the actual number of days
occurring in such calendar month, and (ii) the then-applicable monthly
installment of Base Rent. All other payments or adjustments required to be made
under the TCCs of this Lease that require proration on a time basis shall be
prorated on the same basis.

3.2 Base Rent Abatement. Provided that no monetary or material non-monetary
event of default is occurring, then during the first four and one-half
(4 1⁄2) full calendar months of the Lease Term (collectively, the “Base Rent
Abatement Period”), Tenant shall not be obligated to pay any Base Rent otherwise
attributable to the Premises during such Base Rent Abatement Period
(collectively, the “Base Rent Abatement”). Tenant

 

  -14-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

acknowledges and agrees that the foregoing Base Rent Abatement has been granted
to Tenant as additional consideration for entering into this Lease, and for
agreeing to pay the Rent and perform the terms and conditions otherwise required
under this Lease.

3.3 Late Charges. If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord’s designee within five (5) days of
the date when due, then Tenant shall pay to Landlord a late charge equal to five
percent (5%) of the overdue amount plus any attorneys’ fees incurred by Landlord
by reason of Tenant’s failure to pay Rent and/or other charges when due
hereunder; provided, however, with regard to the first such failure in any
twelve (12) month period, Landlord will waive such late charge to the extent
Tenant cures such failure within five (5) business days following Tenant’s
receipt of written notice from Landlord that the same was not received when due.
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord’s other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord’s remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid within ten
(10) days after the date they are due shall bear interest from the date when due
until paid at the “Interest Rate.” For purposes of this Lease, the “Interest
Rate” shall be an annual rate equal to the lesser of (i) the annual “Bank Prime
Loan Rate” cited in the Federal Reserve Statistical Release Publication
H.15(519), published weekly (or such other comparable index as Landlord and
Tenant shall reasonably agree upon if such rate ceases to be published), plus
three (3) percentage points, and (ii) the highest rate permitted by Applicable
Laws.

3.4 Right to Offset Tenant Improvement Allowance. Notwithstanding anything to
the contrary contained herein, if Landlord fails to timely fulfill its
obligation to fund any portion of the Tenant Improvement Allowance, Tenant shall
be entitled to deliver notice (“Payment Notice”) thereof to Landlord and to any
mortgagee or trust deed holder of the Building whose identity and address have
been previously provided to Tenant. If Landlord still fails to fulfill any such
obligation within twenty (20) business days after Landlord’s receipt of the
Payment Notice from Tenant and if Landlord fails to deliver notice to Tenant
within such twenty (20) business day period explaining Landlord’s reasons that
Landlord believes that the amounts described in Tenant’s Payment Notice are not
due and payable by Landlord (“Refusal Notice”), Tenant shall be entitled to
offset the amount so funded, together with interest at the Interest Rate from
the date Landlord was obligated to pay such amount until the date of offset,
against Tenant’s next obligations to pay Rent; provided, however, Landlord shall
be obligated to immediately disburse to Tenant any undisputed amounts. However,
if Tenant is in default under Section 19.1 of this Lease at the time that such
offset would otherwise be applicable, Tenant shall not be entitled to such
offset until such default is cured. If Landlord delivers a Refusal Notice, and
if Landlord and Tenant are not able to agree on the amounts to be so paid by
Landlord, if any, within ten (10) days after Tenant’s receipt of a Refusal
Notice, then the parties agree to submit the matter to arbitration as herein
described, specifically: (i) either party shall give written notice to the other
that such dispute needs to be resolved by arbitration and (ii) within thirty
(30) days after the giving of the notice, both parties shall submit the dispute
to arbitration administered by the JAMS or any successor thereto in Seattle,
Washington under the Expedited Procedures provisions (Rules 16.1-16.2 in the
current edition) of the JAMS Comprehensive Arbitration Rules and Procedures. The
determination rendered by the arbitrator shall be binding upon the parties and
may be entered in any court having jurisdiction thereof, and the prevailing
party shall be awarded its reasonable attorneys’ fees and costs. Tenant shall
not be entitled to offset such amount against Rent unless and until such dispute
is finally resolved by mutual agreement of the parties or pursuant JAMS
arbitration as set forth above.

ARTICLE 4

ADDITIONAL RENT

4.1 In General. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall, from and after the Rent Commencement Date, pay
Tenant’s Share of the annual Direct Expenses, as those terms are defined in
Sections 4.2.5 and 4.2.1, respectively, of this Lease. Such payments by Tenant,
together with any and all other amounts payable by Tenant to Landlord pursuant
to the TCCs of this Lease, are hereinafter collectively referred to as the
“Additional Rent,” and the Base Rent and the Additional Rent are herein
collectively referred to as “Rent.” All amounts due under this Article 4 as
Additional Rent shall be payable for the same periods and in the same manner as
the Base Rent. Unless a shorter period is specified in this Lease, all payments
of miscellaneous Additional Rent charges hereunder (that is, all Rent other than
Base Rent and Direct Expenses), shall be due and

 

  -15-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

payable within thirty (30) days following Landlord’s delivery to Tenant of an
invoice therefor. Without limitation on other obligations of Tenant which
survive the expiration of the Lease Term, the obligations of Tenant to pay the
Additional Rent provided for in this Article 4 shall survive the expiration of
the Lease Term.

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1 “Direct Expenses” shall mean Operating Expenses and Tax Expenses.

4.2.2 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

4.2.3 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or incurs during any Expense Year because of
or in connection with the ownership, management, maintenance, security, repair,
replacement (subject to limitations on capital expenditures set forth in this
Article 4), restoration or operation of the Project, or any portion thereof, in
accordance with sound real estate management and accounting practices,
consistently applied. Without limiting the generality of the foregoing, and
subject to the exclusions set forth in this Section 4.2.3 below, Operating
Expenses shall specifically include any and all of the following: (i) the cost
of supplying all utilities to the Common Areas, the cost of operating,
repairing, replacing (subject to limitations on capital expenditures set forth
in this Article 4), maintaining, and renovating the utility, telephone,
mechanical, sanitary, storm drainage, and elevator systems, and the cost of
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections and the cost of contesting any
governmental enactments which are reasonably anticipated to reduce Operating
Expenses, and the costs incurred in connection with a governmentally mandated
transportation system management program or similar program; (iii) the cost of
all insurance carried by Landlord in connection with the Project; (iv) the cost
of landscaping, relamping, and all supplies, tools, equipment and materials used
in the operation, repair and maintenance of the Project, or any portion thereof;
(v) intentionally omitted; (vi) subject to Section 4.2.3.36 below, fees and
other costs, including management fees, consulting fees, legal fees and
accounting fees, of all contractors and consultants in connection with the
management, operation, maintenance, replacement (subject to the limitations on
capital expenditures set forth in this Article 4), and repair of the Project;
(vii) payments under any equipment rental agreements and the fair rental value
of any management office space (which is currently anticipated to be located on
floor 20 in the area shown on Exhibit A attached hereto); (viii) wages, salaries
and other compensation and benefits, including taxes levied thereon, of all
persons (other than persons generally considered to be higher in rank than the
position of property manager and/or project engineer (or such other job title as
may be associated with such job function)) engaged in the operation, maintenance
and security of the Project; (ix) payments under any Underlying Documents;
(x) operation, repair, maintenance and replacement (subject to the limitations
on capital expenditures set forth in this Article 4) of all systems and
equipment and components thereof of the Project; (xi) the cost of janitorial,
alarm, security and other services, replacement (subject to the limitations on
capital expenditures set forth in this Article 4) and repair of wall and floor
coverings, ceiling tiles and fixtures in Common Areas, maintenance, replacement
(subject to the limitations on capital expenditures set forth in this Article
4), renovation, repair and restoration of curbs and walkways, repair to roofs
and re-roofing; (xii) amortization (including five percent (5%) interest on the
unamortized cost) over the useful life of the item, of the cost of acquiring or
the rental expense of personal property used in the maintenance, operation and
repair of the Project, or any portion thereof; (xiii) the cost of capital
improvements or other costs incurred in connection with the Project (A) which
are reasonably anticipated to reduce Operating Expenses, or (B) that are
required under any Applicable Laws first enacted or enforced after the Lease
Commencement Date; provided, however, that any capital expenditure shall be
amortized (including five percent (5%) interest on the amortized cost) over the
shorter of (Y) its useful life as Landlord shall reasonably determine in
accordance with sound real estate management and accounting practices,
consistently applied, or (Z) with respect to those items included under item
(A) above, their recovery/payback period as Landlord shall reasonably determine
in accordance with sound real estate management and accounting practices,
consistently applied; (xiv) costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by, any federal, state or local
government for fire and police protection, trash removal, community services, or
other services which do not constitute Tax Expenses.

 

  -16-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of this Lease, Operating Expenses
shall not, however, include:

4.2.3.1 costs, including marketing costs, legal fees, space planners’ fees,
advertising and promotional expenses, and brokerage fees and commissions
incurred in connection with the original construction or development, or
original or future leasing, subleasing or assignment negotiations or
transactions for space in the Project, or sale of the Project, and costs,
including permit, license and inspection costs, incurred with respect to the
installation of improvements made for new tenants initially occupying space in
the Project after the Lease Commencement Date or incurred in renovating or
otherwise improving, decorating, painting or redecorating leased or leasable
space for tenants or other occupants of the Project (excluding, however, such
costs relating to any Common Areas or Parking Garage);

4.2.3.2 except as set forth in items (x), (xi), (xii), and (xiii) above,
depreciation, and other non-cash expenditures, interest and principal payments
on mortgages and other financing costs (including points, closing costs, broker
or finder fees or commissions, loan fees, title insurance, appraisal fees and
recording fees), if any, penalties and interest

4.2.3.3 except as set forth in items (x), (xi), (xii), and (xiii) above, costs
of capital repairs, replacements and alterations, and costs of capital
improvements and equipment and other capital expenditures;

4.2.3.4 costs for which Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant’s carrier or by anyone else
or by warranty (and Landlord shall use commercially reasonable efforts to obtain
such reimbursement), and electric power costs for which any tenant directly
contracts with the local public service company;

4.2.3.5 any bad debt loss, rent loss, or reserves of any kind, including,
without limitation, payments to reserves pursuant to any loan agreements or
Underlying Documents;

4.2.3.6 costs associated with the operation of the business of the partnership
or other entity which constitutes the Landlord, as the same are distinguished
from the costs of operation of the Project (which shall specifically include,
but not be limited to, accounting costs associated with the operation of the
Project); costs associated with the operation of the business of the partnership
or entity which constitutes the Landlord include costs of partnership accounting
and legal matters, costs of defending any lawsuits with any mortgagee (except as
the actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants, and Landlord’s general corporate overhead and
general and administrative expenses;

4.2.3.7 the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-a-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel above the level of
property manager and/or project engineer (or such other title as may be
associated with such job function), and any finders fees, brokerage commissions,
job placement costs or job advertising costs;

4.2.3.8 rental and other amounts payable by Landlord under any ground lease
(excluding Tax Expenses);

4.2.3.9 except for a Project management fee (as limited by Section 4.2.3.36,
below), overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;

4.2.3.10 any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord, provided that any compensation
paid to any concierge at the Project shall be includable as an Operating
Expense;

 

  -17-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

4.2.3.11 rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
to the Project and, further excepting from this exclusion such equipment rented
or leased to remedy or ameliorate an emergency condition in the Project;

4.2.3.12 all items and services for which Tenant or any other tenant in the
Project reimburses Landlord or which Landlord provides selectively to one or
more tenants (other than Tenant) without reimbursement;

4.2.3.13 costs, other than those incurred in ordinary maintenance and repair,
for sculpture, paintings, fountains or other objects of art;

4.2.3.14 any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

4.2.3.15 rent for any office space occupied by Project management personnel to
the extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings, with adjustment where appropriate for the size of the
applicable project;

4.2.3.16 costs to the extent arising from the gross negligence or willful
misconduct of Landlord or its agents, employees, vendors, contractors, or
providers of materials or services, penalties, fines, charges and other costs
imposed as a result of Landlord’s failure to comply with Applicable Laws, and
interest and penalties incurred as a result of Landlord’s delinquent payment of
any obligation of Landlord, including without limitation Tax Expenses;

4.2.3.17 any liabilities, costs or expenses associated with or incurred in
connection with the removal, enclosure, encapsulation, monitoring or other
handling of hazardous or toxic materials (as defined under Applicable Laws) and
the cost of defending claims in regard to the existence or release of hazardous
or toxic materials at the Project, in violation of Applicable Laws (but this
exclusion shall not relieve Tenant from liability for any hazardous or toxic
materials for which Tenant is otherwise responsible pursuant to the express
terms of this Lease);

4.2.3.18 costs of the initial construction of, or correcting defects in, the
Base Building or Common Areas, including the costs of constructing the Parking
Garage and any portion thereof, and payments made under the Permitted
Encumbrances in connection with the original construction and development of the
Project;

4.2.3.19 any entertainment, dining or travel expenses of Landlord for any
purpose and any flowers, gifts, balloons, etc. provided to any entity
whatsoever, including, but not limited to, Tenant, other tenants, employees,
vendors, contractors, prospective tenants and agents;

4.2.3.20 the cost of any “tenant relations” parties, events or promotion unless
approved by Tenant;

4.2.3.21 any “validated” parking for any entity;

4.2.3.22 legal fees and costs, judgments, settlements or awards paid or incurred
with respect to any negotiations, claims against or disputes between Landlord
and its employees or contractors, Landlord and Tenant, or Landlord and other
tenants or occupants or prospective tenants or occupants or providers of goods
and services to the Project, including, without limitation, any fines or costs
resulting from and Landlord’s breach of or default under a lease with a tenant;

4.2.3.23 reserves retained by Landlord;

4.2.3.24 costs incurred to correct any breach of any covenant, agreement,
representation, warranty or indemnity made by Landlord in this Lease;

 

  -18-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

4.2.3.25 costs (including in connection therewith, all attorneys’ fees and costs
of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims
litigation or arbitration proceedings pertaining to Landlord and/or the Project
or Common Area;

4.2.3.26 initial cost of installing any specialty service, such as an
observatory, broadcasting facilities, child or daycare, luncheon club or
recreation club and all costs of operating and maintaining any such specialty
service if revenue is collected with respect to such specialty service;

4.2.3.27 legal and auditing fees which are for the benefit of Landlord only,
including, without limitation, collecting delinquent rents, preparing corporate
or partnership returns and other corporate or partnership financial statements,
and audits other than those incurred in connection with the preparation of
statements pursuant to additional rent provisions;

4.2.3.28 any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;

4.2.3.29 any expenses incurred by Landlord for use of any portions of the
Project or Common Area to accommodate events including, but not limited to
shows, promotions, kiosks, displays, filming, photography, private events or
parties, ceremonies, and advertising beyond the normal expenses otherwise
attributable to providing building services, including, without limitation,
lighting and HVAC to such public portions of the Project in normal building
operations during standard building hours of operation;

4.2.3.30 costs of acquiring, displaying, insuring and replacing (as opposed to
repair and maintenance) sculptures, paintings and other works of art;

4.2.3.31 costs of repair or other work occasioned by the exercise of eminent
domain or Casualty to the extent that such costs exceed the amount of the
eminent domain award or the amount of the deductible or self-insurance then
applicable to Landlord’s casualty insurance, which deductible shall be
reasonable by office building industry standards, and any such costs that are
payable as part of the deductible must be otherwise includable in Operating
Expenses (and not excluded) pursuant to the terms of this Section 4.2.3;

4.2.3.32 costs related to the violation of Applicable Laws and the cost of
improvements made or other things done in order to comply with any Applicable
Laws, which costs and improvements are to remedy a condition existing prior to
the Lease Commencement Date which an applicable governmental authority, if it
had knowledge of such condition prior to the Lease Commencement Date, would have
then required to be remedied pursuant to then-current Applicable Laws in their
form existing as of the Lease Commencement Date and pursuant to the then-current
interpretation of such Applicable Laws by the applicable governmental authority
as of the Lease Commencement Date;

4.2.3.33 charitable or political contributions;

4.2.3.34 costs of: (i) signs in or on the Project identifying the owner of the
Project; or (ii) other tenants’ signs (provided, however, that Landlord shall be
permitted to include in Operating Expenses expenditures and costs incurred by
Landlord in the maintenance and repair of a monument sign stating only the
Project address and the directory for the Project);

4.2.3.35 costs of any work or services to the extent relating to any property
other than the Project;

4.2.3.36 Fees payable by Landlord for management of the Project in excess of
three percent (3%) of Landlord’s gross rental revenues, adjusted and grossed up
to reflect a one hundred percent (100%) occupancy of the Office Component with
all tenants paying full rent (specifically disregarding free or abated rent),
including base rent, pass-throughs, and parking fees (but excluding the cost of
after-hours services or utilities) from the Project for any calendar year or
portion thereof;

 

  -19-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

4.2.3.37 the cost of maintaining and repairing, and the cost of personnel
(including parking operator fees) that are located in, and operate, the portions
of the Parking Garage used for vehicle parking;

4.2.3.38 salaries, wages and benefits and other costs of in-house legal and
accounting personnel;

4.2.3.39 Tax Expenses;

4.2.3.40 except for a Project management fee (as limited by Section 4.2.3.36,
above), amounts paid to service companies pursuant to service contracts
materially in excess of market rates for Comparable Buildings;

4.2.3.41 premiums for any earthquake insurance policy that are not in
commercially reasonable amounts taking into consideration the terms of the
coverage of such policy, provided that the foregoing exclusionary language shall
not apply to the premiums paid for any earthquake insurance policy that is
required by any mortgagee;

4.2.3.42 rent payments under the TRC Parking Lease (as that term is defined in
Section 28.1 below);

4.2.3.43 expenses incurred by Landlord in connection with complying with and/or
applying for, obtaining, and/or maintaining a certification or rating of the
Building or Project or any component thereof under a Green Program (as
hereinafter defined), including without limitation, costs and expenses of
(i) installing, replacing, altering, and operating the Base Building,
(ii) monitoring the use of energy, water and other Building services, the
disposal of waste or wastewater or the transportation of employees to and from
the Premises, and (iii) preparing and submitting applications, reports and other
information; provided that Landlord may, subject to any other applicable
exclusion from or limitation on Operating Expenses set forth in this
Section 4.2.3, include in Operating Expenses reasonable costs and expenses
incurred by Landlord in complying with a Green Program that is imposed on the
Building or Project by Applicable Laws, without regard to an election made by
Landlord to participate in the Green Program (other than an election made by
Landlord in the application for and as a condition to the entitlements obtained
by Landlord for the initial construction of the Project) and with no right of
the Landlord to elect that the Building or Project, as applicable, not be
subject to such Green Program or if Landlord reasonably anticipates that
compliance with the Green Program will reduce Operating Expenses; “Green
Program” shall mean the City of Seattle’s Living Building Challenge Pilot
Program, the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (“LEED”) rating program, the Living Building Challenge of
the International Living Futures Institute, and any similar or comparable
standards or program now or hereafter promulgated or conducted by a government
or quasi-governmental authority or private organization that relates to the
sustainable or environmentally sensitive design, construction, equipping,
operation, maintenance, repair, use, replacement or alteration of buildings and
building services and utilities; and

4.2.3.44 costs, other than the costs of ordinary repair and maintenance
(including replacement of plants and foliage), for the “living wall” to be
located on the exterior of the first floor of the Building on the south and west
podium walls (the “Living Wall”), and costs of ordinary repair and maintenance
(including replacement of plants and foliage) of the Living Wall in excess of
the Living Wall Cap. The “Living Wall Cap” shall initially mean $7,500.00 for
the first full calendar year of the Lease Term, and such cap shall increase
annually on January 1, of each calendar year during the Lease Term by the
percentage increase in the United States Department of Labor, Bureau of Labor
Statistics, Consumer Price Index for All Urban Consumers (CPI-I)
(Seattle-Tacoma-Bremerton, WA 1982-84=100) (the “Index”), as determined on a
cumulative basis, year over year. If the format or components of the Index are
materially changed during the Lease Term, Landlord shall substitute an index
which is published by the Bureau of Labor Statistics or similar agency and which
is most nearly equivalent to the Index in effect on the Lease Commencement Date.
Landlord shall not be obligated to continue to maintain the Living Wall
throughout the Lease Term, and may remove or demolish the Living Wall at any
time.

Notwithstanding any provision to the contrary set forth in this Section 4.2.3,
in no event shall those components of Operating Expenses constituting
Controllable Expenses (defined hereinbelow) in any particular Expense Year,
starting with the second Expense Year, exceed on an aggregate basis, the amount
that such Controllable Expenses would have been for such Expense Year had the
Controllable Expenses included in the first

 

  -20-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Expense Year increased by five percent (5%) per year (on a cumulative and
compounding basis). For purposes of this Lease, “Controllable Expenses” shall
mean all costs and expenses, with the exception of (A) the cost of union labor
(including janitorial staff and security personnel), including labor which is
not union as of the date of this Lease, but which unionizes after the date of
this Lease, (B) any utility costs, (C) any insurance costs, (D) Tax Expenses,
(E) costs to comply with Applicable Laws and other governmental requirements,
(F) costs relating to Force Majeure, and (G) capital improvements and
expenditures permitted pursuant to this Section 4.2.3 above.

Landlord shall not (i) make a profit by charging items to Operating Expenses
that are otherwise also charged separately to others and (ii) collect Operating
Expenses from Tenant and all other tenants in the Building in an amount in
excess of what Landlord incurs for the items included in Operating Expenses.

4.2.4 Tax Expenses.

4.2.4.1 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof (including, without limitation,
the Property). If any Tax Expenses may be paid in installments, Landlord shall
pay the Tax Expenses in the maximum number of installments permitted by Law, and
Tenant’s obligation to pay Tenant’s Share of such Tax Expenses shall be limited
to each installment or prorated share thereof due and payable during the Lease
Term. Tax Expenses attributable to the years in which this Lease commences and
terminates shall, if necessary, be prorated and apportioned to coincide with the
commencement and expiration of the Lease Term.

4.2.4.2 Tax Expenses shall include, without limitation: (i) any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that assessments, taxes, fees, levies and charges may be
imposed by governmental agencies for such services as fire protection, street,
sidewalk and road maintenance, refuse removal and for other governmental
services formerly provided without charge to property owners or occupants, and,
Tax Expenses shall also include any governmental or private assessments or the
Project’s contribution towards a governmental or private cost-sharing agreement
for the purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies; (iii) any assessment, tax, fee,
levy, or charge allocable to or measured by the area of the Premises or the Rent
payable hereunder, including, without limitation, any business or gross income
tax or excise tax with respect to the receipt of such rent, or upon or with
respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) all of the real estate taxes and assessments imposed upon or
with respect to the Building and all of the real estate taxes and assessments
imposed on the land and improvements comprising the Project.

4.2.4.3 Any costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid. Refunds of Tax Expenses shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Tax Expenses under this Article 4 for such Expense Year. If Tax
Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant’s Share of any such increased Tax
Expenses included by Landlord as Tax Expenses pursuant to the TCCs of this
Lease. Notwithstanding anything to the contrary contained in this Section 4.2.4
(except as set forth in Section 4.2.4.2, above), there shall be excluded from
Tax Expenses (i) all corporate taxes, income

 

  -21-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

taxes, excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents, receipts or income attributable to operations at the Project),
(ii) any items included as Operating Expenses, (iii) any items paid by Tenant
under Section 4.5 of this Lease, and (iv) any taxes attributable to the portion
of the Parking Garage located on land owned by the Rainier Club (as that term is
defined in Section 28.1 below).

4.2.4.4 Except as otherwise set forth in this Section 4.2.4.4 below, only
Landlord may institute proceedings to reduce Tax Expenses and the filing of any
such proceeding by Tenant without Landlord’s consent shall constitute an event
of default by Tenant under this Lease after the expiration of any applicable
notice and cure periods. Except as set forth herein below, Landlord shall not be
obligated to file any application or institute any proceeding seeking a
reduction in Tax Expenses. Tenant may request from Landlord whether or not
Landlord intends to file an appeal of any assessment or portion of Tax Expenses
which are appealable by Landlord (the “Appealable Tax Expenses”) for any tax
fiscal year. Landlord shall deliver written notice to Tenant within ten
(10) days after such request indicating whether Landlord intends to file an
appeal of Appealable Tax Expenses for such tax fiscal year. If Landlord
indicates that Landlord will not file an appeal of such Appealable Tax Expenses,
then Tenant may upon written notice to Landlord (“Appeals Notice”) file an
appeal on behalf of Landlord. Tenant shall be solely responsible for all costs
incurred in appealing Tax Expenses, including reimbursing Landlord, within
thirty (30) days after written demand, for any and all costs reasonably incurred
by Landlord. Tenant’s failure to timely deliver an Appeals Notice shall waive
Tenant’s rights to appeal the applicable Tax Expenses for such tax fiscal year.
In addition, Tenant’s obligations to reimburse Landlord for the costs incurred
by Landlord in connection with the appeal pursuant to this Section shall survive
the expiration or earlier termination of this Lease. Upon request, Landlord
agrees to keep Tenant apprised of all tax protest filings and proceedings
undertaken by Landlord to obtain a reduction or refund of Tax Expenses.

4.2.5 “Tenant’s Share” shall mean the percentage set forth in Section 6 of the
Summary.

4.3 Cost Pools. Landlord shall allocate Direct Expenses between different
portions or occupants of the Project (the “Cost Pools”) based on the respective
rentable square footage of area of each Cost Pool as compared to the total
rentable square footage of the Project, or if such allocation would not be
equitable (as reasonably determined by Landlord), then Landlord may allocate
Direct Expenses based on the respective benefit derived from each Cost Pool of
the applicable Direct Expense. Such Cost Pools shall include a Cost Pool for
items of Direct Expenses specific to the Office Component, and a Cost Pool for
items of Direct Expenses specific to the Hotel. Tenants of the Project shall
share, on an equitable basis, based on the respective rentable square footage of
the Project, or, if such allocation would not be equitable (as reasonably
determined by Landlord), then based on the respective benefit derived, any
Direct Expenses under this Lease to the extent attributable to the Project as a
whole or benefitting all occupants of the Project, as reasonably determined by
Landlord using sound real estate management and accounting practices,
consistently applied. Any costs allocated to a Cost Pool which does not include
a portion of the Premises shall be excluded from the definition of Direct
Expenses for the purposes of this Lease.

4.4 Calculation and Payment of Additional Rent. Tenant shall pay to Landlord, in
the manner set forth in Section 4.4.1, below, and as Additional Rent, Tenant’s
Share of Direct Expenses for each Expense Year.

4.4.1 Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
use commercially reasonable efforts to give to Tenant within one hundred twenty
(120) days following the end of each Expense Year, a statement (the “Statement”)
which shall state in reasonable detail the Direct Expenses incurred or accrued
for such preceding Expense Year, and which shall indicate the amount of Tenant’s
Share of Direct Expenses. Upon receipt of the Statement for each Expense Year
commencing or ending during the Lease Term, Tenant shall pay, within thirty
(30) days after receipt of the Statement, the full amount of Tenant’s Share of
Direct Expenses for such Expense Year, less the amounts, if any, paid during
such Expense Year as Estimated Direct Expenses, as that term is defined in
Section 4.4.2, below, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant’s Share of Direct Expenses (an “Excess”), Tenant shall receive
a credit in the amount of such Excess against Rent next due under this Lease or,
if there is no further Rent due hereunder due to the expiration of the Lease
Term or earlier termination of this Lease, then Landlord shall reimburse Tenant
for the amount of such Excess within thirty (30) days. The failure of Landlord
to timely furnish the Statement for any Expense Year shall not prejudice
Landlord or Tenant from enforcing its rights under this Article 4. Even though
the Lease Term has

 

  -22-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

expired and Tenant has vacated the Premises, when the final determination is
made of Tenant’s Share of Direct Expenses for the Expense Year in which this
Lease terminates, if Tenant’s Share of Direct Expenses is greater than the
amount of Estimated Direct Expenses previously paid by Tenant to Landlord,
Tenant shall, within thirty (30) days after receipt of the Statement, pay to
Landlord such amount, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant’s Share of Direct Expenses (again, an Excess), Landlord shall,
within thirty (30) days, deliver a check payable to Tenant in the amount of such
Excess. The provisions of this Section 4.4.1 shall survive the expiration or
earlier termination of the Lease Term. Notwithstanding the immediately preceding
sentence, Tenant shall not be responsible for Tenant’s Share of any Direct
Expenses attributable to any Expense Year which are first billed to Tenant more
than two (2) calendar years after the expiration of the applicable Expense Year
(other than Tax Expenses or utility billings or assessments).

4.4.2 Statement of Estimated Direct Expenses. In addition, Landlord shall use
commercially reasonable efforts to give to Tenant by January 31st of the
applicable Expense Year, a yearly expense estimate statement (the “Estimate
Statement”) which shall set forth in reasonable detail Landlord’s reasonable
estimate (the “Estimate”) of what the total amount of Direct Expenses for the
then-current Expense Year shall be and the estimated Tenant’s Share of Direct
Expenses (the “Estimated Direct Expenses”). Landlord’s failure to deliver the
Estimate Statement by January 31st of the applicable Expense Year shall not
constitute a default by Landlord under this Lease. The failure of Landlord to
timely furnish the Estimate Statement for any Expense Year shall not preclude
Landlord from enforcing its rights to collect any Estimated Direct Expenses
under this Article 4, nor shall Landlord be prohibited from revising any
Estimate Statement or Estimated Direct Expenses theretofore delivered to the
extent necessary; provided, however, that Landlord shall not revise any Estimate
Statement or Estimated Direct Expenses more than one (1) time per Lease Year.
Thereafter, Tenant shall pay, within thirty (30) days after receipt of the
Estimate Statement, a fraction of the Estimated Direct Expenses for the
then-current Expense Year (reduced by any amounts paid pursuant to the second to
last sentence of this Section 4.4.2). Such fraction shall have as its numerator
the number of months which have elapsed in such current Expense Year, including
the month of such payment, and twelve (12) as its denominator. Until a new
Estimate Statement is furnished (which Landlord shall have the right to deliver
to Tenant at any time), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12th) of the total Estimated
Direct Expenses set forth in the previous Estimate Statement delivered by
Landlord to Tenant. Any amounts paid based on such an Estimate shall be subject
to adjustment as provided in Section 4.4.1 above when actual Direct Expenses are
available for each Expense Year. Throughout the Lease Term Landlord shall
maintain records with respect to Direct Expenses in accordance with sound real
estate management and accounting practices, consistently applied.

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1 Tenant shall be liable for and shall pay ten (10) days before delinquency,
taxes levied or assessed against (i) Tenant’s equipment, furniture, fixtures and
any other personal property located in or about the Premises, and (ii) any of
Tenant’s equipment or other property that may be located on or about the Project
(other than inside the Premises) (collectively, “Tenant’s Off-Premises
Equipment”). If any such taxes on Tenant’s equipment, furniture, fixtures and
any other personal property are levied against Landlord or Landlord’s property
or if the assessed value of Landlord’s property is increased by the inclusion
therein of a value placed upon such equipment, furniture, fixtures or any other
personal property and if Landlord pays the taxes based upon such increased
assessment, which Landlord shall have the right to do regardless of the validity
thereof but only under proper protest if requested by Tenant, Tenant shall upon
demand repay to Landlord the taxes so levied against Landlord or the proportion
of such taxes resulting from such increase in the assessment, as the case may
be.

4.5.2 If the Tenant Improvements and Alterations in the Premises, whether
installed and/or paid for by Landlord or Tenant and whether or not affixed to
the real property so as to become a part thereof, are separately assessed for
real property tax purposes at a valuation higher than the valuation at which
tenant improvements conforming to Landlord’s “building standard” in other space
in the Building are assessed, then the Tax Expenses levied against Landlord or
the property by reason of such excess assessed valuation shall be deemed to be
taxes levied against personal property of Tenant and shall be governed by the
provisions of Section 4.5.1, above.

4.5.3 Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing,

 

  -23-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion of the Project, including the Project
parking facilities; or (iii) taxes assessed upon this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises.

4.6 Landlord’s Records. Upon Tenant’s written request given not more than ninety
(90) days after Tenant’s receipt of a Statement for a particular Expense Year,
and provided that Tenant is not then in default under this Lease beyond the
applicable notice and cure period provided in this Lease, specifically
including, but not limited to, the timely payment of Additional Rent, Landlord
shall furnish Tenant with such reasonable supporting documentation pertaining to
the calculation of Operating Expenses set forth in the Statement as Tenant may
reasonably request, and Landlord shall make a knowledgeable representative
available to a designated employee of Tenant to discuss Landlord’s determination
of Operating Expenses set forth on the applicable Statement. Landlord shall
provide such documentation and make a representative so available to Tenant
within sixty (60) days after Tenant’s written request therefor and any
discussions between Landlord’s representative and Tenant’s designated employee
shall be non-binding on either party. Within one (1) year after receipt of a
Statement by Tenant (the “Audit Period”), if Tenant disputes the amount of
Direct Expenses set forth in the Statement, whether or not Tenant has exercised
its foregoing rights set forth in this Section 4.6 above, an independent
certified public accountant (which accountant (i) is a member of a nationally or
regionally recognized certified public accounting firm, which has previous
experience in auditing financial operating records of landlords of Comparable
Buildings, and (ii) is not working on a contingency fee basis), designated and
paid for by Tenant (“Tenant’s Auditor”), may, after reasonable notice to
Landlord and at reasonable times, audit Landlord’s records with respect to the
Statement, which records shall be made generally available at Landlord’s
offices, or otherwise in hard copy, in King County, Washington, provided that
(a) Tenant is not then in monetary default under this Lease (beyond the
applicable notice and cure periods provided under this Lease), and (b) Tenant
has paid all amounts required to be paid under the applicable Estimate Statement
and Statement. In connection with such audit, Tenant and Tenant’s Auditor must
agree in advance to follow Landlord’s reasonable rules and procedures regarding
an audit of the aforementioned Landlord records, and shall execute a
commercially reasonable confidentiality agreement regarding such audit. Tenant’s
Auditor must complete the audit within ninety (90) days of Landlord making
Landlord’s records available to Tenant and Tenant’s Auditor. Tenant’s failure to
audit the amount of Direct Expenses set forth in any Statement within the Audit
Period shall be deemed to be Tenant’s approval of such Statement and Tenant,
thereafter, waives the right or ability to audit the amounts set forth in such
Statement. If after such audit, Tenant still disputes such Direct Expenses, an
audit to determine the proper amount shall be made, at Tenant’s expense, by an
independent certified public accountant (the “Accountant”) mutually and
reasonably selected by Landlord and Tenant; provided that if such audit by the
Accountant proves that Direct Expenses set forth in the particular Statement
were overstated by more than four percent (4%), then the cost of the Accountant
and the cost of such audit shall be paid for by Landlord. If the Accountant
shall determine that Tenant has overpaid Direct Expenses due under this Lease,
Landlord shall refund to Tenant such overpayment within thirty (30) days
following the determination by the Accountant. If the Accountant shall determine
that Tenant has underpaid Direct Expenses due under this Lease, Tenant shall pay
to Landlord the amount of such underpayment within thirty (30) days following
the determination of the Accountant. Tenant hereby acknowledges that Tenant’s
sole right to audit Landlord’s records and to contest the amount of Direct
Expenses payable by Tenant shall be as set forth in this Section 4.6, and Tenant
hereby waives any and all other rights pursuant to Applicable Laws to audit such
records and/or to contest the amount of Direct Expenses payable by Tenant.

ARTICLE 5

USE OF PREMISES

5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole and absolute discretion.

5.2 Prohibited Uses. The uses prohibited under this Lease shall include, without
limitation, use of the Premises or a portion thereof for (i) retail or
restaurant uses, except for approved kitchens, cafeterias and pantries (not
serving the general public); or (ii) radio and/or television stations, or other
similar media outlets. Tenant shall not allow occupancy density for the Premises
which is greater than permitted by Applicable Laws. Tenant further

 

  -24-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

covenants and agrees that it shall not use, or suffer or permit any person or
persons to use, the Premises or any part thereof in violation of Applicable Laws
or for any use or purpose contrary to the provisions of the Rules and
Regulations (the rules and regulations, attached hereto as Exhibit D, are, the
“Existing Rules and Regulations,” and together with such additional rules and
regulations as Landlord may promulgate in accordance with the terms of this
Lease, and as the Existing Rules and Regulations and additional rules may be
amended or supplemented in accordance with the terms of this Lease, the “Rules
and Regulations”). Landlord shall have the right to amend, supplement, and add
new commercially reasonable rules and regulations to the Rules and Regulations
at any time during the Lease Term, and such amendments, supplements, and new
rules and regulations shall be deemed Rules and Regulations hereunder; provided,
however, that notwithstanding anything to the contrary in this Lease, the Rules
and Regulations shall be enforceable against Tenant only to the extent that
(a) they are reasonable and consistent with the Class A Standard; (b) they are
consistent with Landlord’s Obligations to Minimize Tenant Interference and do
not otherwise materially increase Tenant’s obligations or materially decrease
Tenant’s rights under this Lease; (c) Tenant has been provided notice in writing
of such Rules and Regulations; and (d) the Rules and Regulations are applied and
enforced in a reasonable, equitable and non-arbitrary manner. Tenant shall not
do or permit anything to be done in or about the Premises which will
unreasonably interfere with the rights of other tenants or occupants of the
Building, or injure them or use or allow the Premises or any of Tenant’s
Off-Premises Equipment to be used for any unlawful purpose, nor shall Tenant
cause, maintain or permit any nuisance in, on or about the Premises.

5.3 Fitness Center. Tenant may use a portion of the Premises for the operation
of a fitness center (the “Fitness Center”) which may include, without
limitation, the following primary uses: weight and aerobic training, personal
training, group training, fitness classes (including, for example only, yoga,
Pilates, dance, aerobics, cycling and similar classes or group exercise
activities), hot dry saunas; steam rooms; lockers and locker rooms; shower and
restroom facilities; free weights and associated equipment; weight machines;
rowing machines, treadmills, stationary bicycles, elliptical machines,
stair-climbing machines, and similar exercise equipment, and shall in no event
include installation or operation of a swimming pool or whirlpool facilities.
The Fitness Center shall be for the exclusive use of Tenant’s and its
subtenants’ employees and guests (collectively, the “Fitness Center Users”) and
Tenant shall not make the Fitness Center available to other tenants or occupants
of the Project (or their employees) or to members of the general public. The
Fitness Center shall be of a size that does not violate Applicable Laws.
Tenant’s obligations under this Section 5.3 are cumulative and in addition to
all other obligations of Tenant under this Lease.

5.3.1 Licensing; Permits and Operation. The Fitness Center shall be constructed,
if at all, as part of the Tenant Improvements. If approved by Landlord, the
Fitness Center shall be installed and constructed in accordance with the Tenant
Work Letter and this Section 5.3 at Tenant’s sole cost and expense (or as a
deduction from the Tenant Improvement Allowance). Landlord shall use
commercially reasonable efforts, at no cost to Landlord, to cooperate with
Tenant to obtain all consents, approvals, permits or registrations required for
operation of the Fitness Center, to the extent Landlord’s cooperation is
required as owner of the Project. The Fitness Center shall be maintained and
operated by Tenant, at Tenant’s expense, in the same manner and to the same
standard applicable to the Premises generally and in compliance with all
Applicable Laws. Notwithstanding the terms and conditions of Section 6.1.5
below, Landlord shall, at Tenant’s direct expense (and not as part of Operating
Expenses), provide janitorial service for, and cleaning of, the Fitness Center.
In addition, Tenant shall pay for any other actual and reasonable out-of-pocket
increased costs incurred by Landlord with respect to the management, operation,
maintenance and repair of the Building resulting solely from Tenant’s operation
of the Fitness Center, within thirty (30) days of receiving an invoice therefor.

5.3.2 Waivers. Tenant or the Third Party Operator (as that term is defined in
Section 5.3.3 below) of the Fitness Center shall use commercially reasonable
efforts to make all Fitness Center Users aware that Landlord is not responsible
for, nor affiliated with, the operation of the Fitness Center and that Landlord
and the other Landlord Parties shall have no responsibility with respect
thereto.

5.3.3 Third Party Operator. Tenant may exercise the right to operate a Fitness
Center through subletting the Fitness Center to or the retention of a third
party to operate the Fitness Center (a “Third Party Operator”); provided that
any sublease shall be subject to Article 14 below and, if the Third Party
Operator only operates the Fitness Center, the Third Party Operator must comply
with, all of the terms, covenants, conditions and obligations on Tenant’s part
to be observed and performed under this Lease to the extent they are reasonably

 

  -25-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

applicable to the Fitness Center (other than Tenant’s obligation to pay Base
Rent or Direct Expenses under this Lease). Any violation of any provision of
this Lease by the Third Party Operator shall be deemed, after the expiration of
applicable notice and cure periods, to be a default by Tenant under such
provision. Without waiving any right of Tenant under this Lease, Third Party
Operator shall have no recourse against Landlord whatsoever on account of any
failure by Landlord to perform any of its obligations under this Lease or on
account of any other matter. All notices required of Landlord under this Lease
shall be forwarded only to Tenant in accordance with the terms of this Lease and
in no event shall Landlord be required to send any notices to any Third Party
Operator. In no event shall any use or occupancy of any portion of the Premises
by the Third Party Operator release or relieve Tenant from any of its
obligations under this Lease. The Third Party Operator shall be a Tenant Party
(as that term is defined in Section 10.1 below), and Tenant shall be fully and
primarily liable for all acts and omissions of such Third Party Operator as
fully and completely as if such Third Party Operator was an employee of Tenant.
In no event shall the occupancy of any portion of the Premises by any Third
Party Operator be deemed to create a landlord/tenant relationship between
Landlord and such Third Party Operator or be deemed to vest in Third Party
Operator any right or interest in the Premises or this Lease, and, in all
instances, Tenant shall be considered the sole tenant under the Lease
notwithstanding the occupancy of any portion of the Premises by any Third Party
Operator. Upon request from Landlord, Tenant shall provide to Landlord a copy of
the insurance required to be maintained by Third Party Operator prior to the
Third Party Operator being allowed access to the Premises by Tenant. Any
equipment or other property of the Third Party Operator in the Project shall be
subject to Section 8.5 and Article 15 of this Lease. However, nothing in this
Section 5.3 shall diminish Landlord’s or Tenant’s rights elsewhere in this Lease
or imply that Landlord has any duties to the Third Party Operator. No disputes
between Tenant and the Third Party Operator shall in any way affect the
obligations of Tenant hereunder.

5.4 Competitors. So long as the Original Tenant or its Permitted Transferee
Assignee leases and continues to occupy at least 300,000 of the rentable square
feet of the Office Component, Landlord, during the Lease Term (as the same may
be extended), shall not (i) enter into a lease for space (excluding the
Premises) in the Office Component with a Competitor or Competitor Affiliate (as
those terms are defined hereinbelow) or (ii) consent to the sublease or
assignment of space in the Office Component to a Competitor or Competitor
Affiliate, to the extent Landlord has the right to withhold its consent pursuant
to the applicable lease document. Notwithstanding anything to the contrary
contained herein, the TCCs of this Section 5.4 are not applicable to (a) any
space in the Project located outside of the Office Component, and (b) the lease
of any other tenant located in the Office Component who has been permitted to
assign its lease or sublease space to a Competitor or Competitor Affiliate as
the result of a court order. For purposes hereof, “Competitor” shall mean any of
the following entities: (1) Amazon, (2) Zillow, (3) Facebook, (4) Google,
(5) EMC, (6) Citrix Systems, (7) Radware, and (8) Palo Alto Networks, and
“Competitor Affiliate” shall mean any entity that controls, or is controlled by,
a Competitor and that primarily conducts business for application (ADN)
technology for the delivery of web applications and the security, performance,
availability of servers, data storage devices, and other network and cloud
services (the “Competitive Business”). Once each year during the month of
January during the Lease Term (and any extension thereof), Original Tenant or
its Permitted Transferee Assignee shall have the right to replace or add one
(1) Competitor with an alternative or new entity that Original Tenant or its
Permitted Transferee Assignee reasonably determines primarily conducts a
Competitive Business; provided, however, in no event shall the Competitor List
ever include the names of more than eight (8) entities.

5.5 Underlying Documents; Initial CC&Rs.

5.5.1 Permitted Encumbrances; Underlying Documents. Tenant shall comply with,
and Tenant’s rights and obligations under this Lease and Tenant’s use of the
Premises shall be subject and subordinate to, all easements, licenses, operating
agreements, declarations, restrictive covenants, or instruments encumbering the
Project, including, without limitation, any covenants, conditions and
restrictions affecting the Project, and reciprocal easement agreements affecting
the Project, development agreements, and any agreements with transit agencies
affecting the Project as of the date of this Lease (the “Permitted
Encumbrances”). Landlord and Tenant agree that this Lease shall only be subject
and subordinate to any future covenants, conditions, and restrictions and
amendments thereto (the “CC&Rs”), as specifically required by Landlord pursuant
to Section 5.5.2.2, but subject to the TCCs of Section 5.5.2 below, which CC&Rs
together with the Permitted Encumbrances, are the “Underlying Documents”.

 

  -26-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

5.5.2 Initial CC&Rs. Prior to the Final Completion Date, (i) Landlord shall
record the condominium or subdivision or similar plan or map that will subdivide
the Office Component from the Hotel, and (ii) Landlord shall record covenants,
conditions and restrictions (including any subsequent amendments thereto, the
“Initial CC&Rs”) that provide (a) for cost pooling materially consistent with
the TCCs of Section 4.3 above, and requires any Hotel Operator to operate the
Hotel at a level of service and quality that is equal to, or better than, a
Mobile Travel Guide rating of “4-star”, (b) that the Hotel and/or The Sanctuary
shall not be required to operate or remain open for any period of time, (c) that
the Hotel shall not be required to remain a hotel for any period of time, and
(d) that The Sanctuary shall not be required to remain a conference and/or event
space for any period of time. Tenant hereby acknowledges and agrees that the
initial Hotel Operator, SLS Hotels, and any of the following replacement Hotel
Operators are acceptable to Tenant and satisfy the foregoing “4-star” rating:
(1) Marriott International (including JW Marriott, and its other various
brands), (2) Starwood Hotels and Resorts, (3) Hilton, (4) Hyatt, (5) Fairmont,
(6) Four Seasons, (7) Omni, and (8) any other similar major regional or national
hotel entity.

5.5.2.1 If Lease is Not Subordinate. Prior to recording the Initial CC&Rs,
Landlord shall (i) provide Tenant a copy of the draft Initial CC&Rs that
Landlord would otherwise be prepared to record, (ii) at Tenant’s election, meet
with Tenant at a commercially reasonable, mutually agreed upon time within the
succeeding ten (10) business day period to discuss the Initial CC&Rs,
(iii) consider in good faith any reasonable comments or objections of Tenant to
the Initial CC&Rs, whether such objection is made in writing during such ten
(10) business day period or at the aforementioned meeting; provided, however, if
Landlord does not require this Lease to become subordinate to the Initial CC&Rs,
then Tenant shall only have the right to object to the Initial CC&Rs, if
Landlord fails to cause the items set forth in Sections 5.5.2(ii)(a), above, to
be set forth in the Initial CC&Rs.

5.5.2.2 If Lease is Subordinate. If Landlord requires that this Lease become
subordinate to the Initial CC&Rs or any other Underlying Documents
(collectively, “New Underlying Documents”), excluding the Permitted
Encumbrances, Tenant shall have the right to review and reasonably approve the
applicable New Underlying Document within ten (10) business days of Landlord’s
written request for such approval, except that Tenant may only disapprove the
same to the extent the applicable New Underlying Document, or the implementation
or enforcement of the New Underlying Document pursuant to the express provisions
thereof: (i) would, in Tenant’s reasonable business judgment, (a) materially
conflict with any of Tenant’s rights expressly set forth in this Lease,
including, without limitation, rights relating to Tenant’s use of, and access
to, the Project, Building Common Areas, Parking Garage or Premises,
(b) materially conflict with any of Landlord’s obligations expressly set forth
in this Lease, or (c) materially increase the costs imposed on Tenant under this
Lease, or (ii) as to the Initial CC&Rs, the same do not include (a) the right
for Landlord, as the owner of the Office Component, to enforce provisions and
covenants of the Initial CC&Rs that benefit the Office Component against the
other owners subject to the Initial CC&Rs, (b) limitations under the Initial
CC&Rs that prevent express provisions of the Initial CC&Rs from being enforced
in a manner that would violate the TCCs of this Section 5.5.2.2(i)(a) – (c)
above, and (c) the right for Tenant to cause Landlord to exercise the
enforcement rights in this Section 5.5.2.2(ii)(a) above, or, in the alternative,
the right for Tenant to exercise such enforcement rights directly under the
Initial CC&Rs. Tenant may not object to the terms of any New Underlying
Documents that are consistent with the TCCs of Section 5.5.2 above. If Tenant is
required by Landlord to subordinate to any New Underlying Documents, Landlord
and Tenant shall execute commercially reasonable, appropriate documentation
evidencing such subordination, in a form substantially similar to the form of
Recognition of Covenants, Conditions, and Restriction, attached hereto as
Exhibit M.

ARTICLE 6

SERVICES AND UTILITIES

6.1 Standard Tenant Services. Throughout the Lease Term, Landlord shall cause
all Building Systems to be operated and maintained in accordance with the
Class A Standard. Landlord shall provide the following services at all times and
on all days (unless otherwise stated below) during the Lease Term.

6.1.1 HVAC. In accordance with the Base Building Plans, the Building shall be
equipped with a heating and air conditioning (“HVAC”) system serving the Office
Component (the “BB HVAC System”). Subject to limitations imposed by all
governmental rules, regulations and guidelines applicable thereto, Landlord
shall provide BB HVAC System service in a manner consistent with the Class A
Standard during the HVAC System

 

  -27-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Hours. Tenant shall have the right to specify the hours of availability of the
BB HVAC System, including specifying different hours for different floors of the
Premises (the “HVAC System Hours”); provided, however, (i) the HVAC System Hours
shall consist of, at a minimum, the hours of 7:00 A.M. to 6:00 P.M. on Monday
through Friday and on Saturdays from 8:00 A.M. to 1:00 P.M., except for the date
of observation of New Year’s Day, President’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, and Christmas Day (collectively, the
“Holidays”), and (ii) the HVAC System Hours shall consist only of consecutive
time periods, as determined on a daily basis. Tenant shall cooperate fully with
Landlord at all times and abide by all regulations and requirements that
Landlord may reasonably prescribe for the proper functioning and protection of
the BB HVAC System. If the HVAC System Hours consist of more than seventy-five
(75) hours per week, as determined on average on a per floor basis for the
entire Premises, then Landlord shall supply such HVAC to Tenant at Landlord’s
actual cost (which shall be treated as Additional Rent, but not as an Operating
Expense), including the cost of increased depreciation on the BB HVAC System,
but excluding the cost of electricity to the extent already paid for directly by
Tenant.

6.1.1.1 Supplemental HVAC. As a part of the Tenant Improvements and subject to
the terms of the Tenant Work Letter, supplemental HVAC units may be installed in
the Premises for the purpose of providing supplemental air-conditioning to the
Premises (the “Tenant HVAC System”). All aspects of the Tenant HVAC System
(including, but not limited to, any connection to the Building’s chilled water
system) shall be subject to Landlord’s prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed, unless a Design
Problem (as defined in Section 8.1 below) exists. At Landlord’s election prior
to the expiration or earlier termination of this Lease, Tenant shall leave the
Tenant HVAC System in the Premises upon the expiration or earlier termination of
this Lease, in which event the Tenant HVAC System shall be surrendered with the
Premises upon the expiration or earlier termination of this Lease, and Tenant
shall thereafter have no further rights with respect thereto. In the event that
Landlord fails to elect to have the Tenant HVAC System left in the Premises upon
the expiration or earlier termination of this Lease, then Tenant shall remove
the Tenant HVAC System upon the expiration or earlier termination of this Lease,
and repair all damage to the Building resulting from such removal, at Tenant’s
sole cost and expense. Tenant shall be solely responsible, at Tenant’s sole cost
and expense, for the monitoring, operation, repair, replacement, and removal
(subject to the foregoing terms of this Section 6.1.1.1), of the Tenant
HVAC System, and in no event shall the Tenant HVAC System interfere with
Landlord’s operation of the Building, but the Tenant HVAC System may, at
Tenant’s option, connect to the Building management system. Any reimbursements
owing by Tenant to Landlord pursuant to this Section 6.1.1.1 shall be payable by
Tenant within thirty (30) days of Tenant’s receipt of an invoice therefor.

6.1.2 Electricity. Landlord shall provide adequate electrical wiring and
facilities consistent with the Base Building Description (as that term is
defined in the Tenant Work Letter) and power for normal general office use as
determined by Landlord. Tenant’s use of electricity shall never exceed the
capacity of the feeders to the Project, as described in the Base Building
Description or the risers or wiring installation. Notwithstanding any provision
to the contrary contained in this Lease, Tenant shall pay directly to Landlord
pursuant to submeters installed by Landlord, the cost of all electricity
provided to and/or consumed in the Premises (including normal and excess
consumption and including the cost of electricity to operate the HVAC air
handlers), which electricity shall be separately metered (as described above).
Tenant shall pay such cost within thirty (30) days after demand and as
Additional Rent under this Lease (and not as part of Operating Expenses).

6.1.3 Lighting. As part of Operating Expenses, Landlord shall replace lamps,
starters and ballasts for Building standard lighting fixtures within the
Premises. In addition, Tenant shall bear the cost of replacement of lamps,
starters and ballasts for non-Building standard lighting fixtures within the
Premises.

6.1.4 Water. As contemplated by the Base Building Plans, Landlord shall provide
city water from the regular Building outlets for drinking, lavatory and toilet
purposes in the Premises, and Common Areas.

6.1.5 Janitorial. Landlord shall provide janitorial services to the Premises in
accordance with the Class A Standard and Comparable Buildings, except Holidays,
in and about the Premises and window washing services in a manner and frequency
consistent with other Comparable Buildings, but not less frequently than twice
per calendar year. Notwithstanding the foregoing, upon request from Tenant, and
at Tenant’s sole cost and expense with respect to the Office Component (which
may be included within Operating Expenses, or charged directly to Tenant as
Additional Rent), Landlord shall use commercially reasonable efforts to provide
window washing services more frequently than twice per calendar year.

 

  -28-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

6.1.6 Office Elevators. Landlord shall provide (i) non-exclusive, non-attended
automatic passenger elevator service, with at least two (2) passenger elevators
available at all times, including, without limitation, on weekends, and on
Holidays and (ii) exclusive, non-attended freight elevator service, with at
least one (1) freight elevator available at all times, with scheduling
reasonably managed by Tenant, subject to Applicable Laws, emergency, and subject
to use of the freight elevator as required by Landlord to perform its
obligations under this Lease.

6.1.7 Loading Areas. Tenant shall have the exclusive right to use the loading
areas in the Parking Garage designated on Exhibit A-3 attached hereto as loading
area 1 and loading area 2. Tenant shall coordinate all deliveries to the
Premises using the foregoing loading areas. As of the date hereof, Landlord
anticipates that the Hotel shall be entitled to the exclusive use of loading
area 5. Tenant is not entitled to utilize any of the loading areas that are
exclusively reserved for the Hotel. Landlord shall not grant exclusive use of
any loading areas, other than the two (2) loading areas designated for Tenant’s
exclusive use as set forth herein and one (1) loading area designated for the
Hotel’s exclusive use.

6.1.8 Access Control; Tenant’s Security System.

6.1.8.1 Access Control. Landlord shall, as part of Operating Expenses, provide
on-site access control procedures and security services twenty-four (24) hours a
day, seven (7) days a week, consistent with such service in Comparable
Buildings. Although Landlord agrees to provide such access control procedures
and security services, notwithstanding anything to the contrary contained in
this Lease, the “Landlord Parties,” as that term is defined in Section 10.1 of
this Lease, shall not be liable for, and the Landlord Parties are hereby
released from any responsibility for any damage either to person or property
sustained by Tenant incurred in connection with or arising from any acts or
omissions of such access control personnel, or the Landlord Parties; provided,
however, that Landlord shall remain liable for personal injury and/or property
damage to the extent directly caused by the negligence or willful misconduct of
Landlord’s access control personnel or the Landlord Parties (but in any event
Landlord shall not be liable hereunder for the acts or omissions of any third
parties at the Project).

6.1.8.2 Tenant’s Security System in the Premises. Subject to the terms and
conditions of this Lease (including Article 8 hereof), Tenant may, at its own
expense, install, maintain, repair and replace from time to time, its own
security system (“Tenant’s Security System”) in the Premises, which may be a
Lenel access system. If not installed as part of the Tenant Improvements and
approved by Landlord in accordance with the Tenant Work Letter, Tenant shall
coordinate the selection, installation and operation of Tenant’s Security System
with Landlord, and Landlord likewise shall cooperate with Tenant, in order to
ensure that Tenant’s Security System is compatible with Landlord’s Building
security systems and equipment, and to the extent that Tenant’s Security System
is not compatible with Landlord’s Building systems and equipment, Tenant shall
not be entitled to install and/or operate the Tenant’s Security System. Tenant
shall be solely responsible, at Tenant’s sole cost and expense, for the
installation, monitoring, operation and removal of Tenant’s Security System.
Tenant may coordinate Tenant’s Security System to provide that the Building
Systems and Tenant’s Security System will operate on the same type of key card,
so that Tenant’s employees are able to use a single card for both systems, but
shall not otherwise integrate Tenant’s Security System with the Building
Systems.

6.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, use office equipment or lighting (other than lighting installed as
Tenant Improvements), which may that individually or collectively cause the air
conditioning system serving the Premises to be unable, on a commercially
reasonable basis, to maintain appropriate temperatures in the Premises in
compliance with this Lease. If Tenant’s density or machines or equipment
(i) affects the temperature otherwise maintained by the HVAC system or
(ii) otherwise exceeds the capacity of any utility, Landlord may, after notice
to Tenant and a reasonable opportunity for Tenant to cease such overstandard
use, install supplemental air conditioning units or other supplemental equipment
in the Premises, and the cost thereof, including the cost of design,
installation, operation, use, and maintenance shall be paid by Tenant to
Landlord within thirty (30) days after Landlord has delivered to Tenant an
invoice therefor. Notwithstanding any provision to the contrary contained in
this Lease, Tenant shall pay to Landlord within thirty (30) days after Landlord
has delivered to Tenant an invoice therefor, Landlord’s standard charge for any
services provided to Tenant which Landlord is not specifically obligated to
provide to Tenant pursuant to the terms of this Lease.

 

  -29-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

6.3 Interruption of Use. Except as set forth to the contrary in Section 6.4
below, Tenant agrees that Landlord shall not be liable for damages, by abatement
of Rent or otherwise, for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by breakage, repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Building or Project after
reasonable effort to do so, by any riot or other dangerous condition, emergency,
accident or Casualty whatsoever, by act or default of Tenant or other parties,
or by any other cause beyond Landlord’s reasonable control; and such failures or
delays or diminution shall never be deemed to constitute an eviction or
disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease, except
as otherwise provided in Section 6.4 or elsewhere in the Lease. Furthermore,
Landlord shall not be liable under any circumstances for a loss of, or injury
to, property or for injury to, or interference with, Tenant’s business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to a failure to furnish any of the services or
utilities as set forth in this Article 6.

6.3.1 Procedures for Interrupting Services. Prior to any scheduled interruption
in services or utilities (other than as requested by Tenant), Landlord shall
(i) give or cause to be given ten (10) business days’ advance written notice to
Tenant identifying, in reasonable detail, the proposed interruption, the reason
therefor and the schedule for its completion, (ii) if Tenant requests, meet with
Tenant at a commercially reasonable, mutually agreed upon time during such ten
(10) business day period to discuss the interruption, (iii) consider reasonably
and in good faith any reasonable objections of Tenant to the proposed
interruption, (iv) if the interruption proceeds longer than the scheduled
completion initially provided to Tenant, provide periodic updates to Tenant
regarding the status thereof and any changes to the schedule for its completion
and (v) in connection with the foregoing, give reasonable, good faith
consideration to any scheduling changes reasonably requested by Tenant. Landlord
shall comply with Landlord’s Obligations to Minimize Tenant Inference in
connection with any schedule interruption in services or utilities. In any
emergency, or unscheduled interruption in services or utilities of which
Landlord has actual knowledge, Landlord shall provide notice to Tenant (via
email to an email address or addresses designated by Tenant in written notice(s)
delivered to Landlord from time to time), as soon as reasonably practicable, and
shall provide any information that Landlord may have about the interruption
(including the anticipated timing for ceasing of the interruption).

6.4 Abatement Event. In the event that Tenant is prevented, without taking
extraordinary measures or incurring material expense, from using the Premises
(or any portion thereof) for the Permitted Use, and does not thereafter use, the
affected portion of the Premises for Permitted Uses as a result of (i) any
repair, maintenance, alteration, or remediation performed by Landlord, or which
Landlord fails to perform, after the Lease Commencement Date and required by the
Lease, (ii) any failure of Landlord to provide, or any material restriction of,
services to the Premises, utilities to the Premises, or materially necessary
access to the Premises, Critical Common Areas, or Parking Garage, in all events
as required by this Lease, (iii) any Renovations, as that term is defined in
Section 29.30 of this Lease, or (iv) during any period of remediation, removal,
abatement, or encapsulation of any hazardous materials required to be performed
by Landlord pursuant to this Lease (such set of circumstances as set forth in
items (i), (ii) (iii), or (iv) above, to be known as an “Abatement Event”), then
Tenant shall give Landlord notice of such Abatement Event, which notice may be
provided by email to an email address or addresses designated by Landlord in
written notice(s) delivered to Tenant from time to time, so long as notice is
concurrently provided as required under Section 29.18 of this Lease, by
recognized overnight courier service for next day delivery, and if such
Abatement Event continues for three (3) consecutive business days (one
(1) business days in the event of a failure to provide access as required under
Section 1.1.4.3 of this Lease) after any such notice (the “Eligibility Period”),
then the Base Rent and Tenant’s Share of Direct Expenses shall be abated or
reduced, as the case may be, after expiration of the Eligibility Period for such
time that Tenant continues to be so prevented from using the Premises (or any
portion thereof) for the Permitted Use without taking extraordinary measures or
incurring material expense, and does not use, the Premises or any portion
thereof, for the Permitted Use, in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using for the Permitted
Use without taking extraordinary measures or incurring material expense, and
does not use for the Permitted Use, bears to the total rentable area of the
Premises; provided, however, in the event that Tenant is prevented from using
for the Permitted Use without taking extraordinary measures or incurring
material expense, and does not use, a portion of the Premises for the Permitted
Use for a period of time in excess of the Eligibility Period and the remaining
portion of the Premises is not sufficient to allow Tenant to effectively conduct
its business therein, and if

 

  -30-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Tenant does not conduct its business from such remaining portion, then for such
time after expiration of the Eligibility Period during which Tenant is so
prevented from effectively conducting its business therein, the Base Rent and
Tenant’s Share of Direct Expenses for the entire Premises shall be abated for
such time as Tenant continues to be so prevented from using for the Permitted
Use, and does not use for the Permitted Use, the Premises. If, however, Tenant
reoccupies any portion of the Premises during such period and recommences use of
such portion of the Premises for the Permitted Use, the Rent allocable to such
reoccupied portion, based on the proportion that the rentable area of such
reoccupied portion of the Premises bears to the total rentable area of the
Premises, shall be payable by Tenant from the date Tenant reoccupies such
portion of the Premises. For the avoidance of doubt, the unavailability of all
Office Elevators shall, subject to the terms of this Section 6.4, be deemed to
be an Abatement Event giving rise to Tenant’s rights under this Section 6.4.
Landlord shall use commercially reasonable efforts to minimize the duration of
an Abatement Event within Landlord’s reasonable control, provided that such
right to abate Base Rent and Tenant’s Share of Direct Expenses and Tenant’s
rights under Section 7.3, if and to the extent applicable, shall be Tenant’s
sole and exclusive remedies at law or in equity for an Abatement Event. Except
as provided in this Section 6.4, nothing contained herein shall be interpreted
to mean that Tenant is excused from paying Rent due hereunder. For purposes of
this Section 6.4, a “material restriction” shall mean a restriction of services,
utilities or access such that Tenant cannot reasonably use the Premises as
permitted by this Lease.

6.5 Generator.

6.5.1 In General. Subject to the terms hereof (including, without limitation,
the Tenant Work Letter and Article 8 of this Lease, as applicable) and
Applicable Laws, Tenant shall have the right, at Tenant’s sole cost and expense,
to install one (1) back-up generator (the “Generator”) in the location set forth
on Exhibit A-3, attached hereto (the “Generator Area”) to service the Premises
in the event of a power outage. For purposes of this Lease, the “Generator”
shall be deemed to include, without limitation, all associated equipment,
connections and/or facilities and shall be considered a part of Tenant’s
Off-Premises Equipment. All plans and specifications relating to the Generator
shall be subject to the approval of Landlord, which shall not be unreasonably
withheld, conditioned or delayed; provided however, the Generator shall not
exceed the specifications described on Exhibit L attached hereto. Subject to the
terms of this Section 6.5, Landlord shall permit Tenant, at its sole cost and
expense, to install and maintain the Generator, all in compliance with
Applicable Laws. The cost of design (including engineering costs) and
installation of the Generator and the costs of the Generator itself shall be
Tenant’s sole responsibility.

6.5.2 Operation and Maintenance of Generator. In no event shall Tenant permit
the Generator to interfere with normal and customary use or operation of the
Building and Project by Landlord or other tenants and/or occupants (including,
without limitation, by means of noise or odor). Tenant shall be responsible, at
Tenant’s sole cost and expense, for all maintenance and repairs and compliance
with Law obligations (including, without limitation, any Department of Ecology
requirements imposed with respect to the fuel tank) with respect to the
Generator, and Tenant acknowledges and that Landlord shall have no
responsibility in connection with the Generator and that Landlord shall not be
liable for any damage that may occur with respect to the Generator, provided
that Landlord shall remain liable for property damage to the Generator to the
extent caused by Landlord’s negligence or willful misconduct. Without limitation
of the foregoing provisions of this Section 6.5.2, all matters (including all
plans and specifications) relating to the installation, connection, use,
maintenance, repair, compliance with Laws, and removal of the Generator
(including, without limitation, the manner and means of Tenant’s connection of
the Generator to the electrical systems of the Building) shall be subject to the
prior approval of Landlord, which approval shall not be unreasonably withheld
and may be conditioned on Tenant complying with such reasonable requirements
imposed by Landlord, based on the advice of Landlord’s engineers, so that the
Building Systems or other components of the Building and the occupants of the
Building are not adversely affected by the installation and operation of the
Generator, and/or based upon other reasonable factors as determined by Landlord.
In the event that Tenant shall fail to comply with the requirements set forth
herein within a reasonable period of time following notice from Landlord
(provided that no notice shall be required in the case of an emergency), without
limitation of Landlord’s other remedies, Landlord shall have the right, at
Tenant’s sole cost and expense, to cure such breach, in which event Tenant shall
be obligated to pay to Landlord, within thirty (30) days following demand by
Landlord, the amount expended by Landlord. Tenant shall maintain, at Tenant’s
cost, industry standard “boiler and machinery” insurance coverage with respect
to the Generator.

6.5.3 Generator Use. The Generator shall be used by Tenant only during
(i) testing and regular maintenance, and (ii) the period of any electrical power
outage or interruption in the Building. Tenant shall be entitled to operate the
Generator for testing and regular maintenance only at reasonable times when
permitted by Applicable Laws.

 

  -31-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

6.5.4 Landlord Costs. Except to the extent resulting from the negligence or
willful misconduct of any Landlord Party or Landlord’s violation of this Lease,
Tenant shall be responsible for any and all costs, if any, incurred by Landlord
as a result of or in connection with Tenant’s installation, operation, use
and/or removal of the Generator. In the event that Landlord shall incur any such
costs as a result of or in connection with the rights granted to Tenant herein,
Tenant shall reimburse Landlord for the same within thirty (30) days following
billing.

6.5.5 Removal of Generator. The Generator shall remain Tenant’s property and
Tenant may, at Tenant’s sole cost and expense, remove the Generator at any time
during the Lease Term, provided that Tenant repairs all damage to the Building
and Project resulting from the use and removal of the Generator and restores all
affected areas to their condition existing prior to the installation thereof
(collectively, the “Generator Restoration Obligations”). If Tenant shall not
elect to remove the Generator during the Lease Term in accordance with the
preceding terms, notwithstanding anything contained herein to the contrary, at
Landlord’s option (which shall be made, if at all, by notice to Tenant at the
time of Landlord’s approval of the plans and specifications for the initial
installation of the Generator), Tenant shall be obligated, at Tenant’s sole cost
and expense, to remove the Generator and to perform all Generator Restorations
Obligations prior to the expiration or earlier termination of this Lease (or
upon any earlier termination of Tenant’s rights with respect to the Generator as
provided hereunder). The foregoing obligations of Tenant shall survive the
expiration or earlier termination of this Lease.

6.6 Property Management. Daniels Real Estate LLC (“DRE”) will act as property
manager (“Property Manager”) providing property management services for the
Office Component, as of the Lease Commencement Date. At all times during the
Term, the Property Manager shall be provided by DRE or a first-class
institutional property manager with experience providing services to comparable
Class A office projects. Landlord shall not change the Property Manager without
first providing to Tenant advance notice and a reasonable opportunity for Tenant
to meet and confer with Landlord regarding Landlord’s proposed Property Manager
and obtaining Tenant’s prior consent; provided, however, that Tenant’s consent
shall not be required if the replacement Property Manager is an affiliate of DRE
or Stockbridge Capital Partners or is a first-class institutional property
manager with experience providing services to comparable Class A office projects
(but Landlord shall provide advance notice and a reasonable opportunity for
Tenant to meet and confer with Landlord).

ARTICLE 7

REPAIRS AND MAINTENANCE

7.1 Repair and Maintenance by Tenant. At all times during the Lease Term,
subject to Article 8 below, Tenant shall, at Tenant’s own expense, keep all
portions of the Premises (excluding the Building Systems and other items to be
maintained by Landlord pursuant to Section 7.2) in good order, repair and
condition, reasonable wear and tear and damage from Casualty that is not
Tenant’s obligation to repair hereunder excepted, and in accordance with all
Applicable Laws and the equipment manufacturer’s suggested service programs,
including all improvements, fixtures, furnishings, and systems and equipment
therein (including, without limitation, plumbing fixtures other than plumbing
fixtures in Common Area restrooms (as opposed to restrooms located on any full
floors of the Premises, which shall be Tenant’s obligation to repair and
maintain) and equipment such as dishwashers, garbage disposals, and instant hot
dispensers), and any of Tenant’s Off-Premises Equipment and all areas,
improvements and systems exclusively serving the Premises, including the branch
lines of the plumbing, electrical and BB HVAC System, including the Tenant HVAC
System, all duct work, and the floor coverings in the Premises. In addition,
Tenant shall, at Tenant’s own expense, but under the supervision and subject to
the prior approval of Landlord, and within any reasonable period of time
specified by Landlord, promptly and adequately repair all damage to the Premises
and replace or repair all damaged, broken, or worn fixtures and appurtenances,
except for damage caused by reasonable wear and tear associated with reasonable,
normal and customary use of the item in question that does not impair the
function of the item in question for its intended use (“reasonable wear and
tear”); provided however, that, at Landlord’s option, or if Tenant fails to make
such repairs after the expiration of applicable notice and cure periods,
Landlord may, but need not, make such repairs and replacements, and Tenant shall
pay Landlord the cost thereof, within thirty (30) days of being billed for same.
If the Premises include, now or hereafter, one or more floors of the Building in
their entirety, all corridors and restroom facilities located on such full
floor(s) shall be considered to be a part of the Premises.

 

  -32-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

7.2 Repair and Maintenance by Landlord. Notwithstanding the foregoing, Landlord
shall maintain, repair, replace, and correct all latent defects in, as needed,
the Base Building (including the core portions of the Building Systems) and
Common Areas, as necessary to maintain the Base Building and Common Areas in
condition consistent, in all material respects, with the Class A Standard,
including maintenance, repair and replacement of the exterior of the Project
(including painting) and landscaping, except to the extent that such repairs are
required due to the negligence or willful misconduct of Tenant; provided,
further, however, that, subject to the terms of Section 10.3.2.2 of this Lease,
if such repairs are due to the negligence or willful misconduct of Tenant,
Landlord shall nevertheless make such repairs at Tenant’s expense, or, if
covered by Landlord’s insurance, Tenant shall only be obligated to pay any
deductible in connection therewith. Landlord shall also operate, maintain,
repair and replace the Building Systems as necessary in order to keep airborne
concentrations of spores and other products of toxic molds and other biota below
levels that are generally recognized as injurious to human health; provided,
however, Landlord shall be deemed to be satisfying the foregoing requirement if
Landlord constructs the Building Systems in accordance with the Base Building
Plans, and maintains and operates the same in accordance with their operating
specifications. Landlord may, but shall not be required to, enter the Premises
at all reasonable times, subject to Article 27 below, to make such repairs,
alterations, improvements or additions to all or any portion of the Premises,
the Base Building or the Project as Landlord shall desire or deem necessary, or
as Landlord may be required to do under Applicable Laws, or by governmental or
quasi-governmental authority, or by court order or decree. All costs in
performing the work described in this Section 7.2 shall be included in Direct
Expenses, except to the extent excluded by Section 4.2.3.

7.3 Tenant’s Right to Make Repairs. Notwithstanding any of the terms set forth
in this Lease to the contrary, if Tenant provides Notice (or oral notice in the
event of an Emergency Condition, as that term is defined, below) to Landlord of
an event or circumstance which requires the action of Landlord with respect to
repair and/or maintenance required to be performed by Landlord under this Lease
that relates to (i) any floor leased by Tenant, (ii) any Building Systems,
(iii) the Critical Common Areas, or (iv) any Emergency Condition, which event or
circumstance materially and adversely affects the conduct of Tenant’s business
from the Premises or Tenant’s access to the Premises and/or Critical Common
Areas, without Tenant being obligated to take extraordinary measures or incur
material expense, and Landlord fails to commence corrective action within a
reasonable period of time, given the circumstances, after the receipt of such
Notice, but in any event not later than ten (10) business days after receipt of
such Notice and to diligently prosecute the corrective action to completion,
then Tenant may proceed to take the required action upon delivery of an
additional five (5) days’ Notice to Landlord specifying that Tenant is taking
such required action (provided, however, that the initial ten (10) business day
Notice and the subsequent five (5) day Notice shall be replaced with a single
twenty-four (24) hour notice in the event of an Emergency Condition) and if such
action was required under the terms of this Lease to be taken by Landlord and
was not commenced by Landlord within such ten (10) business day period (or
within twenty-four (24) hours in the event of an Emergency Condition) and
thereafter diligently pursued to completion, then Tenant shall be entitled to
prompt reimbursement by Landlord of Tenant’s reasonable costs and expenses in
taking such action. Notwithstanding anything contained herein to the contrary,
in no event shall Tenant be permitted to take any action under this Section 7.3
that relates to the Building Structure, as that term is defined in Section 8.2
of this Lease.

7.3.1 Emergency Condition Defined. For purposes of this Section 7.3, the term
“Emergency Condition” shall mean any event or circumstance which requires repair
or maintenance by Landlord under this Lease and which (i) creates an immediate
material risk (a) of physical harm to any Tenant Party, or (b) to the
protection, safety, operation and preservation of Tenant’s mission-critical or
business-critical personal property in the Premises (including, for example,
server rooms), or (ii) prevents Tenant from accessing the Premises or Critical
Common Areas on a commercially reasonable basis.

7.3.2 Other Terms. In the event Tenant takes such action pursuant to this
Section 7.3, Tenant shall use only those contractors used by Landlord in the
Building for work unless such contractors are unwilling or unable to perform, or
timely perform, such work, in which event Tenant may utilize the services of any
other qualified contractor which normally and regularly performs similar work in
Comparable Buildings. Promptly following completion of any work taken by Tenant
pursuant to the terms of this Section 7.3, Tenant shall deliver a detailed
invoice of the work completed, the materials used and the costs relating
thereto. If Landlord does not either

 

  -33-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

(i) pay such amounts, or (ii) deliver a detailed written objection to Tenant
within ten (10) business days after receipt of an invoice from Tenant, then
Tenant shall be entitled to deduct from Rent payable by Tenant under this Lease,
the amount set forth in such invoice with interest. If, however, Landlord
delivers to Tenant, within ten (10) business after receipt of Tenant’s invoice,
a written objection to the payment of such invoice, setting forth with
reasonable particularity Landlord’s reasons for its claim that such action did
not have to be taken by Landlord or were not permitted to be taken by Tenant
pursuant to the terms of this Lease or that the charges are excessive (in which
case Landlord shall pay the amount it contends would not have been excessive),
then Tenant shall not then be entitled to such deduction from Rent, and if so
elected by Tenant shall be Tenant’s sole remedy for Landlord’s failure to pay
such costs. On the other hand, Tenant may pursue a claim against Landlord for
the balance of the amounts due, including interest at the Interest Rate. If
Tenant prevails in such legal action, the amount of the final non-appealable
award, together with interest at the Interest Rate, if not paid by Landlord
within thirty (30) days, may be deducted by Tenant from the Rent next due and
owing under this Lease.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Except for Cosmetic Alterations (defined
below), Tenant may not make any improvements, alterations, additions or changes
to the Premises or any electrical, mechanical, plumbing or HVAC facilities or
systems pertaining to the Premises (collectively, the “Alterations”) without
first procuring the prior written consent of Landlord to such Alterations, which
consent shall be requested by Tenant not less than ten (10) business days prior
to the commencement thereof, and which consent shall not be unreasonably
withheld or conditioned by Landlord, provided Landlord shall only withhold its
consent to any Alteration which would (i) violate any Applicable Laws,
(ii) adversely affect (in the reasonable discretion of Landlord) or require any
modification to the Base Building or void any warranty on any Base Building
component or design, or (iii) affect (in the sole discretion of Landlord) the
(a) exterior appearance of the Project (other than Tenant’s Signage, the
approval of which is subject to the TCCs of Section 23.4.4 below), (b)
appearance of the Common Areas, (c) quiet enjoyment of other tenants or
occupants of the Project (other than to a de minimis extent), or (d) provision
of services to other occupants of the Project (any such Alteration or Tenant
Improvement described in items (i) through (iii) above shall be deemed to
contain a “Design Problem”). Landlord shall respond to Tenant’s request for
Landlord’s consent to an Alteration within five (5) business days.
Notwithstanding the foregoing, Tenant shall be permitted to make Alterations
following five (5) business days’ notice to Landlord, but without Landlord’s
prior consent, to the extent that such Alterations do not (I) cause a Design
Problem, or (II) cost more than $250,000.00 (any such Alterations are “Cosmetic
Alterations”). To the extent that Landlord grants Tenant the right to use areas
within the Project, whether pursuant to the terms of this Lease or through plans
and specifications subsequently approved by Landlord (and without implying that
Landlord shall grant any such approvals), (A) in no event may Tenant use more
than Tenant’s Share of the areas within the Building or utility capacity made
available by Landlord for general tenant usage for Tenant’s installations and
operations in the Premises (including chilled water, electricity,
telecommunications room space, electrical room space, plenum space and riser
space), and (B) Tenant shall comply with the provisions of this Section with
respect to all such items, including Tenant’s Off-Premises Equipment. The
construction of the initial improvements to the Premises shall be governed by
the terms of the Tenant Work Letter and not the terms of this Article 8, except
for the applicable terms of this Section 8.1 above and Section 8.5 below, which
shall apply to the Tenant Improvements as set forth therein.

8.2 Manner of Construction. In connection with the construction of any
Alterations, Tenant shall utilize only contractors reasonably approved by
Landlord, and any removal and/or restoration obligations required to be
performed pursuant to the TCCs of Section 8.5 of this Lease; provided, however,
it shall not be reasonable for Landlord to withhold consent to a contractor
proposed by Tenant if such contractor is licensed, bonded and insured and does
work in Comparable Buildings. If Landlord shall give its consent, the consent
shall be deemed conditioned upon Tenant acquiring a permit to do the work from
appropriate governmental agencies, the furnishing of a copy of such permit to
Landlord prior to the commencement of the work, and the compliance by Tenant
with all conditions of said permit in a prompt and expeditious manner. If such
Alterations will involve the use of or disturb hazardous materials or substances
existing in the Premises, Tenant shall notify Landlord prior to performing such
Alterations and comply with Landlord’s Rules and Regulations concerning such
hazardous materials or substances. Tenant shall construct such Alterations and
perform such repairs in a good and workmanlike manner, in conformance with any
and all Applicable Laws and pursuant to a valid building permit, issued by the
city in which the Building is located (or other applicable governmental
authority), all in conformance with Landlord’s construction Rules and
Regulations

 

  -34-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

and the Tenant Improvement Manual (as that term is defined in Section 2.3 of the
Tenant Work Letter); provided, however, that prior to commencing to construct
any Alteration, Tenant shall meet with Landlord to discuss Landlord’s design
parameters and code compliance issues. In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the Base Building, as that term is defined below, then
Landlord shall, at Tenant’s expense, make such changes to the Base Building.
Since all or a portion of the Project may be certified under the LEED rating
system as “silver” for Core & Shell, Tenant expressly acknowledges and agrees
that without limitation as to other grounds for Landlord withholding its consent
to any proposed Alteration, Landlord shall have the right to withhold its
consent to any proposed Alteration in the event that such Alteration is not
compatible with such certification of the Core & Shell under such LEED rating
system. Tenant shall construct such Alterations and perform such maintenance and
repairs in a good and workmanlike manner, in conformance with any and all
Applicable Laws (including all applicable permits and consents issued with
respect to the Alterations or maintenance and repairs) and pursuant to a valid
building permit, issued by the City of Seattle, all in conformance with
Landlord’s Rules and Regulations applicable to construction. All work under
Section 7.1 above and this Article 8 which may affect the Base Building must be
approved by the Project’s engineer of record, at Tenant’s expense, and if any
work by Tenant affects or requires changes to the Base Building, then Landlord
may elect, at Tenant’s expense, to make such changes. The “Base Building” shall
mean the structural portions of the Building (including the roof, roof membrane,
footings, foundations, structural portions of load-bearing walls, structural
floors and subfloors, structural columns and beams and curtain walls), and the
Common Area restrooms, elevators, exit stairwells (collectively, the “Building
Structure”) and the Building Systems. The “Building Systems” shall mean the
Building’s HVAC, life-safety, plumbing, electrical, mechanical and elevator
systems. In performing any work under Section 7.1 above and this Article 8,
Tenant shall have the work performed in such manner so as not to damage the
Building or unreasonably interfere with or obstruct access to the Project or any
portion thereof, or business of Landlord or other tenants in the Project. Tenant
shall use commercially reasonable efforts to not disturb labor harmony at the
Project. In addition to Tenant’s obligations under Article 9 of this Lease,
Tenant shall deliver to the Project construction manager an accurate
reproducible copy of the “as built” drawings of the Alterations as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.

8.3 Payment by Tenant. If payment is made by Tenant directly to contractors,
Tenant shall (i) comply with Landlord’s requirements for final lien releases and
waivers in connection with Tenant’s payment for work to contractors, and
(ii) sign Landlord’s standard contractor’s rules and regulations. If Tenant
orders any work directly from Landlord, and Landlord agrees to perform such
work, Tenant shall pay to Landlord a supervision fee equal to (i) three percent
(3%) of the cost of such work, for the first $150,000 of such costs, (ii) two
percent (2%) of the cost of such work, for such costs of more than $150,000 and
up to $500,000, (iii) one percent (1%) of the cost of such work for such costs
of more than $500,000. In addition, in all events, Tenant shall reimburse
Landlord for Landlord’s reasonable, actual, out-of-pocket costs and expenses
actually incurred in connection with Landlord’s review of any Alterations (other
than Cosmetic Alterations); provided, however, that before incurring any such
cost or expense, Landlord shall provide Tenant with an estimate of the same at
least five (5) business days before incurring any such expense, during which
five (5) business day period Tenant may withdraw its request for such
Alterations. At Landlord’s option, prior to the commencement of construction of
any Alteration, Tenant shall provide Landlord with the reasonably anticipated
cost thereof, which Landlord shall disburse during construction pursuant to
Landlord’s standard, commercially reasonable disbursement procedure.

8.4 Construction Insurance. In addition to the requirements of Article 10 of
this Lease, during the performance of any Alterations and/or work performed
under Section 7.1 above, Tenant shall carry or shall cause its contractors and
subcontractors to carry “Builder’s All Risk” insurance (and shall provide
Landlord with evidence of the same) in a commercially reasonable amount taking
into account the nature and scope of the Alterations and work and with companies
covering such Alterations that satisfy the requirements of Section 8.2, and such
other insurance and endorsements as Landlord may reasonably require consistent
with the practices of the owners of Comparable Buildings. All Alterations shall
be insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof.

8.5 Landlord’s Property. All Alterations, improvements, fixtures (other than
trade fixtures), and/or affixed equipment which may be installed or placed in or
about the Premises, from time to time, shall, except as otherwise provided
herein or in the Tenant Work Letter, be at the sole cost of Tenant and upon the
expiration or termination of the Lease shall be and become the property of
Landlord. Notwithstanding the foregoing, at the time Landlord approves any
Alteration, Landlord shall be deemed to have required Tenant, at Tenant’s
expense, to

 

  -35-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

remove any Specialty Improvements (as that term is defined below) within the
Premises and to repair any damage to the Premises and Building caused by such
removal, unless, in connection with its notice to Landlord with respect to any
such Specialty Improvements (including any Tenant Improvements), or at any time
thereafter (but not more than once in connection with any Alteration or Tenant
Improvement), (i) Tenant requests Landlord’s decision with regard to the removal
of such Specialty Improvements, such request to be made using the form attached
hereto as Exhibit J (“Tenant’s Removal Request”), and (ii) Landlord thereafter
agrees in writing to waive the removal requirement with regard to such Specialty
Improvements, then Tenant shall not be required to so remove such Specialty
Improvements. If Landlord consents to the Alteration, but fails to respond to
Tenant’s Removal Request within ten (10) business days after receipt thereof and
of electronic and hard copy versions of all plans relating to the applicable
Alterations, then Tenant may send Landlord a reminder notice setting forth such
failure containing the following sentence at the top of such notice in bold,
capitalized font at least twelve (12) points in size: “LANDLORD’S FAILURE TO
RESPOND TO THIS NOTICE WITHIN FIVE (5) BUSINESS DAYS SHALL RESULT IN LANDLORD’S
DEEMED ELECTION TO NOT REQUIRE TENANT TO REMOVE THE SPECIFIED ALTERATIONS UPON
THE EXPIRATION OF THE LEASE TERM” (the “Removal Reminder Notice”). Any such
Removal Reminder Notice shall also include a complete hard copy of Tenant’s
plans and specification for such Alteration. If Landlord fails to respond within
five (5) business days after receipt of a Removal Reminder Notice, then Landlord
shall be deemed to have elected to not require Tenant to remove the specified
approved Alteration upon expiration of the Lease Term. If Tenant fails to
complete any removal and/or to repair any damage caused by the removal of any
Specialty Improvements that are required to be removed pursuant to this Lease,
Landlord may do so and may charge the cost thereof to Tenant. Tenant hereby
protects, defends, indemnifies and holds Landlord harmless from any liability,
cost, obligation, expense or claim of lien in any manner relating to the
performance of any work under this Article 8 or installation, placement, removal
or financing of any such Alterations, improvements, fixtures and/or equipment
in, on or about the Premises, which obligations of Tenant shall survive the
expiration or earlier termination of this Lease. “Specialty Improvements” means
any Alterations or Tenant Improvements other than normal and customary general
office improvements. Notwithstanding the foregoing, “Specialty Improvements”
(i) shall not include conference rooms, training space, Cosmetic Alterations,
Lines (as that term is defined in Section 29.32 below), and any private/internal
stairways constructed in the Premises as part of the Tenant Improvements and
(ii) shall include (a) the Fitness Center, (b) any kitchens, showers, restrooms
(excluding restrooms installed by Landlord as part of the Base, Shell and Core,
as that term is defined in Section 1.1 of the Tenant Work Letter), washrooms or
similar facilities in the Premises that are not part of the Base Building,
(c) any Alterations or Tenant Improvements made by, or on behalf of Tenant to
the Office Lobby, and (d) any Tenant Change Items, as that term is defined in
the Tenant Work Letter.

8.6 Landlord’s Permit Obligations. At Tenant’s sole cost and expense, throughout
the Lease Term, Landlord shall maintain on file with the City of Seattle,
current plans for the Building and Project, as necessary for Landlord to
maintain a blanket permit for the Building and Project. Upon request, Tenant
shall provide Landlord with any information relating to the Tenant Improvements,
any Alterations, and the Premises, required to satisfy the foregoing obligation.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall remove any such lien or
encumbrance within ten (10) business days after notice by Landlord, and if
Tenant shall fail to do so, Landlord may pay the amount necessary to remove such
lien or encumbrance, without being responsible for investigating the validity
thereof; provided, however, Tenant shall have the right to contest any such
liens or encumbrances, and accordingly if Tenant is in the process of contesting
the same, Tenant may bond around such lien or encumbrance, rather than paying
amounts to remove the same. The amount so paid shall be deemed Additional Rent
under this Lease payable upon demand, without limitation as to other remedies
available to Landlord under this Lease. Nothing contained in this Lease shall
authorize Tenant to do any act which shall subject Landlord’s title to the
Building or Premises to any liens or encumbrances whether claimed by operation
of law or express or implied contract. Any claim to a lien or encumbrance upon
the Building or Premises arising in connection with any such work or respecting
the Premises not performed by or at the request of Landlord shall be null and
void, or at Landlord’s option shall attach only against Tenant’s interest in the
Premises and shall in all respects be subordinate to Landlord’s title to the
Project, Building and Premises.

 

  -36-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

ARTICLE 10

INDEMNIFICATION AND INSURANCE

10.1 Indemnification and Waiver. Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever and agrees that Landlord, its partners, subpartners and their
respective officers, agents, servants, employees, and independent contractors
(collectively, “Landlord Parties”) shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant, except to the extent of the negligence
or willful misconduct of the Landlord Parties or the breach of this Lease by the
Landlord Parties. Except to the extent of the negligence or willful misconduct
of the Landlord Parties or breach of this Lease by the Landlord Parties, Tenant
shall indemnify, defend, protect, and hold harmless the Landlord Parties from
and against any and all loss, cost, damage, expense and liability (including
without limitation court costs and reasonable attorneys’ fees) incurred in
connection with or arising from: (a) any causes in, on or about the Premises or
Tenant’s Off-Premises Equipment; (b) any activity, work, or thing done, or
permitted or suffered by Tenant in or about the Premises or Tenant’s
Off-Premises Equipment or relating to Tenant’s actions taken under Section 7.3
above, provided that the terms of the foregoing indemnity shall not apply to the
extent of third party claims against Landlord that would have existed absent the
actions undertaken by Tenant under Section 7.3, above; (c) any negligence or
willful misconduct of Tenant or any person claiming under Tenant, or the
contractors, agents, employees, invitees, or visitors of Tenant, any Third Party
Operator, or any such person, in, on or about the Project (collectively, “Tenant
Parties”); (d) any breach of the terms of this Lease by any Tenant Party; and
(e) the placement of any personal property or other items within the Premises.
Landlord shall indemnify, defend, protect, and hold harmless Tenant from and
against any and all loss, cost, damage, expense and liability (including,
without limitation, court costs and reasonable attorneys’ fees) incurred in
connection with or arising from (i) the negligence or willful misconduct of the
Landlord Parties related to this Lease or the Project or (ii) breach of this
Lease by the Landlord Parties, either prior to or during the Lease Term, except
to the extent caused by the negligence or willful misconduct of the Tenant
Parties or breach of this Lease by the Tenant Parties. Tenant’s agreement to
indemnify Landlord and Landlord’s agreement to indemnify Tenant pursuant to this
Section 10.1 are not intended to and shall not relieve any insurance carrier of
its obligations under policies required to be carried pursuant to the provisions
of this Lease, to the

 

  -37-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

extent such policies cover, or if carried, would have covered the matters,
subject to the parties’ respective indemnification obligations; nor shall they
supersede any inconsistent agreement of the parties set forth in any other
provision of this Lease. Landlord and Tenant each hereby agrees that it shall
not assert any industrial insurance immunity rights pursuant to Title 51 RCW (as
the same may be amended, substituted or replaced) if such assertion would be
inconsistent with or otherwise impair Tenant’s or Landlord’s, as the case may
be, right to indemnification under this Section 10.1, and, accordingly, each
hereby waives all such industrial insurance immunity rights. The foregoing
waiver of industrial insurance immunity rights was specifically negotiated by
Landlord and Tenant and is solely for the benefit of the Landlord and Tenant,
and their successors and assigns, under the Lease, and is not intended as a
waiver of Landlord’s or Tenant’s rights of immunity under such industrial
insurance for any other purposes. The provisions of this Section 10.1 shall
survive the expiration or sooner termination of this Lease with respect to any
claims or liability arising in connection with any event occurring prior to such
expiration or termination.

 

 

/s/ KD

    

/s/ FLD

     Landlord’s Initials      Tenant’s Initials   

10.2 Tenant’s Compliance With Landlord’s Fire and Casualty Insurance. Tenant
shall, at Tenant’s expense and after reasonable prior notice of the same (which
shall be not less than thirty (30) days), comply with Landlord’s insurance
company requirements pertaining to the use of the Premises. If Tenant’s conduct
or use of the Premises for any use other than the Standard Permitted Use causes
any increase in the premium for such insurance policies, then Tenant shall
reimburse Landlord for any such increase. Tenant, at Tenant’s expense, shall
comply with all rules, orders, regulations or requirements of the American
Insurance Association (formerly the National Board of Fire Underwriters) and
with any similar body. Landlord will not obtain any insurance that would
prohibit the conduct of business from the Premises for the Standard Permitted
Use.

10.3 Tenant’s Insurance. Throughout the Lease Term, Tenant shall maintain the
following coverages in the following amounts. The required evidence of coverage
must be delivered to Landlord on or before the date required under Section
10.4(I) sub-sections (x) and (y), or Section 10.4(II) below (as applicable).
Such policies shall be for a term of at least one (1) year, or the length of the
remaining term of this Lease, whichever is less.

10.3.1 Commercial General Liability Insurance, including Broad Form contractual
liability covering the insured against claims of bodily injury, personal injury
and property damage (including loss of use thereof) based upon or arising out of
Tenant’s operations, occupancy or maintenance of the Project and all areas
appurtenant thereto. Such insurance shall be written on an “occurrence” basis.
Landlord and any other party the Landlord so specifies that has a material
financial interest in the Project, including Landlord’s managing agent, ground
lessor and/or lender, if any, shall be named as additional insureds as their
interests may appear using Insurance Service Organization’s form CG2011 or a
comparable form approved by Landlord. Tenant shall provide an endorsement or
policy excerpt showing that Tenant’s coverage is primary and any insurance
carried by Landlord shall be excess and non-contributing. The coverage shall
also be extended to include damage caused by heat, smoke or fumes from a hostile
fire. The policy shall not contain any intra-insured exclusions as between
insured persons or organizations. This policy shall include coverage for all
liabilities assumed under this Lease as an insured contract for the performance
of all of Tenant’s indemnity obligations under this Lease. The limits of said
insurance shall not, however, limit the liability of Tenant nor relieve Tenant
of any obligation hereunder. Limits of liability insurance shall not be less
than the following; provided, however, such limits may be achieved through the
use of an Umbrella/Excess Policy:

 

Bodily Injury and Property Damage Liability

   $10,000,000 each occurrence

Personal Injury and Advertising Liability

   $10,000,000 each occurrence

Tenant Legal Liability/Damage to Rented Premises Liability

   $3,000,000

 

  -38-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

10.3.2 Property Insurance covering (i) all office furniture, personal property,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant’s business
personal property on the Premises installed by, for, or at the expense of
Tenant, (ii) the Tenant Improvements, and (iii) all Alterations performed in the
Premises. Such insurance shall be written on a Special Form basis, for the full
replacement cost value (subject to reasonable deductible amounts), without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
(a) all perils included in the CP 10 30 04 02 Coverage Special Form, (b) water
damage from any cause whatsoever, including, but not limited to, sprinkler
leakage, bursting, leaking or stoppage of any pipes, explosion, and backup or
overflow from sewers or drains, and (c) terrorism (to the extent such terrorism
insurance is available as a result of the Terrorism Risk Insurance Act of 2002
(Pub. L. 107-297, 116 Stat. 2322), the Terrorism Risk Insurance Program
Reauthorization Act of 2005 (Pub. l. 109-144), and the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (Pub. L. 110-160, 121 Stat. 183), any
successor statute or regulation, or is otherwise available at commercially
reasonable rates).

10.3.2.1 No Representation of Adequate Coverage. Landlord makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Tenant’s property, business operations or
obligations under this Lease.

10.3.2.2 Property Insurance Subrogation. Landlord and Tenant intend that their
respective property loss risks shall be borne by insurance carriers to the
extent above provided (and, in the case of Tenant, by an insurance carrier
satisfying the requirements of Section 10.4(i) below), and Landlord and Tenant
hereby agree to look solely to, and seek recovery only from, their respective
insurance carriers in the event of a property loss to the extent that such
coverage is agreed to be provided hereunder. The parties each hereby waive all
rights and claims against each other for such losses, and waive all rights of
subrogation of their respective insurers. Landlord and Tenant hereby represent
and warrant that their respective “all risk” property insurance policies include
a waiver of (i) subrogation by the insurers, and (ii) all rights based upon an
assignment from its insured, against any of the Landlord Parties or any of the
Tenant Parties (as the case may be) in connection with any property loss risk
thereby insured against. Tenant will cause all subtenants and licensees of the
Premises claiming by, under, or through Tenant to execute and deliver to
Landlord a waiver of claims similar to the waiver in this Section 10.3.2.2 and
to obtain such waiver of subrogation rights endorsements. If either party hereto
fails to maintain the waivers set forth in items (i) and (ii) above, the party
not maintaining the requisite waivers shall indemnify, defend, protect, and hold
harmless the other party for, from and against any and all claims, losses,
costs, damages, expenses and liabilities (including, without limitation, court
costs and reasonable attorneys’ fees) arising out of, resulting from, or
relating to, such failure.

10.3.3 Business Income Interruption for six (6) months.

10.3.4 Worker’s Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer’s Liability
with minimum limits of not less than $1,000,000 each accident/employee/disease.

10.3.5 Commercial Automobile Liability Insurance covering all Owned (if any),
Hired, or Non-owned vehicles with limits not less than $1,000,000 combined
single limit for bodily injury and property damage.

10.4 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) be issued by an insurance company having an
AM Best rating of not less than A-X (or to the extent AM Best ratings are no
longer available, then a similar rating from another comparable rating agency),
or which is otherwise acceptable to Landlord and licensed to do business in the
State of Washington, (ii) be in form and content reasonably acceptable to
Landlord and complying with the requirements of Section 10.3 (including,
Sections 10.3.1 through 10.3.5), (iii) Tenant shall not do or permit to be done
anything which invalidates the required insurance policies, and (iv) provide
that said insurance shall not be canceled or coverage changed unless thirty
(30) days’ prior written notice shall have been given to Landlord and any
mortgagee of Landlord, the identity of whom has been provided to Tenant in
writing. Tenant shall deliver said policy or policies or certificates thereof
and applicable endorsements which meet the requirements of this Article 10 to
Landlord on or before (I) the earlier to occur of: (x) the Lease Commencement
Date, and (y) the date Tenant and/or its employees, contractors and/or agents
first enter the Premises for occupancy, construction of improvements,
alterations, or any other move-in activities, and (II) five (5)

 

  -39-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

business days after the renewal of such policies. In the event Tenant shall fail
to procure such insurance, or to deliver such policies or certificates and
applicable endorsements, Landlord may, at its option, after written notice to
Tenant and Tenant’s failure to obtain such insurance within five (5) days
thereafter, procure such policies for the account of Tenant and the sole benefit
of Landlord, and the cost thereof shall be paid to Landlord after delivery to
Tenant of bills therefor.

10.5 Additional Insurance Obligations. After the expiration of the initial Lease
Term, Landlord shall have the right to require Tenant to carry and maintain
during the entire Lease Term, at Tenant’s sole cost and expense, increased
amounts of the insurance and such other reasonable types of insurance coverage
and in such reasonable amounts covering the Premises and Tenant’s operations
therein, as may be consistent with the requirements of landlords of Comparable
Buildings.

10.6 Third-Party Contractors. Tenant shall obtain and deliver to Landlord, Third
Party Contractor’s certificates of insurance and applicable endorsements at
least seven (7) business days prior to the commencement of work in or about the
Premises by any vendor or any other third-party contractor (collectively, a
“Third Party Contractor”). All such insurance shall (i) name Landlord as an
additional insured under such party’s liability policies as required by
Section 10.3.1 above and this Section 10.6, (ii) provide a waiver of subrogation
in favor of Landlord under such Third Party Contractor’s commercial general
liability insurance, (iii) be primary and any insurance carried by Landlord
shall be excess and non-contributing, and (iv) be of types, and in amounts, that
are commercially reasonable, taking into consideration the type and cost of work
to be performed by the Third Party Contractor.

10.7 Landlord’s Insurance. Landlord shall carry commercial general liability
insurance with respect to the Building during the Lease Term, and shall further
insure the Building and the Project during the Lease Term against loss or damage
due to fire and other casualties covered within the classification of fire and
extended coverage, vandalism coverage and malicious mischief, sprinkler leakage,
water damage and special extended coverage. Such coverage shall be in such
amounts, from such companies, and on such other terms and conditions, as
Landlord may from time to time reasonably determine, consistent with the
practices of institutional owners of Comparable Buildings. Additionally, at the
option of Landlord, such insurance coverage may include the risks of earthquakes
and/or flood damage, terrorist acts and additional hazards, a rental loss
endorsement and one or more loss payee endorsements in favor of the holders of
any mortgages or deeds of trust encumbering the interest of Landlord in the
Building or the ground or underlying lessors of the Building, or any portion
thereof. Notwithstanding the foregoing provisions of this Section 10.7, the
coverage and amounts of insurance carried by Landlord in connection with the
Building shall, at a minimum, be comparable to the types of coverage and limits
and deductible amounts of insurance which are carried by reasonably prudent
landlords of Comparable Buildings (provided that in no event shall Landlord be
required to carry earthquake or terrorism insurance), and Worker’s Compensation
and Employer’s Liability coverage as required by Applicable Laws.
Notwithstanding anything contained herein to the contrary, Landlord shall carry
commercially reasonable earthquake insurance to the extent the same is
commercially reasonably available upon commercially reasonable terms.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Repair of Damage to Premises by Landlord. If the Base Building or any
Common Areas serving or providing access to the Premises shall be damaged by a
fire or any other casualty (collectively, a “Casualty”), Landlord shall promptly
and diligently, subject to reasonable delays Force Majeure (as defined in
Section 29.16 below), and subject to all other terms of this Article 11, restore
the Base Building and such Common Areas. Such restoration shall be to
substantially the same condition of the Base Building and the Common Areas prior
to the Casualty, except for modifications required by Applicable Laws or
required by the holder of a mortgage on the Building or Project in accordance
with the applicable loan documents or any other modifications to the Common
Areas deemed desirable by Landlord, subject to Section 1.1.4 above, which are
consistent with the Class A Standard, provided that (i) access to the Premises,
(ii) such changes shall not adversely affect the quality and functionality of
services (for example only, without limitation, the availability of, and service
level of, utilities and the BB HVAC System). Tenant shall promptly notify
Landlord upon the occurrence of any damage to the Premises resulting from a
Casualty, and Tenant shall promptly inform its insurance carrier of any such
damage. Upon notice (the “Landlord Repair Notice”) to Tenant from Landlord in
connection with a Casualty that materially affects the

 

  -40-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Base Building and the Common Areas, as well as the Premises, Tenant shall assign
to Landlord (or to any party designated by Landlord) all insurance proceeds
payable to Tenant under Tenant’s insurance required under Section 10.3.2(ii) and
(iii) of this Lease, and Landlord shall repair any injury or damage to the
Tenant Improvements and the Alterations installed in the Premises and shall
return such Tenant Improvements and the Alterations to their original condition;
provided that if the cost of such repair by Landlord shall exceed the amount of
insurance proceeds received by Landlord from Tenant’s insurance carrier, as
assigned by Tenant, at Tenant’s option, upon notice to Landlord within thirty
(30) days following receipt of notice from Landlord that the proceeds of
Tenant’s insurance are anticipated to be insufficient, Tenant may elect either
(a) to perform all repairs to the Tenant Improvements and Alterations, at
Tenant’s cost, (b) to modify the Tenant Improvements and Alterations to reduce
the cost of repairs and have Landlord proceed to make such repairs, provided
that (I) Tenant shall pay, prior to the commencement of repair of the damage,
the amount of any insufficiency in insurance proceeds (if the same shall exist),
(II) any changes shall be consistent with the Class A Standard and shall be
subject to the reasonable approval of Landlord, and (III) Tenant’s abatement of
Rent hereunder shall terminate as of the date repairs would have been completed
by Landlord absent such changes by Tenant, or (c) require Landlord to perform
repairs without Tenant changes, in which event the cost of such repairs shall be
paid by Tenant to Landlord prior to Landlord’s commencement of repair of the
damage. In the event that Landlord does not deliver the Landlord Repair Notice
within sixty (60) days following the date the Casualty becomes known to Landlord
or in the event the Casualty only materially affects the Premises, Tenant shall,
at its sole cost and expense, repair any injury or damage to the Tenant
Improvements and the Alterations installed in the Premises and shall return such
Tenant Improvements and Alterations to their original condition. Whether or not
Landlord delivers a Landlord Repair Notice, prior to the commencement of
construction, Tenant shall submit to Landlord, for Landlord’s review and
approval, all plans, specifications and working drawings relating thereto. In
the event that Landlord shall perform the repairs to the Tenant Improvements and
Alterations hereunder, Landlord shall select the contractors to perform such
improvement work. In the event that Tenant shall perform the repairs to the
Tenant Improvements and Alterations hereunder, Tenant shall select the
contractor to perform the work, provided that such contractor shall be subject
to Landlord’s approval, which shall not be unreasonably withheld, conditioned or
delayed. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or its visitors, or injury to Tenant’s business resulting in any way from
such damage or the repair thereof; provided however, that if such Casualty shall
have damaged the Premises or Critical Common Areas, and the Premises is used by
Tenant for the Permitted Use as a result thereof, then during the time and to
the extent the Premises is not used for the Permitted Use, the Rent shall be
abated in proportion to the ratio that the amount of rentable square feet of the
Premises which is not used by Tenant for the Permitted Use bears to the total
rentable square feet of the Premises. In the event that Landlord shall not
deliver the Landlord Repair Notice, Tenant’s right to rent abatement pursuant to
the preceding sentence shall terminate as of the date which Tenant should have
completed repairs to the Premises assuming Tenant used reasonable due diligence
in connection therewith.

11.2 Landlord’s and Tenant’s Termination Rights.

11.2.1 Landlord’s Termination Rights. Notwithstanding the terms of Section 11.1
of this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by Casualty, and if the Premises is also
affected, and one or more of the following conditions is present: (i) repairs
cannot reasonably be completed within two hundred seventy (270) days after the
date of the Casualty (when such repairs are made without the payment of overtime
or other premiums); (ii) the holder of any mortgage on the Building or Project
requires that the insurance proceeds or any portion thereof be used to retire
the mortgage debt, in accordance with the terms of the loan documents;
(iii) provided that Landlord maintains the insurance required pursuant to the
terms of Section 10.7 of this Lease, the damage is not fully covered, except for
the Landlord Contribution (as that term is defined below) by Landlord’s
insurance policies; (iv) the damage occurs during the last twelve (12) months of
the Lease Term. For purposes hereof, the “Landlord Contribution” shall mean
$2,000,000.

11.2.2 Tenant’s Termination Rights. Notwithstanding the foregoing, if Landlord
does not elect to terminate this Lease pursuant to Landlord’s termination right
as provided above and (i) the Casualty affects twenty-five percent (25%) or more
of the Premises or (ii) Tenant cannot reasonably conduct business from the
Premises for the Standard Permitted Use free of material hindrance and without
taking extraordinary measures or

 

  -41-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

incurring material expense, including by reason of loss of access or inability
to use the Parking Garage, and either (a) the repairs cannot be completed within
two hundred seventy (270) days after the date of the Casualty or (b) the damage
occurs during the last twelve (12) months of the Lease Term, Tenant may elect,
no earlier than sixty (60) days after receipt of Landlord’s Repair Estimate
Notice and not later than ninety (90) days after receipt of Landlord’s Repair
Estimate Notice, to terminate this Lease by written notice to Landlord effective
as of the date specified in the notice, which date shall not be less than thirty
(30) days nor more than sixty (60) days after the date such notice is given by
Tenant. At any time, from time to time, after the date occurring sixty (60) days
after the date of the damage, Tenant may request that Landlord inform Tenant of
Landlord’s reasonable opinion of the date of completion of the repairs and
Landlord shall respond to such request within five (5) business days
(“Landlord’s Repair Estimate Notice”). Furthermore, if neither Landlord nor
Tenant has terminated this Lease, and the repairs are not actually completed
within ninety (90) days following the anticipated date of completion set forth
in Landlord’s Repair Estimate Notice, Tenant shall have the right to terminate
this Lease during the first ten (10) business days following the expiration of
such ninety (90) day period, by notice to Landlord (the “Damage Termination
Notice”), effective as of a date set forth in the Damage Termination Notice (the
“Damage Termination Date”), which Damage Termination Date shall not be less than
thirty (30) days and not more than sixty (60) days following delivery of such
notice.

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of Washington, with respect to any rights or obligations concerning damage
or destruction in the absence of an express agreement between the parties, and
any other statute or regulation, now or hereafter in effect, shall have no
application to this Lease or any damage or destruction to all or any part of the
Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any TCC herein contained shall not be deemed to be a waiver of
any subsequent breach of same or any other TCC herein contained. The subsequent
acceptance of Rent hereunder by Landlord shall not be deemed to be a waiver of
any preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such Rent. No acceptance of a lesser amount than the Rent herein
stipulated shall be deemed a waiver of Landlord’s right to receive the full
amount due, nor shall any endorsement or statement on any check or payment or
any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the full amount due. No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant’s right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

ARTICLE 13

CONDEMNATION

13.1 Total Taking. If the whole of the Premises, Building or Project shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if Landlord shall grant a deed or
other instrument in lieu of such taking by eminent domain or condemnation of the
whole of the Premises, Building or Project, this Lease shall terminate effective
as of the date possession is required to be surrendered to the authority, and
Landlord shall give Tenant notice of such termination not later than thirty
(30) days after the order for the taking is entered by a court of competent
jurisdiction.

 

  -42-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

13.2 Partial Taking. (i) If more than twenty-five percent (25%) of the rentable
square feet of the Premises is taken on a non-temporary basis, or (ii) if access
to the Premises, including access to the Office Elevators is materially
impaired, or (iii) access to, and use of, the Parking Garage, is materially
impaired (and Landlord has not made reasonably comparable parking available to
Tenant in reasonable proximity to the Building), then in any such event, Tenant
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority. Landlord shall give
prompt notice to Tenant of any order for the taking entered by a court of
competent jurisdiction, and the parties shall have thirty (30) days after
delivery of Landlord’s notice to exercise the foregoing termination rights. If a
party having the right to terminate this Lease under this Section 13.2 fails to
give such notice of termination within such thirty (30) day period, such right
shall be deemed waived and this Lease shall remain in full force and effect.
Tenant shall not because of such taking assert any claim against Landlord or the
authority for any compensation because of such taking and Landlord shall be
entitled to the entire award or payment in connection therewith, except that
Tenant shall have the right to file any separate claim available to Tenant for
any taking of Tenant’s personal property and fixtures belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the terms of
this Lease, and for moving expenses, so long as such claims do not diminish the
award available to Landlord, its ground lessor with respect to the Building or
Project or its mortgagee, and such claim is payable separately to Tenant. All
Rent shall be apportioned as of the date of such termination. If any part of the
Premises is taken, and this Lease shall not be so terminated, (a) the Rent shall
be abated in proportion to the ratio that the amount of rentable square feet of
the Premises which has been taken (or which is not usable for the Permitted Use,
without taking extraordinary measures or incurring material expense, as a result
of taking bears to the total rentable square feet of the Premises, as a result
of the taking) bears to the total rentable square feet of the Premises, and
(b) Landlord at its expense, shall restore the remainder of the Base Building,
the Premises, the Tenant Improvements, any Alterations, and the Common Areas in
accordance with Section 13.5 below. Tenant hereby affirms that all condemnation
proceeds applicable to the Base Building, Premises, Tenant Improvements, any
subsequent Alterations and Common Areas shall be the sole and exclusive property
of Landlord.

13.3 Temporary Taking. Notwithstanding anything to the contrary contained in
this Article 13, in the event of a temporary taking of all or any portion of the
Premises, then this Lease shall not terminate but the Base Rent and the
Additional Rent shall be abated for the period of such taking in proportion to
the ratio that the amount of rentable square feet of the Premises taken or which
is not usable for the Permitted Use, without taking extraordinary measures or
incurring material expense, as a result of taking bears to the total rentable
square feet of the Premises. Landlord shall be entitled to receive the entire
award made in connection with any such temporary taking.

13.4 Required Notices. If Landlord shall receive written notice from a
governmental authority stating such authority’s intent to take all of any
portion of the Building or Critical Common Areas, Landlord shall (i) within ten
(10) business days after receiving such notice, give Tenant a copy thereof and
(ii) upon request, meet with Tenant within sixty (60) days after receiving such
notice, to discuss the potential taking, including the likelihood of the taking
proceeding, whether Landlord (or, to Landlord’s knowledge, the owner of the
portion of the Project affected by the taking, if other than Landlord) will or
will not contest such taking, and whether such taking may give rise to either
party’s right to terminate this Lease under any of the provisions of this
Article 13. If, at any point in the course of a taking, Landlord determines that
it will not contest the taking (or if Landlord obtains actual knowledge that the
owner of the affected portion of the Project, if other than Landlord, will not
contest the taking), Landlord shall promptly give Tenant notice of such
determination.

13.5 Obligation to Restore. If this Lease is not terminated as provided in this
Article 13, Landlord shall, at its sole expense, restore with due diligence the
affected portions of the Base Building, the Premises, the Tenant Improvements,
any Alterations, and the Common Areas, so far as is practicable to a complete
unit of like quality, character, and condition as that which existed immediately
prior to the taking, provided that (i) Landlord shall not be obligated to expend
an amount greater than that which was awarded to Landlord for such taking, plus
any portion of Tenant’s award made available by Tenant to Landlord for
restoration, (ii) Landlord shall not be required to restore Tenant Improvements
or Alterations made by or on behalf of Tenant, including, without limitation,
any of Tenant’s signage, the Rooftop Equipment (as defined in Section 21.1
below), the Generator, the Lobby Desk, or Tenant’s personal property unless and
except to the extent the award received by Landlord was in compensation for the
taking of such items or Tenant makes available to Landlord for the restoration
of such items a portion of its award sufficient to pay for the restoration
thereof, and (iii) if Landlord fails to complete such

 

  -43-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

restoration within two hundred seventy (270) days after the date on which title
to the property subject to the taking is transferred to the governmental
authority, Tenant may terminate this Lease by written notice given to Landlord
within thirty (30) days following the expiration of such two hundred seventy
(270) day period, and Tenant’s failure to delivery such notice within such time
period, shall constitute Tenant’s waiver of its termination right set forth in
this Section 13.5. Tenant, at its sole cost and expense, shall restore its
furniture, fixtures and other allowed leasehold improvements in such manner as
Tenant elects, subject to the terms of this Lease.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person or entity to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
“Transferee”). If Tenant desires Landlord’s consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the “Transfer Notice”) shall
include (i) the proposed effective date of the Transfer, which shall not be less
than thirty (30) days nor more than one hundred eighty (180) days after the date
of delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the “Subject Space”), (iii) a copy of the operative
document effecting the proposed Transfer, (iv) the calculation of the Transfer
Premium, as that term is defined in Section 14.3 below, in connection with such
Transfer, if any, (v) the name and address of the proposed Transferee, and
(vi) in connection with a sublease of less than a full floor of the Premises,
current financial statements of the proposed Transferee certified by an officer,
partner or owner thereof. In connection with items (iii) and (iv) above,
Landlord shall execute, at Tenant’s request, a commercially reasonable
confidentiality and nondisclosure agreement prior to receipt of the
documentation provided for therein. Any Transfer made without Landlord’s prior
written consent shall, at Landlord’s option, be null, void and of no effect, and
shall, at Landlord’s option, constitute a default by Tenant under this Lease.
Whether or not Landlord consents to any proposed Transfer, Tenant shall pay
Landlord’s reasonable review and processing fees, as well as any reasonable
professional fees (including, without limitation, attorneys’, accountants’,
architects’, engineers’ and consultants’ fees) incurred by Landlord, within
thirty (30) days after written request by Landlord; provided, however, that in
no event shall such fees exceed $2,000.00 in connection with a single Transfer
(so long as no material amendment to this Lease is required in connection
therewith).

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold, condition or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. Without limitation as
to other reasonable grounds for withholding consent, the parties hereby agree
that it shall be reasonable under this Lease and under any applicable law for
Landlord to withhold consent to any proposed Transfer where one or more of the
following apply:

14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the Class A Standard;

14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the rent and other monetary obligations of the
Transferee under the applicable sublease or assignment affecting the Transfer,
as determined on the date consent is requested; or

14.2.5 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee is negotiating with Landlord or has negotiated with Landlord
during the three (3)-month period immediately preceding the date Landlord
receives the Transfer Notice to lease space in the Project.

 

  -44-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2,
Tenant may within twelve (12) months after Landlord’s consent, but not later
than the expiration of said twelve (12)-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions of the Transfer from those specified in the
Transfer Notice such that Landlord would initially have been entitled to refuse
its consent to such Transfer under this Section 14.2, Tenant shall again submit
the Transfer to Landlord for its approval and other action under this
Article 14. Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld,
conditioned or delayed its consent under this Section 14.2 or otherwise has
breached or acted unreasonably under this Article 14, their sole remedies shall
be a suit for contract damages (other than damages for injury to, or
interference with, Tenant’s business including, without limitation, loss of
profits, however occurring) or declaratory judgment and an injunction for the
relief sought, and Tenant hereby waives all other remedies, including, without
limitation, any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all Applicable Laws, on behalf of the
proposed Transferee.

14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord twenty-five percent (25%) of any “Transfer Premium,” as that term is
defined in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent payable by
Tenant under this Lease during the term of the Transfer on a per rentable square
foot basis if less than all of the Premises is transferred, after deducting the
reasonable expenses incurred by Tenant for (i) any changes, alterations and
improvements to the Premises in connection with the Transfer, (ii) any free base
rent, free additional rent, improvement allowances or other economic concessions
reasonably provided to the Transferee, and (iii) any brokerage commissions, and
accountants’ and attorneys’ fees paid in connection with the Transfer. “Transfer
Premium” shall also include, but not be limited to, key money, bonus money or
other cash consideration paid by Transferee to Tenant in connection with such
Transfer, and any payment in excess of fair market value for services rendered
by Tenant to Transferee or for assets, fixtures, inventory, equipment, or
furniture transferred by Tenant to Transferee in connection with such Transfer;
provided, however, that, in no event shall the Transfer Premium include proceeds
related to a sale of any portion of Tenant’s business, including any Transfer to
a Permitted Transferee pursuant to Section 14.8 below, regardless of whether
such Permitted Transferee satisfies the other requirements of a Permitted
Transfer pursuant to Section 14.8 below. The determination of the amount of
Landlord’s applicable share of the Transfer Premium shall be made on a monthly
basis as rent or other consideration is received by Tenant in connection with
the Transfer.

14.4 Intentionally Omitted.

14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the TCCs of
this Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of the operative assignment agreement, sublease, or
other document effecting the Transfer, (iv) Tenant shall furnish upon Landlord’s
request a complete statement, certified by an independent certified public
accountant, or Tenant’s chief financial officer or another qualified officer of
Tenant, setting forth in detail the computation of any Transfer Premium Tenant
has derived and shall derive from such Transfer, and (v) a Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord’s consent, shall not relieve Tenant from any liability under
this Lease, including, without limitation, in connection with the Subject Space.
Tenant and Transferee being jointly and severally liable therefor. In the event
that Tenant subleases all or any portion of the Premises in accordance with the
terms of this Article 14, Tenant shall cause such subtenant to carry and
maintain the same insurance coverage terms and limits as are required of Tenant,
in accordance with the terms of Article 10 of this Lease, provided, however,
with respect to any sublease of less than 50,000 rentable square feet, the
references to “$10,000,000” in Section 10.3.2 shall be deemed to be
“$5,000,000”. Landlord or its authorized representatives shall have the right,
after ten (10) business days’ prior to Tenant, at all reasonable times to audit
the books, records and papers of Tenant relating to the Transfer Premium in
connection with a Transfer for which a Transfer Premium is or may be payable,
and shall have the right to make copies thereof. If the Transfer Premium
respecting any Transfer shall be found understated, Tenant shall, within thirty
(30) days after demand, pay the deficiency, and if understated by more than five
percent (5%), Tenant shall pay Landlord’s costs of such audit.

 

  -45-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

14.6 Additional Transfers. For purposes of this Lease, the term “Transfer” shall
also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of more than fifty percent (50%)
or more of the partners, or transfer of more than fifty percent (50%) or more of
partnership interests, within a twelve (12)-month period, or the dissolution of
the partnership without immediate reconstitution thereof, and (ii) if Tenant is
a closely held corporation (i.e., whose stock is not publicly held and not
traded through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of more than fifty percent (50%) or more of the voting
shares of Tenant (other than to immediate family members by reason of gift or
death), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of an aggregate of more than fifty percent (50%) or more
of the value of the unencumbered assets of Tenant within a twelve (12)-month
period.

14.7 Attornment; Default. Each sublease by Tenant hereunder shall be subject and
subordinate to this Lease and to the matters to which this Lease is or shall be
subordinate, and each subtenant by entering into a sublease is deemed to have
agreed that in the event of termination, re-entry or dispossession by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublandlord, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not be (i) liable for
any previous act or omission of Tenant under such sublease, (ii) subject to any
counterclaim, offset or defense that such subtenant might have against Tenant,
(iii) bound by any previous modification of such sublease not approved by
Landlord in writing or by any rent or additional rent or advance rent which such
subtenant might have paid for more than the current month to Tenant, and all
such rent shall remain due and owing, notwithstanding such advance payment,
(iv) bound by any security or advance rental deposit made by such subtenant
which is not delivered or paid over to Landlord and with respect to which such
subtenant shall look solely to Tenant for refund or reimbursement, or
(v) obligated to perform any work in the subleased space or to prepare it for
occupancy, and in connection with such attornment, the subtenant shall execute
and deliver to Landlord any instruments Landlord may reasonably request to
evidence and confirm such attornment. Each subtenant or licensee of Tenant shall
be deemed, automatically upon and as a condition of its occupying or using the
Premises or any part thereof, to have agreed to be bound by the terms and
conditions set forth in this Section 14.7. The provisions of this Section 14.7
shall be self-operative, and no further instrument shall be required to give
effect to this provision. If Tenant shall be in default under this Lease,
Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord’s enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person. If Tenant’s
obligations hereunder have been guaranteed, Landlord’s consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

14.8 Deemed Consent Transfers. Notwithstanding anything to the contrary
contained in this Lease, (i) a Transfer to an affiliate of Tenant (an entity
which is controlled by, controls, or is under common control with, Tenant),
(ii) any transfer of corporate shares of capital stock in Tenant on a
nationally-recognized stock exchange, (iii) an assignment of the Lease to an
entity which acquires all or substantially all of the stock or assets of Tenant,
or (iv) an assignment of the Lease to an entity which is the resulting entity of
a merger or consolidation of Tenant during the Lease Term, shall not require
Landlord’s consent under this Article 14 or be subject to Section 14.3 above
(any such assignee or sublessee described in items (i) through (iv) of this
Section 14.8 hereinafter referred to as a “Permitted Transferee” and any such
Transfer, a “Permitted Transfer”), provided that (a) Tenant notifies Landlord at
least thirty (30) days prior to the effective date of any such assignment or
sublease (unless such notice is legally prohibited or otherwise subject to
confidentiality obligations, then Tenant shall notify Landlord as soon as
permissible, and in any event within thirty (30) days following the effective
date thereof) (such notice from Tenant to Landlord, the “Permitted Transfer
Notice”) and promptly supplies Landlord with such documents or

 

  -46-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

information reasonably requested by Landlord to establish that the Transfer
qualifies as a Permitted Transfer, (b) Tenant is not in default, beyond the
applicable notice and cure period, and such assignment or sublease is not a
subterfuge by Tenant to avoid its obligations under this Lease, (c) such
Permitted Transferee shall be of a character and reputation consistent with the
Class A Standard, (d) any Permitted Transferee Assignee shall have (I) cash or
marketable securities of at least $200,000,000 and (II) a tangible net worth
(excluding good will and other intangibles) of at least $4,500,000,000, as
determined by generally accepted accounting principles, as evidenced by either
(A) publically available documentation filed with the SEC that is separate and
distinct for the Permitted Transferee (as opposed joint or cumulative filings
with an entity that controls the Permitted Transferee or with entities which are
otherwise affiliates of the Permitted Transferee), if stock in the entity which
constitutes the Permitted Transferee (as opposed to an entity that controls the
Permitted Transferee or is otherwise an affiliate of the Permitted Transferee)
is publicly traded on NASDAQ or a national stock exchange, or (B) otherwise, a
certification that the Permitted Transferee satisfies the Permitted Transferee
Credit Requirement, which is factually correct, from a reputable, national,
independent CPA firm provided by Tenant as part of the Permitted Transfer
Notice, (e) no assignment or sublease relating to this Lease, whether with or
without Landlord’s consent, shall relieve Tenant from any liability under this
Lease, and (f) the liability of such Permitted Transferee under either an
assignment or sublease shall be joint and several with Tenant. An assignee of
Tenant’s entire interest in this Lease who qualifies as a Permitted Transferee
may also be referred to herein as a “Permitted Transferee Assignee.” “Control,”
as used in this Section 14.8, shall mean the ownership, directly or indirectly,
of fifty percent (50%) or more of the voting securities of, or possession of the
right to vote, in the ordinary direction of its affairs, of fifty percent (50%)
or more of the voting interest in, any person or entity and the ability to
direct the affairs of the entity in question.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such subleases or
subtenancies.

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of Section 8.5 above and this Article 15, quit and surrender
possession of the Premises to Landlord in as good order and condition as when
Tenant took possession and as thereafter improved by Landlord and/or Tenant,
reasonable wear and tear, Casualty and condemnation which is not Tenant’s
obligation to repair hereunder, and repairs which are specifically made the
responsibility of Landlord hereunder excepted, free of any liens or encumbrances
and free of Hazardous Materials placed on the Premises by any Tenant Parties
during the Lease Term. Upon such expiration or termination, Tenant shall,
without expense to Landlord, remove or cause to be removed from the Premises all
debris and rubbish, and such items of furniture, unattached equipment,
unattached business and trade fixtures, free-standing cabinet work, movable
partitions and walls and other articles of personal property owned by Tenant or
installed or placed by any other Tenant Party (but Tenant may not remove any
such item which was paid for, in whole or in part, by Landlord unless Landlord
requires such removal), and remove such alterations, additions, improvements,
and Tenant’s Off-Premises Equipment as Landlord may require pursuant to
Section 8.5 above. Tenant shall repair at its own expense all damage to the
Premises and Building resulting from removal of the items described above. If
Tenant fails upon the expiration or earlier termination of this Lease, subject
to any holdover by Tenant pursuant to Article 16 below, to remove any property,
including any of the property described above, Landlord may, at Landlord’s
option, (i) deem such items to have been abandoned by Tenant, the title thereof
shall immediately pass to Landlord at no cost to Landlord, and such items may be
appropriated, sold, stored, destroyed, or otherwise disposed of by Landlord
without notice to Tenant and without any obligation to account for such items;
any such disposition shall not be

 

  -47-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

considered a strict foreclosure or other exercise of Landlord’s rights in
respect of the security interest granted hereunder or otherwise, (ii) remove
such items, perform any work required to be performed by Tenant hereunder, and
repair all damage caused by such work, and Tenant shall reimburse Landlord on
demand for any expenses which Landlord may incur in effecting compliance with
Tenant’s obligations hereunder (including collection costs and attorneys’ fees),
plus interest thereon at the Interest Rate, or (iii) elect any of the actions
described in clauses (i) and (ii) above as Landlord may elect in its sole
discretion. The provisions of this Article 15 shall survive the end of the Lease
Term.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term, with the express
written consent of Landlord, such tenancy shall be from month-to-month only, and
shall not constitute a renewal hereof or an extension for any further term, and
in such case Base Rent shall be payable at a monthly rate of one hundred ten
percent (110%) of the Base Rent applicable during the last rental period of the
Lease Term under this Lease. Such month-to-month tenancy shall be subject to
every other applicable term, covenant and agreement contained herein. If Tenant
holds over after the expiration of the Lease Term without the express written
consent of Landlord, such tenancy shall be a tenancy at sufferance, and shall
not constitute a renewal hereof or an extension for any further term, and in
such case daily damages in any action to recover possession of the Premises
shall be calculated at a daily rate equal to one hundred twenty-five percent
(125%) of the Base Rent applicable during the last rental period of the Lease
Term under this Lease (calculated on a per diem basis) for the first six
(6) months of such holdover and one hundred fifty percent (150%) of the Base
Rent applicable during the last Lease Month of the Lease Term (calculated on a
per diem basis) thereafter. Nothing contained in this Article 16 shall be
construed as consent by Landlord to any holding over by Tenant, and Landlord
expressly reserves the right to require Tenant to vacate and deliver possession
of the Premises to Landlord as provided in this Lease upon the expiration or
other termination of this Lease. The provisions of this Article 16 shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. If Tenant holds over without Landlord’s
express written consent, and tenders payment of rent for any period beyond the
expiration of the Lease Term by way of check (whether directly to Landlord, its
agents, or to a lock box) or wire transfer, Tenant acknowledges and agrees that
the cashing of such check or acceptance of such wire shall be considered
inadvertent and not be construed as creating a month-to-month tenancy, provided
Landlord refunds such payment to Tenant promptly upon learning that such check
has been cashed or wire transfer received. Tenant acknowledges that any holding
over without Landlord’s express written consent may compromise or otherwise
affect Landlord’s ability to enter into new leases with prospective tenants
regarding the Premises. Therefore, if Tenant fails to vacate and deliver the
Premises within sixty (60) days following the termination or expiration of this
Lease, and Landlord has not consented in writing to such holdover, in addition
to any other liabilities to Landlord accruing therefrom, Tenant shall protect,
defend, indemnify and hold Landlord harmless from and against all claims made by
any succeeding tenant founded upon such failure to vacate and deliver, and any
losses suffered by Landlord, including lost profits and damages, resulting from
such failure to vacate and deliver. Tenant agrees that any proceedings necessary
to recover possession of the Premises, whether before or after expiration of the
Lease Term, shall be considered an action to enforce the terms of this Lease for
purposes of the awarding of any attorney’s fees in connection therewith.

ARTICLE 17

ESTOPPEL CERTIFICATES

Subject to Section 19.1.3 below, within ten (10) business days following a
request in writing by Landlord, Tenant shall execute, acknowledge and deliver to
Landlord an estoppel certificate, which, as submitted by Landlord, shall be
substantially in the form of Exhibit E, attached hereto (or such other form as
may be required by any prospective mortgagee or purchaser of the Project, or any
portion thereof), indicating therein any exceptions thereto that may exist at
that time, and shall also contain any other information reasonably requested by
Landlord or Landlord’s mortgagee or prospective mortgagee. Any such certificate
may be relied upon by any prospective mortgagee or purchaser of all or any
portion of the Project. At any time during the Lease Term, but only in
connection with a sale, financing or refinancing of the Project, or any portion
or interest therein, Landlord may require Tenant to provide Landlord with a
current financial statement and financial statements of the two (2) years

 

  -48-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

prior to the current financial statement year. Such statements shall be prepared
in accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant. In no event shall Tenant be obligated to deliver to Landlord the
same financial statements more than one time. Further, notwithstanding anything
contained herein to the contrary, Tenant shall have no obligation to deliver
financial statements hereunder in the event that Tenant is a publicly traded
corporation. Failure of Tenant to timely execute, acknowledge and deliver an
estoppel certificate as required under this Article 17 shall constitute an
acceptance of the Premises and an acknowledgment by Tenant that statements
included in the estoppel certificate are true and correct, without exception.

Landlord shall, at any time and from time to time (but no more often than one
(1) time in any twelve-month period) within ten (10) business days after written
request therefor by Tenant, without charge, deliver to Tenant or to any person
or entity designated by Tenant, a certificate from Landlord certifying the date
the Lease Term commenced, the date the Rent commenced and is paid through, the
amount of Rent and other charges due under this Lease, the Lease Expiration Date
(and any then-remaining rights to extend the Lease Term), that this Lease is
then in full force and effect, and any other factual matter concerning this
Lease, Landlord, the Premises or the Project reasonably requested by Tenant or
such person or entity (limited to Landlord’s actual knowledge, where Landlord
reasonably determines such limitation to be appropriate).

ARTICLE 18

SUBORDINATION

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds
(collectively, “Mortgages”), unless the holders of such mortgages, trust deeds
or other encumbrances, or the lessors under such ground lease or underlying
leases (collectively, “Mortgage Holders”), require in writing that this Lease be
superior thereto. Tenant covenants and agrees in the event any proceedings are
brought for the foreclosure of any such mortgage or deed in lieu thereof (or if
any ground lease is terminated), to attorn, without any deductions or set-offs
whatsoever, to the Mortgage Holder or any successors thereto upon any such
foreclosure sale or deed in lieu thereof, if so requested to do so by such
Mortgage Holder, and to recognize such Mortgage Holder as the lessor under this
Lease, provided such Mortgage Holder shall agree recognize this Lease in the
event of any foreclosure, sale under power of sale, or transfer in lieu of the
foregoing and to accept this Lease and not disturb Tenant’s occupancy, use and
enjoyment of the Premises, so long as Tenant timely pays the rent and is not in
default under this Lease after the expiration of any applicable notice and cure
period. Notwithstanding the foregoing, the subordination of this Lease to any
future Mortgage shall be subject to, and conditioned upon, Tenant’s receipt of a
commercially reasonable non-disturbance agreement (a “SNDA”) in recordable form
which provides in substance that so long as Tenant is not in default under this
Lease past applicable cure periods, its use and occupancy of the Premises shall
not be disturbed, notwithstanding any default of Landlord under such Mortgage.
It shall not be reasonable for Tenant to disapprove an SNDA if it is at least as
favorable in all material respects to Tenant as the form of SNDA attached hereto
as Exhibit G. Landlord’s interest herein may be assigned as security at any time
to any Mortgage Holder. Subject to Section 19.1.3 below, Tenant shall, within
ten (10) business days of request by Landlord, execute such further instruments
or assurances as Landlord may reasonably deem necessary to evidence or confirm
the subordination or superiority of this Lease to any such Mortgages. Tenant
waives the provisions of any current or future statute, rule or law which may
give or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease and the obligations of the Tenant hereunder in the
event of any foreclosure proceeding or sale. Concurrently with execution of this
Lease, Landlord shall provide Tenant with an SNDA from Landlord’s current lender
for the Project in the form of Exhibit G attached hereto.

 

  -49-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

ARTICLE 19

DEFAULTS; REMEDIES

19.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice from Landlord of Tenant’s
failure to pay; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3 The failure by Tenant to observe or perform according to the provisions
of Articles 17 or 18 of this Lease where such failure continues for more than
five (5) business days after notice from Landlord, which notice, for the
avoidance of doubt, shall be in addition to Landlord’s initial request made
under Article 17 or 18.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant (following expiration of the applicable notice and cure period), Landlord
shall have, in addition to any other remedies available to Landlord at law or in
equity (all of which remedies shall be distinct, separate and cumulative), the
option to pursue any one or more of the following remedies, each and all of
which shall be cumulative and nonexclusive, without any notice or demand
whatsoever.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim for damages therefor; and
Landlord may recover from Tenant the following:

19.2.1.1 The worth at the time of award of any unpaid rent which has been earned
at the time of such termination; plus

19.2.1.2 The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

19.2.1.3 The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

19.2.1.4 Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

19.2.1.5 At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.

 

  -50-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in
Sections 19.2.1.1 and 19.2.1.2, above, the “worth at the time of award” shall be
computed by allowing interest at the Interest Rate. As used in Section 19.2.1.3,
above, the “worth at the time of award” shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%).

19.2.2 If Landlord does not elect to terminate this Lease on account of any
default by Tenant, Landlord may continue the Lease in effect (whether or not
Tenant has abandoned or vacated the Premises) and, from time to time, without
terminating this Lease, enforce all of its rights and remedies under this Lease,
including the right to recover all rent as it becomes due.

19.2.3 Landlord may re-enter and attempt to relet the Premises without
terminating this Lease and remove all persons and property from the Premises
(which property may be removed and stored in a public warehouse or elsewhere at
the sole cost and risk of, and for the account of, Tenant), all without service
of notice or resort to legal process and without being deemed guilty of
trespass, or any liability of Landlord for any loss or damage which may be
occasioned thereby. If Landlord, without terminating this Lease, either
(i) elects to re-enter the Premises and attempts to relet the Premises,
(ii) takes possession of the Premises pursuant to legal proceedings, or
(iii) takes possession of the Premises pursuant to any notice provided by law,
then Landlord may, from time to time, make such alterations and repairs as may
be necessary in order to relet the Premises or any part thereof for such term or
terms (which may be for a term extending beyond the Lease Term) and at such rent
and other terms as Landlord in its reasonable discretion deems advisable;
provided, however, Landlord shall use commercially reasonable efforts to
mitigate damages in the event Landlord pursues its remedies under this sentence.
Upon such reletting, all rent received by Landlord from such reletting shall be
applied, first to the payment of any indebtedness of Tenant to Landlord (other
than for any rent due hereunder); second, to the payment of any costs and
expenses of obtaining possession and any such reletting, including the expense
of alterations and repairs, brokerage fees and attorneys’ fees; third, to the
payment of any rent due and unpaid hereunder. If such rents and any other
amounts received from such reletting during any month are less than that to be
paid during that month by Tenant, then Tenant shall immediately pay such
deficiency to Landlord. No such re-entry or taking of possession of the Premises
by Landlord shall be construed as an election by Landlord to terminate this
Lease unless a notice of such intention is given by Landlord to Tenant.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for such previous default. Should
Landlord at any time terminate this Lease for any default, in addition to any
other remedies it may have, Landlord shall be entitled to the remedy set forth
in Section 19.2.1 above, and may recover all damages it may incur by reason of
such default, including the cost of recovering the Premises, reimbursement of
any brokerage fees incurred by Landlord in connection with this Lease and all
rent (accrued or to accrue during the Lease Term) which, at Landlord’s election,
shall be accelerated and be due in full on demand.

19.2.4 Landlord shall at all times have the rights and remedies set forth in
this Section 19.2 (which shall be cumulative with each other), without prior
demand or notice except as required by applicable law, to seek any declaratory,
injunctive or other equitable relief, and specifically enforce this Lease, or
restrain or enjoin a violation or breach of any provision hereof.

19.3 Subleases of Tenant. Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or

 

  -51-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant’s right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Tenant in whole or in part from any
of Tenant’s obligations hereunder, unless express written notice of such
intention is sent by Landlord to Tenant. Tenant hereby irrevocably waives any
right otherwise available under any law to redeem or reinstate this Lease.

19.5 Landlord Default. Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord’s failure to perform; provided, however, if
the nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion. Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity. Any award from a court or arbitrator in favor of Tenant
requiring payment by Landlord which is not paid by Landlord within the time
period directed by such award, may be offset by Tenant from Rent next due and
payable under this Lease; provided, however, Tenant may not deduct the amount of
the award against more than fifty percent (50%) of Base Rent next due and owing
(until such time as the entire amount of such judgment is deducted) to the
extent following a foreclosure or a deed-in-lieu of foreclosure.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Subject to the terms of this Lease (and Landlord’s rights hereunder), Landlord
covenants that Tenant shall, during the Lease Term, peaceably and quietly have,
hold and enjoy the Premises subject to the TCCs, provisions and agreements
hereof without interference by any persons lawfully claiming by or through
Landlord. The foregoing covenant is in lieu of any other covenant express or
implied.

ARTICLE 21

ROOFTOP RIGHTS

21.1 In General. In accordance with, and subject to, (i) reasonable Rules and
Regulations pertaining to construction and the Tenant Improvement Manual,
(ii) the Building standards therefor, if any, and (iii) the terms and conditions
set forth in Article 8 of this Lease and this Article 21, Tenant may install,
repair, maintain and use, at Tenant’s sole cost and expense but without the
payment of any Base Rent or similar fee or charge, satellite dishes, antennae,
and other communication devices, and other equipment needed or desirable for
Tenant’s operations, supporting equipment and conduit and Lines between such
devices and equipment and the Premises, within an area mutually and reasonably
determined by Landlord and Tenant (the “Rooftop Equipment”). Landlord makes no
representations or warranties whatsoever with respect to the condition of the
roof of the Building, or the fitness or suitability of the roof of the Building
for the installation, maintenance and operation of the Rooftop Equipment,
including, without limitation, with respect to the quality and clarity of any
receptions and transmissions to or from the Rooftop Equipment and the presence
of any interference with such signals whether emanating from the Building or
otherwise. For all purposes under this Lease, the Rooftop Equipment shall be
deemed to be included within the definition of Tenant’s Off-Premises Equipment.
Tenant’s obligations under this Article 21 are cumulative and in addition to all
other obligations of Tenant under this Lease.

21.2 Installation of Rooftop Equipment. In the event Tenant elects to exercise
its right to install the Rooftop Equipment, then Tenant shall give Landlord
prior written notice thereof and shall submit to Landlord (a) construction ready
plans and specifications (specifically including, without limitation, all
mounting and waterproofing details) prepared by a registered professional
engineer in the State in which the Premises are located and reasonably approved
by Landlord which (i) specify in detail the design, location, size, model,
weight, method of installation and method of screening and frequency of the
Rooftop Equipment and (ii) are sufficiently detailed to allow for the
installation of the Rooftop Equipment in a good and workmanlike manner and in
accordance with all Applicable Laws for Landlord’s review and approval (such
submission, review and approval shall be governed by

 

  -52-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Article 8 of the Lease, the Tenant Work Letter (if the Rooftop Equipment is
being constructed by Tenant as part of the Tenant Improvements) and this
Article 21); provided, however, that Landlord may withhold consent in its sole
and absolute discretion if the weight of the Rooftop Equipment would require the
installation of bracing or other structural support or would affect Landlord’s
roof warranties and (b) all necessary consents, approvals, permits or
registrations, including architectural guidelines in effect for the area in
which the Building is located as they may be amended from time to time, required
for the installation, maintenance, use or operation of the Rooftop Equipment in
accordance with Applicable Law. If approved by Landlord, the Rooftop Equipment
shall be installed and constructed in accordance with Article 8 of this Lease,
the Tenant Work Letter (if the Rooftop Equipment is being constructed by Tenant
as part of the Tenant Improvements) and this Article 21 at Tenant’s sole cost
and expense. Tenant shall remain solely liable for any damage arising in
connection with Tenant’s installation, use, maintenance and/or repair of such
Rooftop Equipment, including, without limitation, any damage to a portion of the
roof or roof membrane and any penetrations to the roof. Landlord may require, as
a condition to Landlord’s approval of the plans and specifications, Tenant to
install screening around such Rooftop Equipment, at Tenant’s sole cost and
expense, as reasonably designated by Landlord. Tenant shall reimburse to
Landlord the actual costs reasonably incurred by Landlord in approving such
Rooftop Equipment. If the Rooftop Equipment uses any electricity, Tenant shall
pay for the cost to purchase and install electrical submeter equipment and
wiring, and thereafter Tenant shall pay to Landlord the monthly electrical
submeter charges throughout the Term. Landlord’s approval of any such plans and
specifications shall not constitute a representation or warranty by Landlord
that such plans and specifications comply with sound architectural guidelines
and/or engineering practices or will comply with all Applicable Laws; such
compliance shall be the sole responsibility of Tenant. Tenant shall maintain all
permits necessary for the maintenance and operation of the Rooftop Equipment
while it is on the Building, and all such permits shall be in Tenant’s name.

21.3 Repair, Maintenance and Removal of Rooftop Equipment.

21.3.1 Tenant may use such contractors and service providers as it may choose
for installation, operation, repair, removal and replacement of the Rooftop
Equipment, subject to Landlord’s approval, which shall not to be unreasonably
withheld, conditioned or delayed. Tenant shall give Landlord not less than forty
eight (48) hours prior written notice of any such installation, repair, removal
or replacement (or, in an emergency, such other notice as may be practicable
under the circumstances) and use commercially reasonable efforts to coordinate
such work with Landlord in order to avoid voiding or otherwise adversely
affecting any warranties granted to Landlord with respect to the roof. If
Landlord so requires, Tenant, at Tenant’s sole cost and expense, shall retain
any contractor having a then-existing warranty in effect on the roof to perform
such work (to the extent that it involves the roof), or, at Tenant’s option, to
perform such work in conjunction with Tenant’s contractor.

21.3.2 If Landlord contemplates roof repairs or other work on the roof that
could affect the Rooftop Equipment or could result in an interruption of service
from the Rooftop Equipment, Landlord shall give Tenant not less than thirty
(30) days prior notice (or, in an emergency, such other notice as may be
practicable under the circumstances). Landlord shall use commercially reasonable
efforts to avoid or minimize any interference with Tenant’s use of the Rooftop
Equipment and any interruption in the service provided by the Rooftop Equipment.

21.3.3 Tenant shall operate, service, maintain and repair such Rooftop Equipment
and any screening therefor, in good repair and condition, in accordance with all
Applicable Laws, all manufacturer’s suggested maintenance programs, the approved
plans and specifications therefor and in such a manner so as not to unreasonably
interfere with any other equipment or systems (including other satellite,
antennae, or other transmission facility) in the Project, all at Tenant’s sole
cost and expense. Tenant shall remain solely liable for any damage arising in
connection with Tenant’s installation, use, maintenance and/or repair of such
Rooftop Equipment, including, without limitation, any damage to a portion of the
roof or roof membrane and any penetrations to the roof. Prior to the expiration
of this Lease or, if earlier, within five days after this Lease or Tenant’s
right to possess the Premises has been terminated or Tenant’s vacating the
Premises or the termination of Tenant’s rights under this Article 21, Tenant
shall, at its sole risk and expense, remove the Rooftop Equipment, repair any
damage caused thereby and restore the affected portion of the rooftop, the
Building and the Premises to the condition the rooftop, the Building and the
Premises would have been in had no such Rooftop Equipment been installed
(reasonable wear and tear and damage from Casualty and condemnation that is not
Tenant’s obligation to repair pursuant to Article 11, above excepted). If Tenant
fails to do so, Landlord may remove the Rooftop Equipment and store or dispose
of it in any manner Landlord deems appropriate without liability to Tenant;
Tenant shall reimburse Landlord for all actual and substantiated costs incurred
by Landlord in connection therewith, plus Landlord’s standard administrative
fee, within ten days after Landlord’s request therefor.

 

  -53-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

21.4 Use of Rooftop Equipment. Tenant shall not be entitled to license its
Rooftop Equipment to any third party (as opposed to Transferees (including
Permitted Transferees)), nor shall Tenant be permitted to receive any revenues,
fees or any other consideration for the use of such Rooftop Equipment by a third
party. Tenant’s right to install such Rooftop Equipment shall be non-exclusive,
and Tenant hereby expressly acknowledges Landlord’s continued right to itself
utilize a portion of the rooftop of the Building, to grant similar rights to
other tenants, subtenants, and occupants of the Project (if any), and to grant
rights to other third parties.

21.5 No Interference. Landlord shall not and shall not permit any other person
to install equipment on or to make alterations or improvements to the roof of
the Building of a type or in a location that will cause radio frequency or
electromagnetic interference with any Rooftop Equipment that Landlord has
already approved and Tenant has already installed (the “Interference-Protected
Rooftop Equipment”). If Landlord installs or permits any other person to install
equipment on or to make alterations or improvements to the roof of the Building
that cause radio frequency or electromagnetic interference with any
Interference-Protected Rooftop Equipment, Landlord shall take all steps
necessary to stop the use of such other equipment and to remove or modify such
alterations or improvements so that such interference ceases. If such
interference continues for more than five (5) business days after notice from
Tenant, Tenant shall have the rights and remedies provided under Section 7.3.

21.5.1 If Tenant installs any additional Rooftop Equipment, other than
Interference-Protected Rooftop Equipment, that cause radio frequency or
electromagnetic interference with any equipment or alterations or improvements
to the roof of the Building installed by Landlord, or with Landlord’s approval
by any other party, Tenant shall take all steps necessary to stop the use of
such additional Rooftop Equipment and to remove or modify such additional
Rooftop Equipment so that such interference ceases.

21.5.2 If Landlord, Tenant or any other person changes the operation of its
rooftop equipment installed in compliance with this Section 21.5 (i.e., without
causing radio frequency or electromagnetic interference with other rooftop
equipment) and such change in operation creates radio frequency or
electromagnetic interference with other rooftop equipment, the provisions of
Sections 21.2 above shall apply as if such change in operation constituted the
installation of new rooftop equipment.

21.5.3 If Landlord contemplates roof repairs or other work on the roof that
could affect the Rooftop Equipment or could result in an interruption of service
from the Rooftop Equipment, Landlord shall give Tenant not less than thirty
(30) days prior notice (or, in an emergency, such other notice as may be
practicable under the circumstances). Subject to the foregoing terms of this
Section 21.5, Landlord shall use commercially reasonable efforts to avoid or
minimize any interference with Tenant’s use of the Rooftop Equipment and any
interruption in the service provided by the Rooftop Equipment.

ARTICLE 22

LANDLORD’S REPRESENTATIONS AND WARRANTIES

22.1 Landlord Representations and Warranties. Landlord represents and warrants
that:

22.1.1 As of the Effective Date, no person or entity (except Tenant and
Landlord) has any right to lease, occupy or possess the Premises or any portion
thereof.

22.1.2 If Landlord is a corporation or limited liability company, Landlord is a
duly authorized and existing corporation or limited liability company, that
Landlord has and is qualified to do business in the State, that the corporation
or limited liability company has full right and authority to enter into this
Lease, and that each person signing on behalf of the corporation is authorized
to do so.

22.1.3 General office use does not invalidate or otherwise violate a requirement
or condition of any fire, extended coverage or any other insurance policy
carried by Landlord covering the Project or any portion thereof, or the property
located therein.

 

  -54-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

22.1.4 Neither its execution of nor performance under this Lease shall cause
Landlord to be in violation of any agreement, instrument, contract, or Law by
which Landlord is bound.

ARTICLE 23

SIGNS

23.1 Premises Identification Signage. Without prior notice to or consent of
Landlord, Tenant, at its sole cost and expense, may install signage anywhere in
the Premises including in the elevator lobbies of each of Tenant’s full floor,
provided that such signs must not be visible from the exterior of the Building.

23.2 Building Directory. Tenant shall be entitled, at Landlord’s sole cost and
expense, to have its name listed on the directory that services the Building.

23.3 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed by Tenant outside of the Premises or
that are visible from the exterior of the Building and that have not been
approved by Landlord may be removed by Landlord at the sole expense of Tenant
(provided that the notice requirements of Article 27, below, shall be applicable
to the extent Landlord shall be required to enter the Premises in connection
therewith). Except as specifically set forth in Section 23.4, below, Tenant may
not install any signs on the exterior or roof of the Project or the Common
Areas. Any signs, window coverings, or blinds (even if the same are located
behind the Landlord-approved window coverings for the Building), or other
similar items visible from the exterior of the Premises or Building, shall be
subject to the prior approval of Landlord, in its sole discretion. Without
limitation of the foregoing, Tenant shall at all times maintain the exterior
appearance of the Premises in a manner consistent with the Class A Standard.

23.4 Tenant’s Signage. Subject to the TCCs of this Section 23.4, and provided
that Tenant has obtained all required governmental approvals, Tenant, at
Tenant’s sole cost and expense, shall have the right to install, repair and
maintain (i) one (1) or more exterior signs depicting Tenant’s name and/or logo
on the Office Component that utilizes the maximum exterior signage for the
Office Component permitted by Applicable Laws, (ii) exclusive signage (except
for the Building directory) in the Office Lobby depicting Tenant’s name and/or
logo, and (iii) one (1) sign on any of the monument signs constructed by
Landlord, at Landlord’s sole cost and expense, depicting Tenant’s name and/or
logo (collectively, “Tenant’s Signage”), subject to Landlord’s approval pursuant
to this Section 23.4 below. The potential locations of Tenant’s Signage are
shown on Exhibit H attached hereto, which locations are for illustrative
purposes only and shall not be deemed to be a limitation on Tenant’s signage
rights set forth in this Section 23.4.

23.4.1 Tenant’s Signage Specifications and Permits. Tenant’s Signage shall set
forth Tenant’s name and logo as set forth on Exhibit H-1, attached hereto. The
graphics, materials, color, design, lettering, lighting, size, illumination,
specifications and exact location of Tenant’s Signage shall be subject to the
prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed; provided, however, without limiting other
reasons for which Landlord may reasonably withhold its approval, it shall be
deemed reasonable for Landlord to withhold its approval of Tenant’s Signage if
the same is inconsistent with, or otherwise not compatible with the Class A
Standard. For purposes of this Section 23.4, the reference to “name” shall mean
name and/or logo. In addition, Tenant’s Signage shall be subject to Tenant’s
receipt of all required governmental permits and approvals and shall be subject
to all Applicable Laws and the Underlying Documents. Landlord shall use
commercially reasonable efforts to assist Tenant, at no cost to Landlord, in
maximizing and obtaining all necessary governmental permits and approvals for
Tenant’s Signage, provided that Landlord shall also be allowed to supply signage
for the Hotel and Hotel Operator. Tenant hereby acknowledges that,
notwithstanding Landlord’s approval of Tenant’s Signage, Landlord has made no
representation or warranty to Tenant with respect to the probability of
obtaining all necessary governmental approvals and permits for Tenant’s Signage.
In the event Tenant does not receive the necessary governmental approvals and
permits for Tenant’s Signage, Tenant’s and Landlord’s rights and obligations
under the remaining TCCs of this Lease shall be unaffected.

23.4.2 Objectionable Name or Logo. To the extent Tenant desires to change the
name and/or logo from that set forth on Exhibit H, any new name and/or logo
shall not have a name which relates to an entity which is of a character or
reputation, or is associated with a political faction or orientation, which is
inconsistent with the Class A Standard (an “Objectionable Name”). The parties
hereby agree that the name “F5 Networks” or any reasonable derivation thereof,
shall not be deemed an Objectionable Name.

 

  -55-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

23.4.3 Transfer of Right to Tenant’s Signage. The rights contained in this
Section 23.4 may only be exercised by Tenant or any assignee of Tenant’s entire
interest in this Lease, and Tenant may grant rights to use all of, but not less
than all of, Tenant’s Signage to a subtenant subleasing at least 300,000
rentable square feet of the Premises. In connection with the foregoing, any new
name or logo on Tenant’s Signage shall not be an Objectionable Name.

23.4.4 Cost and Maintenance. If Landlord grants its approval, Tenant shall erect
Tenant’s Signage in accordance with the approved plans and specifications, in a
good and workmanlike manner, in accordance with all Applicable Laws, so long as
Tenant has received all requisite approvals thereunder (the “Sign
Requirements”), and in a manner so as not to unreasonably interfere with the use
of the Project grounds while such construction is taking place; thereafter,
Tenant shall maintain Tenant’s Signage in a good, clean and safe condition in
accordance with the Sign Requirements, all at Tenant’s sole cost and expense.
Subject to the TCCs of this Article 23, including the process for Landlord’s
review and approval of Tenant’s Signage, Tenant’s Signage shall be constructed
pursuant to the TCCs of Article 8 above, if an Alteration, or pursuant to the
TCCs of the Tenant Work Letter, if a Tenant Improvement. For all purposes under
this Lease, the Tenant’s Signage shall be deemed to be included within the
definition of Tenant’s Off-Premises Equipment. Tenant’s obligations under this
Section 23.4 are cumulative and in addition to all other obligations of Tenant
under this Lease. The costs of the actual signs comprising Tenant’s Signage and
the installation, design, construction, and any and all other costs associated
with Tenant’s Signage, including, without limitation, metering and utility
charges and hook-up fees, permits, and maintenance and repairs, shall be the
sole responsibility of Tenant, subject to the Tenant Improvement Allowance.
Should Tenant’s Signage require repairs and/or maintenance, as determined in
Landlord’s reasonable judgment, Landlord shall have the right to provide notice
thereof to Tenant and Tenant shall cause such repairs and/or maintenance to be
performed within thirty (30) days after receipt of such notice from Landlord, at
Tenant’s sole cost and expense; provided, however, if such repairs and/or
maintenance are reasonably expected to require longer than thirty (30) days to
perform, Tenant shall commence such repairs and/or maintenance within such
thirty (30) day period and shall diligently prosecute such repairs and
maintenance to completion. Should Tenant fail to commence to perform such
repairs and/or maintenance within the periods described in the immediately
preceding sentence or thereafter fail to diligently pursue the same to
completion, Landlord shall, upon the delivery of an additional ten (10) business
days’ prior written notice, have the right to cause such work to be performed
and to charge Tenant as Additional Rent for the actual cost of such work. Upon
the expiration or earlier termination of this Lease (or earlier termination of
Tenant’s signage rights), Tenant shall, at Tenant’s sole cost and expense, cause
Tenant’s Signage to be removed and shall cause the areas in which such Tenant’s
Signage was located to be restored to the condition existing immediately prior
to the placement of such Tenant’s Signage except for ordinary wear and tear. If
Tenant fails to timely remove such Tenant’s Signage or to restore the areas in
which such Tenant’s Signage was located, as provided in the immediately
preceding sentence, then Landlord may perform such work, and all reasonable and
actual costs incurred by Landlord in so performing shall be reimbursed by Tenant
to Landlord within thirty (30) days after Tenant’s receipt of an invoice
therefor. The TCCs of this Section 23.4 shall survive the expiration or earlier
termination of this Lease.

23.5 Building Identity. Subject to Applicable Laws and the Underlying Documents,
Tenant or any assignee of Tenant’s entire interest in this Lease shall have the
right to designate the name and identity of the Building, which shall not
include the right to designate the name and identity of the Hotel or The
Sanctuary (the “Name/Identity Right”), and which Name/Identity Right shall be
subject to Landlord’s reasonable approval. Pursuant to the Name/Identity Right,
Landlord shall rename the Building to the name F5 Tower (the “Building Name”).
Landlord will not disapprove any Building Name containing a designation that
also contains the name of the Original Tenant or any Permitted Transferee
Assignee. Notwithstanding the foregoing, the Building Name shall not be
substantially similar to the name of any other office project in the
Seattle/Bellevue area, or contain any Objectionable Name. So long as Tenant
continues to have the Name/Identity Right, Landlord shall: (i) utilize the
Building Name in a consistent manner when identifying the Building, using
graphics reasonably approved by Tenant (including font type and size as
appropriate to the particular usage of such name), (ii) cause its stationery,
announcements, and advertisements to use the Building Name, and shall, as new
supplies are ordered that customarily would contain the name of the Building,
will order such supplies using the Building Name, (iii) cause real estate
databases and new leasing marketing materials to contain the Building Name in a
reasonable time frame,

 

  -56-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

(iv) cause all badges on the security guards in the Building (excluding the
Hotel) (and other vendors providing services exclusively to the Building, other
than to the Hotel, unless Landlord is prevent by contract from doing so) to
contain the Building Name, and (v) cause all other forms of customary Building
identity (including without limitation all directional signs, parking signs,
exits, entrances, and valet parking signs) to use the Building Name. Tenant
acknowledges that certain wayfinding signs and services to the Project are
shared with the Hotel, and that such wayfinding signs and services will not be
required to display the Building Name.

ARTICLE 24

COMPLIANCE WITH LAW

24.1 Landlord’s Compliance Obligations. Landlord shall comply with all
Applicable Laws relating to the Base Building and Common Areas, provided that
compliance with such Applicable Laws is not the responsibility of Tenant under
this Lease, and provided further that Landlord’s failure to comply therewith
would (i) prohibit Tenant from obtaining or maintaining a certificate of
occupancy for the Premises, or from legally using the Critical Common Areas,
(ii) subject Tenant to a penalty or fine, (iii) unreasonably and materially
affect the safety of Tenant’s employees, (iv) create a significant health hazard
for Tenant’s employees, (v) have a material adverse effect upon the conduct of
Tenant’s business at the Premises for the Standard Permitted Use or (vi) have a
material adverse effect upon Tenant’s rights or obligations under this Lease.
Landlord shall be permitted to include in Operating Expenses any costs or
expenses incurred by Landlord under this Article 24 subject to the limitations
in and to the extent not prohibited by the terms of Section 4.2.3, above.

24.2 Tenant’s Compliance Obligations. Tenant shall not do anything or suffer
anything to be done in or about the Premises or the Project which will in any
way violate any Applicable Laws. At its sole cost and expense, Tenant shall
promptly comply with all such Applicable Laws which relate to (i) Tenant’s use
of the Premises (including any restrooms located on full floors of the
Premises), (ii) the Alterations or the Tenant Improvements in the Premises, or
(iii) the Base Building, but, as to the Base Building, only to the extent such
obligations are triggered by Tenant’s Alterations, the Tenant Improvements, or
use of the Premises for uses other than the Standard Permitted Use. Tenant shall
only be required to make Alterations to the Premises to comply with Applicable
Laws to the extent such Alterations are triggered by Tenant’s Alterations, the
Tenant Improvements, or use of the Premises for uses other than the Standard
Permitted Use. The judgment of any court of competent jurisdiction or the
admission of Tenant in any judicial action, regardless of whether Landlord is a
party thereto, that Tenant has violated any of said governmental measures, shall
be conclusive of that fact as between Landlord and Tenant.

24.3 Definitions. For the purposes of this Lease, the term “Laws” shall mean any
law, statute, ordinance, code, judicial or administrative ruling, decision or
order; or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated, and the term “Applicable Laws”
shall mean the Laws that apply to the specific circumstance, situation or
context presented.

ARTICLE 25

INTENTIONALLY DELETED

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2 above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

 

  -57-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, within thirty (30) days
after delivery by Landlord to Tenant of statements therefor: (i) sums equal to
expenditures reasonably made and obligations reasonably incurred by Landlord in
connection with the remedying by Landlord of Tenant’s defaults pursuant to the
provisions of Section 26.1; (ii) sums equal to all losses, costs, liabilities,
damages and expenses for which Tenant is required to indemnify Landlord pursuant
to Section 10.1 of this Lease; and (iii) sums equal to all expenditures made and
obligations incurred by Landlord in collecting or attempting to collect Rent or
in enforcing or attempting to enforce any rights of Landlord under this Lease or
pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended. Tenant’s obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

27.1 In General. Landlord reserves the right at all reasonable times (during
Building Hours with respect to items (i) and (ii) below) and upon at least
twenty-four (24) hours prior notice to Tenant (except in the case of an
emergency, in which case only such notice as is reasonable under the
circumstances, including no notice, shall be required) to enter the Premises to
(i) inspect them; (ii) show the Premises to prospective purchasers, or to
current or prospective mortgagees, ground or underlying lessors or insurers, or
during the last fifteen (15) months of the Lease Term, to prospective tenants;
(iii) post notices of nonresponsibility; or (iv) alter, improve or repair the
Premises or the Building, or for structural alterations, repairs or improvements
to the Building or the Building’s systems and equipment. Notwithstanding
anything to the contrary contained in this Article 27, Landlord may enter the
Premises at any time to (A) perform services required of Landlord, including
janitorial service; (B) take possession due to any default of this Lease in the
manner permitted by Applicable Laws; and (C) to the extent permitted under this
Lease, and after the expiration of any applicable notice and cure period,
perform any covenants of Tenant which Tenant fails to perform. Landlord may make
any such entries without the abatement of Rent, except as otherwise provided in
this Lease, and may take such reasonable steps as required to accomplish the
stated purposes; provided, however, except for (x) emergencies, (y) repairs,
alterations, improvements or additions required by Applicable Laws, or
(z) repairs which are the obligation of Tenant hereunder, any such entry shall
be performed in a manner so as not to unreasonably interfere with Tenant’s use
of the Premises and shall be performed after normal business hours if reasonably
practical. With respect to items (x), (y) and (z) above, Landlord shall use
commercially reasonable efforts to not materially interfere with Tenant’s use
of, or access to, the Premises. Tenant hereby waives any claims for damages or
for any injuries or inconvenience to or interference with Tenant’s business,
lost profits, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned by the entry by Landlord into the Premises in accordance
with this Article 27. For each of the above purposes, Landlord shall at all
times have a key with which to unlock all the doors in the Premises, excluding
Tenant’s vaults, safes and special security areas designated in advance by
Tenant. In an emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises (provided that
Landlord shall in all instances act in a commercially reasonable manner and
shall seek to cause as little damage as is reasonably practicable under the
circumstances). Any entry into the Premises by Landlord in the manner
hereinbefore described shall not be deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an actual or constructive eviction of
Tenant from any portion of the Premises. No provision of this Lease shall be
construed as obligating Landlord to perform any repairs, alterations or
decorations except as otherwise expressly agreed to be performed by Landlord
herein.

27.2 Secured Areas. Notwithstanding anything to the contrary set forth in this
Article 27, Tenant may reasonably designate in writing certain reasonable areas
of the Premises as “Secured Areas” should Tenant require such areas for the
purpose of securing certain valuable property or confidential or proprietary
information. In connection with the foregoing, Landlord shall not enter such
Secured Areas except in the event of an emergency, or to perform repair and
maintenance obligations, subject to the following terms of this Section 27.2.
Landlord need not clean any area designated by Tenant as a Secured Area and
shall only maintain or repair such secured areas to the extent (i) such repair
or maintenance is required in order to maintain and repair the Base Building;
(ii) as required by Applicable Laws, or (iii) in response to specific requests
by Tenant and in accordance with a schedule reasonably designated by Tenant,
subject to Landlord’s reasonable approval, and only after providing Tenant at
least forty-eight (48) hours advanced notice and subject to the following
limitations (a) access must be during hours reasonably designated by Tenant when
confidential materials are not present or confidential activities are not being

 

  -58-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

conducted, provided, however, Tenant shall be solely responsible to reimburse
Landlord within thirty (30) days of request for any over-time charges incurred
by Landlord in accommodating Tenant, (b) Landlord and all other visitors must be
escorted by a designated Tenant representative, and Tenant shall make such
representative reasonably available, and (c) Landlord and all other visitors
must sign a commercially reasonable nondisclosure agreement.

ARTICLE 28

TENANT PARKING

28.1 The Parking Garage. Landlord shall construct the Parking Garage in
accordance with the Base Building Plans, and street access to the Parking Garage
shall be materially consistent with Exhibit A-3 attached hereto. Subject to
Applicable Laws, Articles 11 and 13, and Sections 1.1.4 and 29.30 of this Lease,
and temporary closures contemplated in Section 28.5 below, at all times during
the Lease Term (i) the Parking Garage shall include at least two hundred
fifty-nine (259) parking stalls (the “Building Spaces”) and (ii) parking for at
least eighty-four (84) bicycles and associated shower facilities (the “Bicycle
Facilities”). Tenant acknowledges that an additional sixty-two (62) parking
stalls (the “TRC Spaces”, together with the Building Spaces, the “Spaces”, and
each a “Space”) in the Parking Garage belong to The Rainier Club (the “Rainier
Club”), and that, as of the date hereof, Landlord is leasing the TRC Spaces from
the Rainier Club (the “TRC Parking Lease”). At any time that the TRC Parking
Lease is in effect (i.e., including the TRC Spaces), subject to Applicable Laws,
Articles 11 and 13, and Sections 1.1.4 and 29.30 of this Lease, and temporary
closures contemplated in Section 28.5 below, the Parking Garage shall include at
least three hundred twenty-one (321) parking stalls, which shall include the
number of compact Spaces and handicap Spaces required by Applicable Laws. After
the Lease Commencement Date, Landlord shall not re-stripe the Parking Garage to
materially increase the number of compact Spaces, except as required by
Applicable Law, without Tenant’s reasonable consent.

28.2 Rainier Club Parking; Rainier Club Lease. Tenant acknowledges and agrees
that, pursuant to the TRC Parking Lease, the Rainier Club and its visitors have
certain rights to use the TRC Spaces from time to time (the “Rainier Club Use”).
Landlord shall use commercially reasonable efforts to provide Tenant with prior
notice of any Rainier Club Use, which use is in connection with a weekday event
at the Rainier Club, which notice may be provided via email to an address or
addresses designated by Tenant, or by posting notices at the Building. If
reasonably required to accommodate the Rainier Club Use of the Parking Garage,
Landlord shall have the right to institute off-site, or valet assisted parking,
or to permit transient parking to accommodate the Rainier Club Use; provided,
however, (i) Landlord shall use commercially reasonable efforts to minimize the
number of Tenant’s Parking Passes affected by any such off-site or valet
assisted parking (and any off-site parking for any of Tenant’s Parking Passes
shall require Tenant’s prior written consent) in connection with the Rainier
Club Use, and (ii) if any of holders of any of Tenant’s Parking Passes (each, a
“Holder”) are reasonably unable to find a Space in the Parking Garage (other
than on Nights and Weekends (defined below)) due to the Rainier Club Use, and
such Holder enters the Parking Garage to find a Space and then exits the Parking
Garage and then parks outside of the Parking Garage, Landlord shall reimburse
Tenant for the actual costs incurred by such Holder to find alternative parking
within the general vicinity of the Project for that day, within thirty (30) days
of receipt of an invoice therefor (not to exceed a total of sixty-two
(62) Parking Passes on any particular day) (the “Reimbursement Right”). If
Tenant exercises its Reimbursement Right, it shall be assumed that such exercise
was due to the Rainier Club Use; provided, however, by written notice to Tenant,
Landlord shall have the right to object to the determination of any Holder that
Spaces were not available, and that such lack of availability was due to the
Rainier Club Use. Landlord shall have the burden of proof of unavailability due
to Rainier Club Use (as opposed to use of the Parking Garage by Tenant and its
visitors). In connection with such objection, the parties shall meet within ten
(10) business days after Tenant’s receipt of Landlord’s notice at a commercially
reasonable, mutually agreed upon time and attempt to resolve any such
objections. In addition, if Tenant is requesting reimbursement from Landlord
pursuant to the Reimbursement Right more frequently than twice per month, upon
request from Tenant, Landlord shall meet with Tenant at a commercially
reasonable, mutually agreed upon time during the ten (10) business day period to
discuss the foregoing and solutions to minimize the effect of the Rainier Club
Use on Holders of Tenant’s Parking Passes. Landlord will use commercially
reasonable efforts (not including the incurrence of material costs by Landlord,
including, without limitation, payment of any fee or other consideration to the
Rainier Club for such extension, other than the reasonable legal and
administrative costs of negotiating such extension) to extend the term of the
TRC Parking Lease through the expiration of this Lease, on terms which are
acceptable to Landlord in its sole discretion.

 

  -59-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Upon request from Tenant, Landlord shall use commercially reasonable efforts to
enforce any of Landlord’s rights under the TRC Parking Lease and/or the
Underlying Documents in order to cause the Rainier Club to comply with the
Rainier Club’s obligations thereunder, to the extent such enforcement is
required for Landlord to comply with this Lease. Notwithstanding the foregoing,
neither Tenant nor any other Tenant Parties shall contact, discuss with, or
negotiate with, any board member, employee or other members of the Rainier Club
regarding the TRC Parking Lease or the terms thereof, as the same may be
amended.

28.3 Parking Passes.

28.3.1 Subject to Section 28.2.3 below, and to the Rainier Club Use, Tenant
shall rent from Landlord (i) three hundred twenty-one (321) parking passes if
the TRC Parking Lease is in effect, and, otherwise two hundred fifty-nine
(259) parking passes (such passes, in each instance, the “Tenant’s Unfloated
Passes”) and (ii) thirty-nine (39) additional parking passes, based on a fifteen
percent (15%) float (the “Float”) on the Building Spaces, which float may be
increased by Landlord to twenty percent (20%) upon Tenant’s consent, not to be
unreasonably withheld. Tenant may increase the number of additional parking
passes rented by Tenant, upon thirty (30) days prior written notice to Landlord,
subject to Applicable Laws (and in no event shall the total Float, as modified,
exceed fifty percent (50%) of the Building Spaces), and all such additional
passes above Tenant’s Unfloated Passes, actually rented by Tenant are the
“Tenant’s Floated Passes”. Tenant’s Unfloated Passes and Tenant’s Floated Passes
are collectively the “Parking Passes”. Each Parking Pass rented by Tenant
pursuant to this Section 28.3.1 shall provide the Holder with the right to use
the Parking Garage at all times, provided that any use of the Parking Garage on
Nights and Weekends (defined below) shall be on a first-come, first-serve basis.
Notwithstanding the foregoing, in the event that Spaces are unreasonably
unavailable in the Parking Garage on Nights and Weekends due to the exercise of
Landlord’s rights set forth in Section 28.4 below, in Tenant’s reasonable
discretion, upon at least thirty (30) days prior written notice to Landlord,
Tenant may direct Landlord to label or otherwise restrict up to fifty
(50) Spaces on Level J of the Parking Garage (or such other location as
reasonably determined by Landlord) as exclusively designated for use by Holders
during Nights and Weekends and Tenant shall use commercially reasonable efforts
to cause any Holders first entering the Parking Garage on Nights and Weekends to
first park in such designated Spaces (“Tenant’s After-Hours Requirement”).
Tenant shall have the right to increase the number of Spaces pertaining to
Tenant’s After-Hours Requirement by up to five (5) Spaces per Lease Year
commencing on the first anniversary of the Lease Commencement Date, on a
cumulative and compounding basis, but the total of such Spaces shall not exceed
one hundred twenty (120) Spaces. In addition, upon at least thirty (30) days
prior written notice to Landlord, in Tenant’s sole discretion, Tenant may direct
Landlord to label or otherwise restrict up to twenty-three (23) Building Spaces
on Level C as exclusively reserved for use by Tenant’s visitors, other than on
Nights and Weekends (“Tenant’s Visitor Requirement”). Other than on Nights and
Weekends, Landlord shall, or shall cause, signs to be placed at the entrance(s)
of the Parking Garage stating “No Public Parking; Parking Reserved for F5
Networks and Guests Only”. Tenant expressly acknowledges and agrees that
Tenant’s Visitor Requirement and any electrical vehicle parking contemplated by
Section 28.6 below, due to the fact that such Spaces are not subject to a
“float” factor, may adversely affect the availability of Spaces to Holders and
Landlord shall have no liability in connection with such availability.

28.3.2 Costs of Parking Passes. Tenant shall pay to Landlord (or its designee)
for the Parking Passes rented by Tenant on a monthly basis at the prevailing
rate charged from time to time for the Parking Garage (together with any taxes
imposed by any governmental authority in connection with the renting of the
Parking Passes by Tenant or the use of the Parking Garage by Tenant), which
rates shall be materially consistent with the rates then being charged at
Comparable Buildings with garages underneath such buildings (as opposed to
surface lots or adjacent garages) and the types of passes, as reasonably
designated by Landlord, rented by Tenant (the “Prevailing Rate”).

28.3.3 Use of Parking Passes. Tenant’s continued right to use the Parking Passes
is conditioned upon Tenant abiding by all rules and regulations which set forth
in the parking manual to be developed by Landlord (the “Parking Manual”) for the
orderly operation and use of the Parking Garage, including any sticker or other
identification system established by Landlord, Tenant’s cooperation in seeing
that Tenant’s Holders and visitors also comply with such rules and regulations
set forth in the Parking Manual. Prior to finalizing or amending the rules and
regulations set forth in the Parking Manual (the “Parking Manual Modifications”)
(excluding any rules and regulations (i) required by Applicable Laws,
(ii) otherwise required in accordance with the TCCs of this Lease, or
(iii) reasonably necessary to address an emergency circumstance or Casualty),
(a) Landlord shall provide ten (10)    

 

  -60-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

business days’ advance written notice to Tenant identifying, in reasonable
detail, the proposed rule and regulation (or modification thereto) and the
reason for the same, (b) Landlord shall at Tenant’s election, meet with Tenant
at a commercially reasonable, mutually agreed upon time during the ten
(10) business day period before the commencement of the effectiveness of the
rule and regulation (or modification thereto) to discuss the same, (c) consider
in good faith any reasonable objections of Tenant to the rule and regulation (or
modification thereto) by Tenant, whether such objection is made in writing
during such ten (10) business day period or at the aforementioned meeting. In
addition, except as may be required by items (i) through (iii) above, Landlord
shall not implement any Parking Manual Modifications that would materially and
adversely affect Tenant’s rights and Landlord’s obligations under this Article
28, without first obtaining Tenant’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed, and shall be granted or
withheld within ten (10) business days of Landlord’s request. Any Parking Manual
Modifications entered into without Tenant’s consent, in violation of the
foregoing sentence, shall not be binding on Tenant. The Parking Passes are
provided to Tenant solely for use by Tenant’s own personnel and may not be
transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord’s prior approval, except on a pro-rata basis in connection with a
Transfer to which Landlord has consented or for which Landlord’s consent is not
required.

28.4 Nights and Weekends. Notwithstanding Tenant’s rights set forth in
Section 28.3 above, but subject to Tenant’s After-Hours Requirement, if
applicable, Landlord shall have the right to sell transient parking passes for
parking in the Spaces in the Parking Garage between the hours of 4:30 p.m. to
6:00 a.m. Monday through Friday, and on weekends from the hours of 12:01 a.m. on
Saturday to 5:59 a.m. on Monday (collectively, “Nights and Weekends”). For the
avoidance of doubt, Landlord shall not have the right to sell transient parking
for Spaces in the Parking Garage during Tenant Parking Hours to any party
including, but not limited to, the Rainier Club (other than in connection with
the Rainier Club Use).

28.5 Operation of the Parking Garage. Subject to Landlord’s Obligations to
Minimize Tenant Interference and the terms of Section 1.1.4 above and this
Article 28, Landlord specifically reserves the right to change the size (but not
decrease the size), configuration, design, layout and all other aspects of the
Parking Garage (including the Bicycle Facilities) at any time. Tenant
acknowledges and agrees that Landlord may, without incurring any liability to
Tenant and without any abatement of Rent under this Lease, from time to time,
temporarily close-off or restrict access to the Parking Garage and/or Bicycle
Facilities for purposes of permitting or facilitating any such construction,
alteration or improvements, subject to Landlord’s Obligations to Minimize Tenant
Interference and the terms of Section 1.1.4 above and this Article 28, and
provided that Landlord makes reasonably comparable parking available during any
closures of the Parking Garage. Landlord may delegate its responsibilities
hereunder to a parking operator in which case such parking operator shall have
all the rights of control attributed hereby to the Landlord; provided that any
such parking operator shall have experience operating parking garages in
Comparable Buildings or comparable parking garages.

28.6 Electrical Vehicle Charging Stations. Upon request from Tenant, Landlord
shall cooperate with Tenant to identify locations to install, at Landlord’s sole
cost and expense, conduit for up to ten (10) electrical vehicle charging
stations in the Parking Garage; provided that Tenant shall otherwise be solely
responsible, at Tenant’s sole cost and expense (or as a deduction from the
Tenant Improvement Allowance), for installation of any electrical vehicle
charging stations. In the event Tenant elects to install any such electrical
vehicle charging stations, the same shall be designated for exclusive use by
Tenant, except as required by Applicable Laws, and Tenant shall at all times
rent Parking Passes pertaining to the number of electrical vehicle charging
stations, at the Prevailing Rate applicable to the other Parking Passes.

28.7 Parking Garage Lease. Prior to the Lease Commencement Date, the parties
shall use commercially reasonable efforts to enter into a lease or license
agreement pertaining to Tenant’s use of the Parking Garage (the “Parking Garage
Lease”). The TCCs of the Parking Garage Lease shall be substantially consistent
with the TCCs set forth in this Article 28 (as the same may be modified by
Exhibit I attached hereto), and otherwise on commercially reasonable terms that
are reasonably acceptable to Landlord and Tenant. Landlord shall prepare the
initial draft of the Parking Garage Lease, and Tenant shall respond to
Landlord’s request for comment within thirty (30) days, and the parties shall
repeat such process until the terms have been reasonably and mutually agreed
upon. As of the date of the full execution and delivery of the Parking Garage
Lease, the terms of this Article 28 (and the corresponding provisions in
Exhibit I attached hereto) shall be deemed deleted and of no further force or
effect.

 

  -61-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises is temporarily darkened or the
light or view therefrom is obstructed by reason of any repairs, improvements,
maintenance or cleaning in or about the Project, the same shall be without
liability to Landlord and without any reduction or diminution of Tenant’s
obligations under this Lease.

29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a commercially reasonable
ministerial or clerical modification of this Lease (for example, modifying
Landlord’s notice address to require notices of default be provided to a
lender), which modification will not cause an increased cost or expense to
Tenant or in any other way materially and adversely change the rights and
obligations of Tenant hereunder, then and in such event, Tenant agrees that this
Lease may be so modified (provided that such modification is commercially
reasonable) and agrees to execute whatever commercially reasonable documents are
reasonably required therefor and to deliver the same to Landlord within twenty
(20) days following a request therefor. At the request of Landlord or any
mortgagee or ground lessor, Tenant agrees to execute a short form of Lease and
deliver the same to Landlord within twenty (20) days following the request
therefor.

29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and provided such transferee expressly assumes in writing all
obligations of Landlord under the Lease arising on and after the date of
transfer, Tenant agrees that in the event of any such transfer, Landlord shall
automatically be released from all liability arising under this Lease after the
date of the Transfer and Tenant agrees to look solely to such transferee for the
performance of Landlord’s obligations arising hereunder after the date of
transfer and such transferee shall be deemed to have fully assumed and be liable
for all obligations of this Lease to be performed by Landlord, including the
return of any Security Deposit, after the date of the Transfer and Tenant shall
attorn to such transferee. Tenant further acknowledges that Landlord may assign
its interest in this Lease to a mortgage lender as additional security and
agrees that such an assignment shall not release Landlord from its obligations
hereunder and that Tenant shall continue to look to Landlord for the performance
of its obligations hereunder.

29.6 Recording. Tenant shall have the right to record against the entirety of
the Project a memorandum providing record notice of the Lease, which shall be in
the form of Exhibit K attached hereto (the “Memorandum”). Within ten
(10) business days after Landlord’s written request, Tenant, at Tenant’s sole
cost and expense, shall prepare, execute, notarize and record (subject to
Landlord’s approval, not to be unreasonably withheld, conditioned or delayed)
any necessary amendments or modifications to the Memorandum, as necessary to
reflect any amendments or modifications to this Lease, including (i) the
contraction of the Premises pursuant to Sections 2.4 or 2.5 above, and (ii) the
recordation of an amendment to the legal description of the Memorandum to remove
the Memorandum from encumbering the legal description of the Hotel, to the
extent the Hotel is on a legal condominium unit or subdivision parcel that is
separate from the remainder of the Project. In addition, within thirty (30) days
after Landlord’s written request following the expiration or earlier termination
of this Lease, Tenant shall execute and deliver to Landlord in recordable form,
termination of the Memorandum. Tenant’s obligation to execute and deliver such
termination of the Memorandum shall survive the expiration or earlier
termination of this Lease. Tenant shall be solely responsible for all costs
incurred under this Section 29.6.

 

  -62-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

29.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto. Tenant agrees that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the physical condition of the Building, the Project, the land upon which the
Building or the Project are located, or the Premises, or the expenses of
operation of the Premises, the Building or the Project, or any other matter or
thing affecting or related to the Premises, except as herein expressly set forth
in the provisions of this Lease.

29.13 Limitations or Remedies.

29.13.1 Landlord Exculpation. The liability of the Landlord Parties to Tenant
for any default by Landlord under this Lease or arising in connection herewith
or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building and all related accounts and agreements, including
leases and operating agreements, and any sales or insurance proceeds received by
Landlord in connection with the Project, Building or Premises. None of the
Landlord Parties shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant. The limitations of liability
contained in this Section 29.13 shall inure to the benefit of the Landlord
Parties’ present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns. Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord’s obligations under this Lease.

29.13.2 Consequential Damages. Notwithstanding anything to the contrary
contained in this Lease, nothing in this Lease shall impose any obligations on
Tenant or Landlord to be responsible or liable for, and each hereby releases the
other from all liability for, consequential damages, except for Tenant’s
indemnification obligations set forth in Article 16 above.

29.14 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto (including, without limitation, any confidentiality agreement,
letter of intent, request for proposal, or similar agreement previously entered
into between Landlord and Tenant in anticipation of this Lease) or displayed by
Landlord to Tenant with respect to the subject matter thereof, and none thereof
shall be used to interpret or construe this Lease. None of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto.

 

  -63-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

29.15 Right to Lease. Except as otherwise set forth in Section 5.4 above,
Landlord reserves the absolute right to effect such other tenancies in the
Project as Landlord in the exercise of its sole business judgment shall
determine to best promote the interests of the Building or Project. Subject to
the foregoing, Tenant does not rely on the fact, nor does Landlord represent,
that any specific tenant or type or number of tenants shall, during the Lease
Term, occupy any space in the Building or Project.

29.16 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, unforeseen inability
to obtain services, labor, or materials or reasonable substitutes therefor,
unforeseen governmental actions, civil commotions, fire or other casualty, and
other causes beyond the reasonable ability to anticipate or the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent, the Tenant Improvement Allowance and
other charges to be paid by Landlord or Tenant pursuant to this Lease
(collectively, a “Force Majeure”) shall excuse the performance of such party for
a period equal to any such prevention, delay or stoppage and, therefore, if this
Lease specifies a time period for performance of an obligation of either party,
that time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure; provided, however, that if the party
delayed or prevented from performing can anticipate or otherwise mitigate the
effect of any Force Majeure on a commercially reasonable basis, such party shall
undertake actions to mitigate, or which are intended to mitigate, the effect of
any such Force Majeure, provided that such party shall not be required to incur
any additional costs or expenses in connection therewith which are not
commercially reasonable additional costs or expenses; and further provided, that
if the party delayed or prevented from performing fails to notify the other of
the occurrence of Force Majeure within ten (10) business days after obtaining
actual knowledge of the occurrence of Force Majeure, then such party’s
performance shall only be excused with respect to days occurring after the party
delayed or prevented from performing notifies the other of the occurrence of
such Force Majeure.

29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

29.18 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) delivered by a nationally recognized overnight
courier, or (C) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant or Landlord may from
time to time designate in a Notice to the other party. Any Notice will be deemed
given (i) the date the Mail or overnight courier delivery is made (or refused),
or (ii) the date personal delivery is made (or refused).

29.19 Joint and Several. If there is more than one Tenant, the obligations
imposed on Tenant under this Lease shall be joint and several. All unperformed
payment obligations and obligations of Tenant regarding the condition and repair
of the Premises hereunder not fully performed at the end of the Lease Term shall
survive the end of the Lease Term.

29.20 Authority. Tenant hereby represents and warrants that Tenant is a duly
formed and existing entity qualified to do business in the State of Washington
and that Tenant has full right and authority to execute and deliver this Lease
and that each person signing on behalf of Tenant is authorized to do so. Within
thirty (30) days after written demand by Landlord, which demand shall only be
made in connection with a sale or refinancing of the Building or Project, or in
connection with the execution of Lease documentation by Tenant, Tenant shall
deliver to Landlord satisfactory evidence of (i) good standing in Tenant’s state
of incorporation and (ii) qualification to do business in the State of
Washington.

29.21 Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

 

  -64-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

29.22 Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed and
enforced in accordance with the laws of the State of Washington. IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT SITTING IN KING COUNTY, WASHINGTON,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY WASHINGTON LAW, AND (III) TO
THE EXTENT PERMITTED BY APPLICABLE LAW, IN THE INTEREST OF SAVING TIME AND
EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT
OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP
OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. IN THE EVENT
LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT
OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.

29.23 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Landlord shall pay the Brokers pursuant to the terms of
separate commission agreements. Each party agrees to indemnify and defend the
other party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, costs and expenses (including
without limitation reasonable attorneys’ fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent, other than the Brokers, occurring
by, through, or under the indemnifying party.

29.25 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall have only the rights to make any repairs or perform any acts
hereunder at Landlord’s expense or to any setoff of the Rent or other amounts
owing hereunder against Landlord that are expressly set forth in this Lease.

29.26 Project or Building Name and Signage; Tenant’s Name and Logo. Tenant shall
not use pictures or illustrations of the Project or Building in advertising or
other publicity or for any purpose, other than as the address of the business to
be conducted by Tenant in the Premises, without the prior written consent of
Landlord. Landlord shall not use Tenant’s name and/or logo, except that Landlord
may use Tenant’s name and/or logo for any purpose relating to the Name/Identity
Right, on pictures or depictions of the Project and/or Building, and in the
ordinary course of Landlord’s business as the owner of the Building, for
example, disclosing that Tenant is a Tenant of the Building, and in offering
materials, and email solicitations.

29.27 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

29.28 Confidentiality. Landlord and Tenant each hereby agrees to use
commercially reasonable efforts to maintain the confidentiality of the terms set
forth in this Lease and any related documents, provided that in no event shall
any disclosure as required by law or as reasonably required in connection with
the operation, management, leasing and/or sale of the Building or Project or the
administration or enforcement of this Lease or any related document be a
violation of this Section 29.28, nor shall the disclosure to Landlord’s lender
or prospective lender, any proposed purchaser of the Project or any portion
thereof or interest therein, or any proposed Tenant

 

  -65-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

assignee of this Lease, as may be amended, be violation of this Section 29.28,
provided that such party has agreed in writing to maintain the confidentiality
of the terms set forth in this Lease and any related documents. Further, in no
event shall disclosure of the terms of this Lease and any related document to
either party’s affiliates, partners, members, consultants (including, without
limitation, space planning, construction, legal and/or financial consultants),
and investors be a violation of this Section 29.28.

29.29 Transportation Management. Tenant shall fully comply with programs adopted
by Landlord to comply with Applicable Laws pertaining to the management of
parking, transportation or traffic in and around the Project and/or the Building
(but only to the extent compliance is in fact required by such Applicable Laws).
Landlord shall not adopt a program that includes more stringent or burdensome
requirements than those that Landlord is required to adopt pursuant to
Applicable Law. In connection therewith, Tenant shall take responsible action
for the transportation planning and management of all employees located at the
Premises by working directly with Landlord, any governmental transportation
management organization or any other transportation-related committees or
entities.

29.30 Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Project, the Premises or the Building, or any
part thereof and that no representations respecting the condition of the
Premises or the Building have been made by Landlord to Tenant except as
specifically set forth herein or in the Tenant Work Letter. However, Tenant
hereby acknowledges that, in addition to the construction of the Building
specifically contemplated by and set forth in this Lease, Landlord may during
the Lease Term renovate, improve, alter, or modify (collectively, the
“Renovations”) the Project or the Building, or any portion or component thereof,
other than the Premises (subject to Section 1.1.4 above, including without
limitation, Tenant’s rights with respect to CCA Changes and approval rights for
TCA Changes); provided, however, that after such Renovations are made, the
Building and Project shall remain consistent with the Class A Standard; and
further provided that Landlord shall comply with the terms of Section 1.1.4
above and Landlord’s Obligations to Minimize Tenant Interference. Tenant hereby
agrees that such Renovations shall in no way constitute a constructive eviction
of Tenant nor entitle Tenant to any abatement of Rent (except as specifically
set forth in Section 6.4 of this Lease). Landlord shall have no responsibility
and shall not be liable to Tenant for any injury to or interference with
Tenant’s business arising from the Renovations, nor shall Tenant be entitled to
any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant’s personal property or improvements,
except as set forth in Section 6.4 above, resulting from the Renovations, or for
any inconvenience or annoyance occasioned by such Renovations.

29.31 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

29.32 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
“Lines”) at the Project in or serving the Premises, provided that (i) Tenant
shall obtain Landlord’s prior written consent, use an experienced and qualified
contractor (reasonably approved in writing by Landlord), and comply with all of
the other provisions of Articles 7 and 8 of this Lease, (ii) the Lines therefor
(including riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, shall be surrounded by a protective conduit
reasonably acceptable to Landlord, and shall be reasonably identified outside of
the Premises, (iii) any new or existing Lines servicing the Premises shall
comply with all Applicable Laws, and (iv) Tenant shall pay all costs in
connection therewith.

29.33 Hazardous Materials.

29.33.1 Definitions. For purposes of this Lease, the following definitions shall
apply: “Hazardous Material(s)” shall mean any solid, liquid or gaseous substance
or material that is described or characterized by any of the “Environmental
Laws,” as that term is defined below, as a toxic or hazardous substance, waste,
material, pollutant, contaminant or infectious waste or otherwise that is
otherwise regulated due to its deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity or reproductive toxicity.

 

  -66-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Hazardous Materials include, without limitation, asbestos, petroleum (including
crude oil or any fraction thereof, natural gas, natural gas liquids, liquefied
natural gas, or synthetic gas usable for fuel, or any mixture thereof),
petroleum products, polychlorinated biphenyls, urea formaldehyde, radon gas,
nuclear or radioactive matter, medical waste, soot, vapors, fumes, acids,
alkalis, chemicals, microbial matters (such as molds, fungi or other bacterial
matters), biological agents and chemicals which may cause adverse health
effects, including but not limited to, cancers and/or toxicity, to the extent
that the same are regulated by Environmental Laws. “Environmental Laws” shall
mean any and all federal, state, local or quasi-governmental laws (whether under
common law, statute or otherwise), ordinances, decrees, codes, rulings, awards,
rules, regulations or guidance or policy documents now or hereafter enacted or
promulgated and as amended from time to time, in any way relating to (i) the
protection of the environment, the health and safety of persons (including
employees), property or the public welfare from actual or potential release,
discharge, escape or emission (whether past or present) of any Hazardous
Materials or (ii) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of any Hazardous Materials.

29.33.2 Compliance with Environmental Laws. Landlord covenants that during the
Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the TCCs of Article 24 of this Lease. Tenant
represents and warrants that, except as herein set forth, it will not use, store
or dispose of any Hazardous Materials in or on the Premises. However,
notwithstanding the preceding sentence, Landlord agrees that Tenant may use,
store and properly dispose of commonly available cleaners and chemicals
typically used in Comparable Buildings to maintain office space and in Tenant’s
routine operations for the Permitted Use (such as printer toner and copier
toner) (hereinafter the “Permitted Chemicals”). Landlord and Tenant acknowledge
that any or all of the Permitted Chemicals described in this paragraph may
constitute Hazardous Materials. However, Tenant may use, store and dispose of
same, provided that in doing so, Tenant fully complies with all Environmental
Laws.

29.33.3 Tenant Hazardous Materials. Tenant will (i) obtain and maintain in full
force and effect all Environmental Permits (as defined below) that may be
required from time to time under any Environmental Laws applicable to Tenant or
the Premises, and (ii) be and remain in compliance with all terms and conditions
of all such Environmental Permits and with all other Environmental Laws.
“Environmental Permits” means, collectively, any and all permits, consents,
licenses, approvals and registrations of any nature at any time required
pursuant to, or in order to comply with any Environmental Law. Within ten
(10) business days following a reasonable request from Landlord, but not more
than once per Lease Year, Tenant agrees to deliver to Landlord a list of all
Hazardous Materials anticipated to be used by Tenant in the Premises and the
quantities thereof. At any time following Tenant’s receipt of a request from
Landlord, Tenant shall promptly complete an “environmental questionnaire” using
the form then-provided by Landlord. Upon the expiration or earlier termination
of this Lease, Tenant agrees to promptly remove from the Premises, the Building
and the Project, at its sole cost and expense, any and all Hazardous Materials,
including any equipment or systems containing Hazardous Materials, which are
installed, brought upon, stored, used, generated or released upon, in, under or
about the Premises, the Building, and/or the Project or any portion thereof by
any Tenant Parties (such obligation to survive the expiration or sooner
termination of this Lease). Nothing in this Lease shall impose any liability on
Tenant for any Hazardous Materials in existence on the Premises, Building or
Project prior to the Lease Commencement Date or brought onto the Premises,
Building or Project after the Lease Commencement Date by any third parties not
under Tenant’s control.

29.33.4 Landlord’s Right of Environmental Audit. If Tenant commences using the
Premises for any Permitted Use other than the Standard Permitted Uses, which
Permitted Use includes the regular use of Hazardous Materials, Landlord may,
upon reasonable notice to Tenant, be granted access to and enter the Premises no
more than once annually to perform or cause to have performed an environmental
inspection, site assessment or audit. Such environmental inspector or auditor
may be chosen by Landlord, in its sole discretion, and be performed at
Landlord’s sole expense. To the extent that the report prepared upon such
inspection, assessment or audit, indicates the presence of Hazardous Materials
in violation of Environmental Laws, or provides recommendations or suggestions
to prohibit the release, discharge, escape or emission of any Hazardous
Materials at, upon, under or within the Premises, or to comply with any
Environmental Laws, Tenant shall promptly, at Tenant’s sole expense, comply with
such recommendations or suggestions, including, but not limited to performing
such additional investigative or subsurface investigations or remediation(s) as
recommended by such inspector or auditor. Notwithstanding the above, if at any
time, Landlord has actual notice or reasonable cause to believe that Tenant has
violated, or permitted any violations of any Environmental Law, then Landlord
will be entitled to perform its environmental inspection, assessment or audit at
any time, notwithstanding the above mentioned annual limitation, and Tenant must
reimburse Landlord for the cost or fees incurred for such as Additional Rent.

 

  -67-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

29.33.5 Indemnifications. Landlord agrees to indemnify, defend, protect and hold
harmless the Tenant Parties from and against any liability, obligation, damage
or costs, including without limitation, attorneys’ fees and costs, resulting
directly or indirectly from any use, presence, removal or disposal of any
Hazardous Materials to the extent such liability, obligation, damage or costs
was a result of actions caused or knowingly permitted by a Landlord Party.
Tenant agrees to indemnify, defend, protect and hold harmless the Landlord
Parties from and against any liability, obligation, damage or costs, including
without limitation, attorneys’ fees and costs, resulting directly or indirectly
from any use, presence, removal or disposal of any Hazardous Materials or breach
of any provision of this section, to the extent such liability, obligation,
damage or costs was a result of actions caused or permitted by a Tenant Party.

29.34 Office and Communications Services.

29.34.1 The Provider. Landlord has advised Tenant that certain office and
communications services (which may include, without limitation, cable or
satellite television service) may be offered to tenants of the Building by a
concessionaire (which may not have exclusive rights to offer such services in
the Building) under contract to Landlord (“Provider”). Tenant shall be permitted
to contract with Provider for the provision of any or all of such services on
such terms and conditions as Tenant and Provider may agree. Tenant shall be
permitted to contract with other Providers, at Tenant’s election, and subject to
prior written notice to Landlord, provided, however, any such Provider shall be
a nationally or regionally recognized Provider providing service to Comparable
Buildings.

29.34.2 Other Terms. Tenant acknowledges and agrees that: (i) Landlord has made
no warranty or representation to Tenant with respect to the availability of any
such services, or the quality, reliability or suitability thereof; (ii) the
Provider is not acting as the agent or representative of Landlord in the
provision of such services, and Landlord shall have no liability or
responsibility for any failure or inadequacy of such services, or any equipment
or facilities used in the furnishing thereof, or any act or omission of
Provider, or its agents, employees, representatives, officers or contractors;
(iii) Landlord shall have no responsibility or liability for the installation,
alteration, repair, maintenance, furnishing, operation, adjustment or removal of
any such services, equipment or facilities; and (iv) any contract or other
agreement between Tenant and Provider shall be independent of this Lease, the
obligations of Tenant hereunder, and the rights of Landlord hereunder, and,
without limiting the foregoing, no default or failure of Provider with respect
to any such services, equipment or facilities, or under any contract or
agreement relating thereto, shall have any effect on this Lease or give to
Tenant any offset or defense to the full and timely performance of its
obligations hereunder, or entitle Tenant to any abatement of rent or additional
rent or any other payment required to be made by Tenant hereunder, subject to
Section 6.4 above, or constitute any accrual or constructive eviction of Tenant,
or otherwise give rise to any other claim of any nature against Landlord, except
for property damage and personal injury to the extent arising from the
negligence or willful misconduct of any Landlord Party.

29.35 LEED Certification for Core and Shell. In connection with the initial
construction of the Base, Shell and Core, Landlord may, in Landlord’s sole and
absolute discretion, elect to apply to obtain or maintain a LEED Core & Shell
certification for the Project (or portion thereof). In the event that Landlord
elects to pursue such an aforementioned certification, Tenant shall, at no
out-of-pocket cost to Tenant, and if necessary to obtain such certification,
promptly cooperate with the Landlord’s efforts in connection therewith and
provide Landlord with any documentation it may need in order to obtain or
maintain the aforementioned certification.

29.36 Climate Measures. Landlord and Tenant acknowledge that it is likely that
new Laws will be enacted dealing with energy conservation, C02 emissions,
transportation and other matters related to global climate change (collectively,
“Climate Measures”) and that existing Climate Measures policies may be
implemented through the adoption of new Laws (such new Laws, rules and
regulations being collectively referred to herein as “New Climate Measures”)
which could increase the obligations of, and restrictions on, Landlord related
to the Building and/or Project from those which existed on the date of this
Lease. Tenant covenants to comply with the requirements of New Climate Measures
applicable to Tenant’s use and occupancy of the Premises and to reasonably
cooperate with Landlord in connection with satisfying Landlord’s compliance
requirements with respect to the New Climate Measures, including, but not
limited to, providing Landlord with monitoring data and reporting duties

 

  -68-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

related to the Premises and its energy and water consumption, and trash and
composting volumes and weights, if required by such New Climate Measures. Tenant
shall not, however, be required to make any Alterations to the Building or
Premises by reason of any New Climate Measures, except to the extent required by
Tenant’s particular use of the Premises, as opposed to Tenant’s use of the
Premises for general office or administration use. Furthermore, Tenant
acknowledges that Landlord may have or may adopt policies and procedures with
respect to energy and carbon reduction measures, including energy efficient
bulbs in task lighting; use of lighting controls; daylighting measures to avoid
overlighting of displays or interior spaces; closing shades in the Premises to
avoid overheating the space; turning off lights and equipment at the end of the
work day; purchasing ENERGY STAR® qualified equipment, including but not limited
to lighting, office equipment, commercial and residential quality kitchen
equipment, vending and ice machines; purchasing products certified by the U.S.
EPA’s Water Sense® program; as well as whole-building operations and maintenance
issues including chemical use; indoor air quality; energy efficiency; water
efficiency; recycling programs; exterior maintenance programs; and systems
upgrades to meet green building energy, water, indoor air quality, and lighting
performance standards. Tenant may elect, but shall not be required to comply
with any of Landlord’s sustainability practices unless such practices are
imposed on Tenant by New Climate Measures.

29.37 Prohibited Persons and Transactions. Tenant certifies that: (i) it is not
acting, directly or indirectly, for or on behalf of any person, group, entity,
or nation named by any Executive Order or the United States Treasury Department
as a terrorist, “Specially Designated National and Blocked Person,” or other
banned or blocked person, entity, nation, or transaction pursuant to any law,
order, rule, or regulation that is enforced or administered by the Office of
Foreign Assets Control; and (ii) it is not engaged in this transaction, directly
or indirectly on behalf of, or instigating or facilitating this transaction,
directly or indirectly on behalf of, any such person, group, entity, or nation.
Tenant hereby agrees to defend, indemnify, and hold harmless Landlord from and
against any and all claims, damages, losses, risks, liabilities, and expenses
(including attorney’s fees and costs) arising from or related to any breach of
the foregoing certification. Landlord certifies that: (i) it is not acting,
directly or indirectly, for or on behalf of any person, group, entity, or nation
named by any Executive Order or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, nation, or transaction pursuant to any law, order,
rule, or regulation that is enforced or administered by the Office of Foreign
Assets Control; and (ii) it is not engaged in this transaction, directly or
indirectly on behalf of, or instigating or facilitating this transaction,
directly or indirectly on behalf of, any such person, group, entity, or nation.
Landlord hereby agrees to defend, indemnify, and hold harmless Tenant from and
against any and all claims, damages, losses, risks, liabilities, and expenses
(including attorney’s fees and costs) arising from or related to any breach of
the foregoing certification. Notwithstanding anything contained herein to the
contrary, for the purposes of this Section 29.37, the foregoing certifications
shall not include (x) any holder of a direct or indirect interest in a publicly
traded company, or (y) any limited partner, unit holder or shareholder owning an
interest of five percent (5%) or less in Landlord or Tenant.

29.38 UBTI. Landlord and Tenant agree that all Rent payable by Tenant to
Landlord shall qualify as “rents from real property” within the meaning of both
Sections 512(b)(3) and 856(d) of the Internal Revenue Code of 1986, as amended
(the “Revenue Code”) and the U.S. Department of Treasury Regulations promulgated
thereunder (the “Treasury Regulations”). In the event that Landlord, in its sole
and absolute discretion, determines that there is any risk that all or part of
any Rent shall not qualify as “rents from real property” for the purposes of
Sections 512(b)(3) or 856(d) of the Revenue Code and the Treasury Regulations
promulgated thereunder, Tenant agrees (i) to cooperate with Landlord by entering
into such amendment or amendments as Landlord deems necessary to qualify all
Rents as “rents from real property,” and (ii) to permit an assignment of this
Lease; provided, however, that any adjustments required pursuant to this
Section 29.38 shall be made so as to produce the equivalent Rent (in economic
terms) payable prior to such adjustment, and further provided that any such
amendment or amendments or assignment shall not materially affect Tenant’s
rights or obligations under this Lease; and Landlord shall reimburse Tenant for
any actual, out-of-pocket cost or expense reasonably incurred by Tenant in
connection with such amendment or amendments or assignment, including Tenant’s
reasonable attorneys’ fees.

29.39 Construction Period. Notwithstanding anything set forth in the foregoing
Section 10.1 or any other provision of this Lease or the Tenant Work Letter to
the contrary, during the Construction Period (defined below) only, the following
provisions shall be applicable.

 

  -69-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

29.39.1 With respect to any indemnity obligation of Tenant arising at any time
during the Construction Period only, (i) the term “Landlord Parties” shall mean
and shall be limited to Fifth & Columbia Investors, LLC (or any entity that
succeeds to the entire interest of Fifth & Columbia Investors, LLC as Landlord
under this Lease) and shall not include any other person or entity; provided,
however, that Landlord may include in any claim owed by Tenant to it any amount
which Landlord shall pay or be obligated to indemnify any other person or
entity, and (ii) any indemnity obligation shall be limited to losses caused by,
or arising as a result of any act or failure to act of, Tenant or Tenant’s
employees, or agents; and

29.39.2 Tenant’s liability under this Lease for Tenant’s actions or failures to
act under this Lease during the Construction Period (defined below), including,
without limitation, (i) Tenant’s indemnity obligations under this Lease during
the Construction Period and (ii) all Base Rent and Additional Rent obligations
owed by or paid by Tenant during the Construction Period (though the parties
acknowledge that Tenant’s obligation to pay Base Rent and Additional Rent shall
not occur until Tenant is obligated to pay the same pursuant to the terms of
Articles 3 and 4 of this Lease) shall be limited to eighty-nine and five-tenths
percent (89.5%) of Landlord’s Project Costs (defined hereinbelow), determined as
of the date of Landlord’s claim for such amount owed by Tenant. As used in this
Section, (a) ”Construction Period” shall mean the period from the Effective Date
to the date that Landlord substantially completes construction of the Base
Building and Common Areas of the Project in accordance with the Tenant Work
Letter, regardless of the occurrence of any delays caused by Tenant and
(b) ”Landlord’s Project Costs” shall mean the amount capitalized in the Project
by Landlord in accordance with U.S. generally accepted accounting principles,
plus other costs related to the Project paid to third parties (other than
lenders or owners of Landlord), excluding land acquisition costs, but including
land carrying costs, such as interest or ground rent incurred during the
construction period, and including all costs incurred by Landlord in connection
with the development and construction of the Base Building and Common Areas of
the Project. For the avoidance of doubt, Landlord and Tenant agree that (1) no
claim by Landlord for Tenant’s repudiation of this Lease at any time shall be
limited under this Section 29.39 and (2) if during the Construction Period,
Landlord makes any claim against Tenant pertaining to any period after the
Construction Period and the amount payable by Tenant for such claim is limited
by the provisions of this Section 29.39 above, the entire amount (to the extent
not theretofore paid) shall be due with interest at the Interest Rate payable as
Additional Rent immediately following the Construction Period.

[signatures follow on next page]

 

  -70-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“LANDLORD”

FIFTH & COLUMBIA INVESTORS, LLC,

a Delaware limited liability company

By:   DANIELS REAL ESTATE, LLC,   Its Managing Member By:  

/s/ Kevin Daniels

Name:   Kevin Daniels Its:   Manager “TENANT” F5 NETWORKS, INC. a Washington
corporation By:  

/s/ François Locoh-Donou

Name:  

François Locoh-Donou

Its:  

President and Chief Executive Officer

By:  

 

Name:  

 

Its:  

 

 

  -71-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

NOTARY PAGE

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of    Washington    )

County of King                                    )

 

  On April 27, 2017                    , before me, Joetta
Cook                                         
                                                                            ,

           

(insert name of notary)

 

Notary Public, personally appeared François
Locoh-Donou                                       
                                                                          , who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of
Washington                                          that the foregoing paragraph
is true and correct.

WITNESS my hand and official seal.

Signature /s/ Joetta Cook                                                 
                                         
                                 (Seal)

 

  -72-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of Washington                )

County of King                                    )

 

  On April 27, 2017                        , before me, Joetta
Cook                                         
                                                                        ,

           

(insert name of notary)

 

Notary Public, personally appeared Kevin
Daniels                                        
                                         
                                                    , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of
Washington                                          that the foregoing paragraph
is true and correct.

WITNESS my hand and official seal.

Signature /s/ Joetta Cook                                                 
                                         
                                 (Seal)

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of                                         )

County of                                                  )

 

  On                                                  , before me,
                                         
                                         
                                                ,

           

(insert name of notary)

 

Notary Public, personally appeared                                          
                                         
                                                                          , who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of
                                                              that the foregoing
paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                                  
                                                 
                                 (Seal)

 

  -73-  

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF THE PREMISES

 

LOGO [g368864stp79a.jpg]

 

LOGO [g368864stp79b.jpg]

 

 

EXHIBIT A

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp80a.jpg]

 

LOGO [g368864stp80b.jpg]

 

 

EXHIBIT A

-2-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp81a.jpg]

 

LOGO [g368864stp81b.jpg]

 

 

EXHIBIT A

-3-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp82a.jpg]

 

LOGO [g368864stp82b.jpg]

 

 

EXHIBIT A

-4-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp83a.jpg]

 

LOGO [g368864stp83b.jpg]

 

 

 

EXHIBIT A

-5-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp84a.jpg]

 

LOGO [g368864stp84b.jpg]

 

 

EXHIBIT A

-6-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp85a.jpg]

 

LOGO [g368864stp85b.jpg]

 

 

EXHIBIT A

-7-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp86a.jpg]

 

LOGO [g368864stp86b.jpg]

 

 

EXHIBIT A

-8-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp87a.jpg]

 

LOGO [g368864stp87b.jpg]

 

 

EXHIBIT A

-9-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp88a.jpg]

 

LOGO [g368864stp88b.jpg]

 

 

EXHIBIT A

-10-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp89a.jpg]

 

LOGO [g368864stp89b.jpg]

 

 

EXHIBIT A

-11-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp90a.jpg]

 

LOGO [g368864stp90b.jpg]

 

 

EXHIBIT A

-12-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp91a.jpg]

 

LOGO [g368864stp91b.jpg]

 

 

EXHIBIT A

-13-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp92a.jpg]

 

LOGO [g368864stp92b.jpg]

 

 

EXHIBIT A

-14-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT A-1

LEGAL DESCRIPTION

PARCEL B OF CITY OF SEATTLE LOT BOUNDARY ADJUSTMENT NO. 3010105, RECORDED UNDER
RECORDING NO. 20091119900005, IN KING COUNTY, WASHINGTON.

 

 

EXHIBIT A-1

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT A-2

DEPICTION OF OFFICE LOBBY, OFFICE ELEVATORS, AND CONCESSION AREA

 

LOGO [g368864stp94.jpg]

 

 

EXHIBIT A-2

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT A-3

LOCATION OF LOADING AREAS, GENERATOR AREA, AND PARKING GARAGE ACCESS

 

LOGO [g368864stp95.jpg]

 

 

EXHIBIT A-3

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT B

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the improvements in the Premises. This Tenant Work Letter is
essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Tenant Work Letter
to Sections of “this Tenant Work Letter” shall mean the relevant portion of
Sections 1 through 5 of this Tenant Work Letter.

SECTION 1

LANDLORD’S CONSTRUCTION OF THE BASE BUILDING

1.1 Construction of Base Building. Landlord shall construct, at its sole cost
and expense, and without deduction from the Tenant Improvement Allowance, the
base, shell, and core of the Building (collectively, the “Base, Shell and Core”
and/or “Base Building”) and the Building Common Areas, which Base, Shell and
Core and the Building Common Areas shall be in compliance with Applicable Laws
in effect as of the date of Landlord’s receipt of permits to construct the Base,
Shell and Core, including the local enactments of handicap access codes
promulgated in relation to the Americans with Disabilities Act (to the extent
necessary for Tenant to obtain and retain a certificate of occupancy, temporary
certificate of occupancy, or legal equivalent (a “CofO”) for the Premises for
general office use), in accordance with the plans and specifications referenced
in Schedule 1A, attached hereto (the “Base Building Plans”), subject to Landlord
Minor Changes and Tenant Change Items, as those terms are defined herein below.
Additionally, to the extent not set forth in the Base Building Plans, Landlord
shall make the necessary modifications to the Base Building to provide that the
Base Building, as constructed by Landlord, shall comply with the Base Building
Description set forth in Schedule 2, subject to Landlord Minor Changes and
Tenant Change Items. In the event of a conflict between Schedule 1A and Schedule
2, Schedule 2 shall prevail; provided, however, in the event of a conflict
between the Base Building as constructed and in existence as of the Effective
Date and Schedule 2, the Base Building as constructed and in existence as of the
Effective Date shall prevail.

1.2 Changes to the Base Building Plans.

1.2.1 Landlord Minor Changes. Landlord hereby reserves the right to modify the
Base Building Plans and the Base Building Description, provided that such
modifications (i) are required to comply with Applicable Laws, (ii) will not
(a) materially and adversely affect Tenant’s ability to conduct its business
from the Premises for the Standard Permitted Use, or (b) require material
changes to any Construction Drawings (as that term is defined in Section 3.1
below), previously approved by Landlord and Tenant, that would materially
increase the costs of, or delay the performance of, constructing the Tenant
Improvements, or (iii) relate to areas of the Project located outside of the
Office Component and Building Common Areas (collectively, “Landlord Minor
Changes”). Landlord shall use commercially reasonable efforts to minimize
interference with the construction of the Tenant Improvements in implementing
any Landlord Minor Changes, including efforts to minimize any increases in costs
of the Tenant Improvements resulting therefrom.

1.2.2 Tenant Change Items. Notwithstanding anything to the contrary set forth
herein, Landlord shall provide, construct and install the “Tenant Change Items”
set forth on Schedule 1B attached hereto, as part of the Base, Shell and Core,
which have been generally approved by Landlord and Tenant in concept, but remain
subject to Landlord’s review and approval of the applicable Tenant Change Item
Drawings pursuant to this Section 1.2.2 below. Tenant shall have the right to
request Landlord’s approval of additional Tenant Change Items relating to the
Office Component of the Base Building Plans by delivery of written notice to
Landlord (the “Tenant Change Item Notice”), which Tenant Change Item Notice
shall include complete Tenant Change Item Drawings (as that term is defined
below). Following mutual execution and delivery of this Lease, Landlord shall
reasonably cooperate, and shall cause its architect and engineers to reasonably
cooperate with Tenant to facilitate preparation of complete construction
drawings and proposed revisions to the Base Building Plans for the Tenant Change
Items, prepared by Tenant, at Tenant’s sole cost and expense (the “Tenant Change
Item Drawings”). No later than February 1, 2018, Tenant shall deliver the Tenant
Change Item Drawings to Landlord for approval, and Tenant shall have delivered
all Tenant Change Item Notices as of such date. Landlord shall approve or
disapprove the Tenant

 

 

EXHIBIT B

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Change Item Drawings within ten (10) business days after receipt of the
applicable Tenant Change Item Drawings, which approval shall not be unreasonably
withheld, conditioned or delayed, provided that, Landlord may withhold its
consent to any portion of the Tenant Change Item Drawings that could, in
Landlord’s reasonable judgment: (i) materially adversely affect the quality of
the Base, Shell and Core, (ii) jeopardize the LEED v2009 Core & Shell silver
certification, (iii) affect the portions of the Office Component other than
floor or floors of the Premises, the Office Lobby or the Office Elevators, or
the Building Systems which service the floors of the Premises, (iv) fail to
comply with Applicable Laws, (v) have a material adverse effect on the Building
Structure or the Building Systems and, except for louvers installed pursuant to
item (vii) below, affect the exterior appearance of the Building, (vi) if the
applicable Tenant Change Item will be implemented before Substantial Completion
Date, materially affect the critical path of construction of the Base, Shell and
Core, the parties acknowledging that any change that would delay the critical
path of construction is material, (vii) include the installation of louvers on
any windows, other than the windows on the east and south sides of the Building,
and (viii) the costs of constructing the applicable Tenant Change Item (together
with the cost of all other Tenant Change Items) could reasonably exceed the
Tenant Change Items Cap. If Landlord fails to respond within such ten
(10) business day period, and Tenant gives Landlord another notice requesting
approval of the Tenant Change Item Drawings, and Landlord fails within five
(5) business days to respond to such request, such failure shall be deemed to be
Landlord’s approval of the proposed Tenant Change Item Drawings. If Landlord
disapproves of any proposed Tenant Change Item Drawings (or any portion
thereof), then Landlord shall state in reasonable detail its reasons for
disapproving the proposed Tenant Change Item Drawings (or applicable portion
thereof). Landlord’s review of the Tenant Change Item Drawings as set forth in
this Section 1.2.2, shall be for its sole purpose and shall not imply Landlord’s
review of the same, or obligate Landlord to review the same, for quality,
design, conformance with Tenant’s specifications or requirements, compliance
with Applicable Laws or other like matters. Accordingly, notwithstanding that
any Tenant Change Item Drawings are reviewed by Landlord or its space planner,
architect, engineers and consultants, and notwithstanding any advice or
assistance which may be rendered to Tenant by Landlord or Landlord’s space
planner, architect, engineers, and consultants, Landlord shall have no liability
whatsoever in connection therewith and shall not be responsible for any
omissions or errors contained in the Tenant Change Item Drawings, and Tenant’s
waiver and indemnity set forth in Section 10.1 of this Lease, as modified by
Section 29.39 of this Lease, shall specifically apply to the Tenant Change Item
Drawings.

1.2.2.1 Landlord’s Change Notice; Cost Estimate. Promptly following Landlord’s
approval of the Tenant Change Item Drawings, Landlord shall deliver to Tenant
written notice of (i) the “Cost Estimate” (as hereinafter defined) of the costs
that will be incurred to implement the proposed Tenant Change Item,
(ii) Landlord’s estimate of whether the Tenant Change Item will be completed as
part of the Completion Condition or the Final Completion Condition, as those
terms are defined below, (iii) an appropriate change order from Landlord’s
general contractor in order to effect the Tenant Change Item (or a new contract
with Landlord’s general contractor, if applicable) and reasonable supporting
documentation, and (iv) the proposed revisions to the Base Building Plans to
incorporate the Tenant Change Item in addition to those set forth in the Tenant
Change Item Drawings (such notice, a “Landlord’s Change Notice”). Within five
(5) business days after receipt of Landlord’s Change Notice, Tenant shall
(I) advise Landlord to proceed with the proposed Tenant Change Item,
(II) disapprove Landlord’s Change Notice, in which event Landlord shall have no
obligation to construct the applicable Tenant Change Item, or (III) request
reasonable modifications to the proposed revisions to the Base Building Plans.
In the event Tenant requested changes to Landlord’s Change Notice pursuant to
item (III) above, then Landlord shall make appropriate modifications to
Landlord’s Change Notice in consultation with Tenant, and shall resubmit
Landlord’s Change Notice to Tenant for approval, in accordance with the
foregoing process. A “Cost Estimate” with respect to any change shall be
Landlord’s reasonable estimate of the following: (1) direct construction costs
thereof, (2) related general contractor’s general conditions, overhead and
general contractor’s other indirect costs thereof (with respect to which
Landlord shall provide Tenant with adequate supporting documentation for
Tenant’s confirmation), (3) the general contractor’s fee, (4) design,
permitting, testing, inspecting, engineering and other indirect costs to be at
Landlord’s actual costs incurred, and (5) Landlord’s administrative or
supervision fee equal to one percent (1%) of items (1)-(4).

1.2.2.2 Construction of Tenant Change Items. Following Tenant’s approval of the
Cost Estimate and Landlord’s proposed changes to the Base Building Plans, the
Tenant Change Items shall be incorporated into the Base Building Plans (and
Landlord shall provide Tenant with an updated copy of the Base Building Plans),
and Landlord shall proceed to construct the Tenant Change Item as part of either
the Completion Condition or the Final Completion Condition, as designated in
Landlord’s Change Notice. The costs of any Tenant

 

 

EXHIBIT B

-2-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Change Items shall be deducted from the Tenant Improvement Allowance; provided
that the total cost of the Tenant Change Items, and the amount deducted from the
Tenant Improvement Allowance, shall not exceed $50,000,000 in the aggregate (the
“Tenant Change Items Cap”) Landlord shall provide Tenant copies of any invoices,
lien releases, and other applicable documentation received from Landlord’s
general contractor applicable to payment for the Tenant Change Item, provided
that the cost deducted from the Tenant Improvement Allowance shall only include
the items set forth in items (1)-(5), above.

1.3 Substantial Completion Condition. The “Substantial Completion Condition”
shall mean that each of the following has occurred.

(i) The Base, Shell and Core of the Office Component and Building Common Areas
have been substantially completed in accordance with the Base Building Plans (as
the same may be modified in accordance with the terms and conditions of this
Tenant Work Letter, but expressly excluding any Tenant Change Items to be
completed after the Completion Condition), as certified by Landlord’s architect,
with the exception of any punch list items (the “Base Building Punch List
Items”).

(ii) Landlord has received a CofO for the Base, Shell and Core of the Office
Component and the Building Common Areas, except to the extent Landlord is unable
to obtain such CofO because of any error in the design of the Tenant
Improvements (including if the same do not comply with Applicable Laws) or
because of any Tenant Delay.

(iii) The Base, Shell and Core and Project Common Areas shall be in compliance
with Applicable Laws for unoccupied space in effect as of the date of Landlord’s
receipt of permits to construct the Base, Shell and Core, including local
enactments of handicap access codes promulgated in relation to the Americans
with Disabilities Act (to the extent necessary for Tenant to obtain and retain a
CofO for the Premises for general office use).

(iv) The Premises is free of all Hazardous Materials in violation of
Environmental Laws.

(v) All Building Systems serving the Premises are complete and Landlord is
providing services to the Premises in accordance with the requirements of this
Lease as necessary for construction of the Tenant Improvements.

(vi) The Premises is fully enclosed and watertight.

The date that Landlord causes the Substantial Completion Condition to occur
shall be referred to as the “Substantial Completion Date”.

1.4 Base Building Punch List Items; Completion Condition. Within forty-eight
(48) hours of the Substantial Completion Date, Landlord shall make the Premises
and Base, Shell and Core available for a walk-through by Tenant at a
commercially reasonable time mutually acceptable to Landlord and Tenant, to
(i) confirm that Substantial Completion Condition has occurred, and
(ii) mutually and reasonably agree upon the Base Building Punch List Items. For
purposes of clarification, Base Building Punch List Items shall not include any
items (other than Tenant Change Items designated to be completed after
Completion Condition) that would (A) materially interfere with the operation of
Tenant’s business from the Premises or (B) prevent Tenant from obtaining a CofO
for the Premises following construction of the Tenant Improvements. Following
such walk-through, Landlord shall promptly and diligently proceed to fully
complete all Base Building Punch List Items in a reasonable period of time
(taking into consideration the on-going construction of the Tenant Improvements)
and in a manner calculated to minimize interference with the construction of the
Tenant Improvements. The “Completion Condition” shall mean that the Substantial
Completion Date has occurred, and Landlord has completed all Base Building Punch
List Items, including any Tenant Change Items designated in Landlord’s Change
Notice for completion as part of the Completion Condition, but excluding any
Tenant Change Items designated in Landlord’s Change Notice for completion as
part of the Final Completion Condition. The date that Landlord causes the
Completion Condition to occur shall be referred to as the “Completion Date”.

 

 

EXHIBIT B

-3-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

1.5 Final Completion Condition. The “Final Completion Condition” shall mean that
the Completion Date has occurred, and Landlord has completed all Tenant Change
Items and Tenant may conduct its business from the Premises for the Permitted
Use without material interference. The date that Landlord causes the Final
Completion Condition to occur shall be referred to as the “Final Completion
Date”.

1.6 Milestone Deadlines. For purposes of the Lease and this Tenant Work Letter,
Landlord shall achieve the following milestones (each a “Milestone”) by the
applicable date set forth below (such applicable date, a “Milestone Deadline”),
subject to extension for Tenant Delay and Force Majeure Delay (defined below).

 

  •   Substantial Completion Date – June 1, 2018.

 

  •   Final Completion Date – April 1, 2019.

 

  •   Completion of the Hotel and The Sanctuary – April 1, 2019.

1.7 Milestones.

1.7.1 Late Milestone Rent Abatements. If the applicable Milestone has not been
achieved by the applicable Milestone Deadline set forth above (“First Rent
Abatement Date”), subject to extension by virtue of Force Majeure Delay and
Tenant Delay, then Tenant shall be entitled to a day-for-day abatement of Base
Rent for each day following the First Rent Abatement Date until the earlier to
occur of: (i) the satisfaction of the applicable Milestone, and (ii) thirty
(30) days after the First Rent Abatement Date. If the applicable Milestone has
not been achieved within thirty-one (31) days after the First Rent Abatement
Date (such day being the “Second Rent Abatement Date”), subject to extension by
virtue of Force Majeure Delay and Tenant Delay, Tenant shall be entitled to an
abatement of Base Rent equal to twice the per diem Base Rent for each day
following the Second Rent Abatement Date until the satisfaction of the
applicable Milestone (the Base Rent abatements described herein are referred to
herein, collectively, as the “Late Milestone Abatements”). Tenant shall
immediately apply any accrued Late Milestone Abatements against payments of Rent
as they become due.

1.7.2 Termination Right. Further, if the Substantial Completion Date has not
occurred within one hundred twenty (120) days of the applicable Milestone
Deadline set forth above (the “Milestone Termination Date”), subject to
extension by virtue of Force Majeure Delay, and Tenant Delay, Tenant shall have
the right to terminate this Lease by written notice to Landlord (“Milestone
Failure Termination Notice”) effective upon the date occurring five (5) business
days following receipt by Landlord of the Milestone Failure Termination Notice
(the “Milestone Termination Effective Date”). As a condition precedent to such
termination, concurrently with delivery of the Milestone Failure Termination
Notice, Tenant shall deliver the Milestone Termination Fee (as that term is
defined below) to Landlord. For purposes of this Lease, the “Milestone
Termination Fee” shall mean $3,740,936.75. Should the Substantial Completion
Date occur prior to Tenant’s exercise of the foregoing termination right,
however, such termination right shall, in such event, expire and be of no
further force or effect upon the occurrence of the Substantial Completion Date
(provided that Tenant shall be entitled to receive all of the Late Milestone
Abatements). If Tenant delivers a Milestone Failure Termination Notice to
Landlord, then Landlord shall have the right to suspend the occurrence of
Milestone Termination Effective Date for a period ending thirty (30) days after
the Milestone Termination Effective Date by delivering written notice to Tenant,
prior to the Milestone Termination Effective Date, that, in Landlord’s
reasonable, good faith judgment, the Substantial Completion Date will occur
within thirty (30) days after the Milestone Termination Effective Date. If the
Substantial Completion Date has occurred within such thirty (30) day suspension
period, then the Milestone Failure Termination Notice shall be of no force or
effect, and Landlord shall return the Milestone Termination Fee to Tenant, but
if the Substantial Completion Date has not occurred within such thirty (30) day
suspension period, then this Lease shall terminate upon the expiration of such
thirty (30) day suspension period. The Milestone Termination Effective Date
shall be extended to the extent of any Force Majeure Delays and Tenant Delays
occurring after Tenant’ delivery of a Milestone Failure Termination Notice. Upon
any termination as set forth in this Section 1.7.2, Landlord and Tenant shall be
released from any and all liability to each other resulting under this Lease.
Tenant’s rights to receive the Late Milestone Abatements and to terminate this
Lease, as set forth in this Section 1.7, shall be Tenant’s sole and exclusive
remedies at law or in equity for the failure of a Milestone to be satisfied by
any particular date.

 

 

EXHIBIT B

-4-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

1.8 Tenant Delay and Force Majeure Delay. As used herein, the term “Tenant
Delay” shall mean (i) the failure of Tenant to timely approve or disapprove any
matter requiring Tenant’s approval relating to the construction of the Base,
Shell and Core; (ii) unreasonable (when judged in accordance with industry
custom and practice) interference by Tenant, its agents or other Tenant Parties
(except as otherwise allowed by this Tenant Work Letter) with the substantial
completion of the Base, Shell and Core and which objectively preclude or delay
the construction of the Base, Shell and Core or any Milestone, (iii) Tenant’s
physical alteration of the items of the Base, Shell and Core on any floor of the
Premises, which alteration interferes with Landlord’s ability to cause any
applicable Milestone to occur, and (iv) any actual delay resulting from any
error in the design of the Tenant Improvements (including if the same do not
comply with Applicable Laws). As used herein, the term “Force Majeure Delay”
shall mean only an actual delay resulting from a Permit Delay (as that term is
defined herein below), industry-wide strikes, fire, wind, damage or destruction
to the Project (or portion thereof), explosion, casualty, flood, hurricane,
tornado, the elements, acts of God or the public enemy, sabotage, war, invasion,
insurrection, rebellion, civil unrest, riots, earthquakes, or actual,
industry-wide delay affecting all similar works of construction in the vicinity
of the Building, including by reason of regulation or order of any governmental
agency. As used in this Tenant Work Letter, the term “Permit Delay” shall mean
the inability of Landlord to obtain building permits required in connection with
the construction of the Base, Shell and Core and Project to the extent caused by
the complete cessation of granting or processing of building permits by the
appropriate governmental authority. Notwithstanding any provision to the
contrary set forth in this Tenant Work Letter, the Force Majeure Delay shall not
extend any particular date by more than a total of one hundred twenty
(120) days. If Landlord contends that a Tenant Delay or Force Majeure Delay has
occurred, Landlord shall notify Tenant in writing (the “Tenant Delay Notice”) of
the event which constitutes such Tenant Delay or Force Majeure Delay, as
applicable. If such actions, inaction or circumstance described in the Tenant
Delay Notice are not cured within one (1) business day of Tenant’s receipt of
the Tenant Delay Notice and if such action, inaction or circumstance otherwise
qualify as a Tenant Delay or Force Majeure Delay, then a Tenant Delay or Force
Majeure Delay, as applicable, shall be deemed to have occurred commencing as of
the date of Tenant’s receipt of the Tenant Delay Notice and ending as of the
date such delay ends. Notwithstanding the foregoing, an event shall constitute
the basis for a Tenant Delay only to the extent the effect of such Tenant Delay
cannot be mitigated in a reasonably practicable manner by Landlord on
commercially reasonable terms (without requiring Landlord to incur any expense
or overtime) and only to the extent that such event actually delays Landlord
from achieving a Milestone.

1.9 Cooperation. Provided that Tenant and Tenant’s agents do not interfere with
Landlord’s construction of the Project, including the Tenant Improvements,
Landlord shall allow Tenant and Tenant’s employees, consultants and vendors
access to the Premises, Critical Common Areas, and Parking Garage prior to the
anticipated Substantial Completion Date, and continuing throughout the
construction of the Tenant Improvements, during the normal construction hours
for the purpose of Tenant coordinating with Landlord relating to the
construction of the Tenant Improvements, Tenant’s move to the Premises, and
Tenant’s installation of furniture, fixtures, equipment and other personal
property in the Premises. Prior to Tenant’s entry into the Premises, Critical
Common Areas, and Parking Garage as permitted by the terms of this Section 1.9,
Tenant shall submit a schedule to Landlord, for its approval, which schedule
shall detail the timing and purpose of Tenant’s entry. Tenant shall not
unreasonably interfere with or delay the work of Landlord and/or its contractors
or consultants, and Tenant shall coordinate and cooperate with Landlord, and
Tenant shall cause Tenant’s employees, vendors, and consultants to work in
harmony with Landlord and Landlord’s contractors and consultants to minimize any
interference or delay with respect to the construction of the Base, Shell and
Core and the Tenant Improvements.

1.10 Substantial Completion of the Tenant Improvements. Except as expressly set
forth in Section 1.7 of this Tenant Work Letter above, and even though Landlord
shall retain the Contractor, as that term is defined in Section 4.1.1 of this
Tenant Work Letter, below, Landlord shall have no liability to Tenant, and the
Lease Commencement Date shall not be adjusted, based on any delay in, or the
date of the occurrence of, the substantial completion of the Tenant
Improvements.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time Tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount set
forth in Section 13 of the Summary for costs

 

 

EXHIBIT B

-5-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

relating to the initial design and construction of improvements in the Premises
and certain other costs (the “Tenant Improvements”). In no event shall Landlord
be obligated to pay a total amount which exceeds the Tenant Improvement
Allowance. Tenant shall utilize not less than approximately $100 per rentable
square foot of the Tenant Improvement Allowance on each floor of the Premises
that is constructed as part of the Tenant Improvements, but up to three
(3) floors of the Premises may be excluded from construction as part of the
initial Tenant Improvements (the “Unconstructed Floors”). Accordingly, Tenant
may utilize more than $100 per rentable square foot of the Tenant Improvement
Allowance towards the cost of construction of each of the other twenty-five
(25) floors of the Premises (the “Constructed Floors”), or may utilize any
undisbursed and unallocated portion of the Tenant Improvement Allowance towards
the cost of construction of the Unconstructed Floors at any time following
completion of construction of the Constructed Floors.

2.2 Disbursement of the Tenant Improvement Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to the
disbursement process set forth in the Contract, as that term is defined in
Section 4.2.1 below) only for the following items and costs (collectively the
“Tenant Improvement Allowance Items”):

2.2.1 Payment of (i) the fees of consultants retained in connection with the
design, engineering and construction of the Tenant Improvements, including
without limitation, the fees of any project manager retained by Tenant
(including the Project Manager), (ii) Tenant’s actual, reasonable, out-of-pocket
costs reasonably incurred in connection with Tenant’s relocation to the
Premises, (iii) the payment of plan check, permit and license fees relating to
construction of the Tenant Improvements and other permitting costs, (iv) the
costs of acquisition and installation of furniture, fixtures, equipment, and
data and telecommunications cabling and equipment for use in the Premises, which
costs described in this item (iv) shall, notwithstanding anything to the
contrary contained in this Tenant Work Letter, not exceed an aggregate amount
equal to Fifteen and 00/100 Dollars ($15.00) per rentable square foot of the
Premises, and (v) any other hard or soft costs related to the design,
engineering and construction of the Tenant Improvements;

2.2.2 Payment of the fees incurred by, and the cost of documents and materials
supplied by, Landlord and Landlord’s consultants in connection with the
preparation and review of the Construction Drawings as that term is defined in
Section 3.1 of this Tenant Work Letter;

2.2.3 The cost of construction of the Tenant Improvements, including, without
limitation, testing and inspection costs, trash removal costs, costs of Tenant’s
Signage and contractors’ fees and general conditions;

2.2.4 The cost of any changes in the Base Building when such changes are
required by the Construction Drawings, such cost to include all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;

2.2.5 The cost of any changes to the Construction Drawings or Tenant
Improvements required by Applicable Laws;

2.2.6 The cost of the Coordination Fee, as that term is defined in
Section 4.2.2.1 of this Tenant Work Letter;

2.2.7 Sales and use taxes

2.2.8 The cost of any approved Tenant Change Items, subject to the Tenant Change
Items Cap; and

2.2.9 All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements and for which Landlord is entitled to be
reimbursed by Tenant.

 

 

EXHIBIT B

-6-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

2.3 Building Standards; LEED Standards. Landlord has provided Tenant with a copy
of Landlord’s construction rules, regulation, requirements and procedures, and
specifications, design criteria and Building standards (the “Tenant Improvement
Manual”), which provided minimum quality standards for the Tenant Improvements
and any Tenant Change Items. Tenant, the Architect, as that term is defined
below, and all Tenant’s agents must comply with the minimum quality standards in
designing and constructing the Tenant Improvements. Tenant shall utilize the
same window coverings throughout the entire Premises. Removal requirements
regarding the Tenant Improvements are addressed in Article 8 of this Lease.
Landlord may withhold its consent to any Tenant Improvements that would
jeopardize the LEED v2009 Core & Shell silver certification.

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Tenant shall retain NBBJ, or
another architect/space planner approved by Landlord, as the architect/space
planner (the “Architect”) to prepare the Construction Drawings, pursuant to an
AIA Document B101 – 2007 Standard Form of Agreement Between Owner and Architect,
with modifications mutually and reasonably agreed upon by Tenant, Architect and
Landlord (the “Architect Contract”), and subject to the terms of Section 4.4
below. Landlord acknowledges that it has approved a substantially complete draft
of the Architect Contract in the form existing on the Effective Date. Tenant,
the Contractor, or NBBJ shall retain the engineering consultants listed on
Schedule 3 attached hereto (the “Engineers”) to prepare all plans and
engineering working drawings relating to the work described on Schedule 3
attached hereto. Tenant may utilize Engineers designated by Tenant, and approved
by Landlord (such approval not to be unreasonably withheld, conditioned or
delayed) to prepare all other Construction Drawings. The plans and drawings to
be prepared by Architect and the Engineers hereunder shall be known collectively
as the “Construction Drawings.” All Construction Drawings shall comply with the
drawing format and specifications reasonably determined by Landlord, and shall
be subject to Landlord’s approval, which approval shall not be withheld unless a
Design Problem (as that term is defined in Section 8.1 of this Lease) exists,
and except for revisions to the Base Building Plans, which shall be subject to
the review process described below in this Section 3.1; provided, however,
Landlord, in its reasonable discretion, may require the installation of
emergency drainage and leak detection water sensors in connection with the
installation of any restrooms, shower facilities, saunas, steam rooms, or
similar water related features of the Premises (as opposed to the Base, Shell
and Core), at Tenant’s sole cost and expense (or as a deduction from the Tenant
Improvement Allowance). Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the Base Building
Plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith. Landlord’s review
of the Construction Drawings as set forth in this Section 3, shall be for its
sole purpose and shall not imply Landlord’s review of the same, or obligate
Landlord to review the same, for quality, design, compliance with Applicable
Laws or other like matters. Accordingly, notwithstanding that any Construction
Drawings are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord’s space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant’s waiver and indemnity set forth in
Section 10.1 of this Lease, as modified by Section 29.39 of this Lease, shall
specifically apply to the Construction Drawings.

3.2 Final Space Plan. Tenant shall supply Landlord with four (4) hard copies
signed by Tenant of its final space plan, along with other renderings or
illustrations reasonably required by Landlord, to allow Landlord to understand
Tenant’s design intent, for the Premises before any architectural working
drawings or engineering drawings have been commenced, and concurrently with
Tenant’s delivery of such hard copies, Tenant shall send to Landlord via
electronic mail one (1) .pdf electronic copy of such final space plan. The final
space plan (the “Final Space Plan”) shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and equipment to
be contained therein. Landlord may request, to the extent reasonable,
clarification or more specific drawings for special use items not included in
the Final Space Plan. Landlord shall advise Tenant within five (5) business days
after Landlord’s receipt of the Final Space Plan for the Premises if the same is
approved or disapproved; provided, however, Landlord may not withhold its
consent unless a Design Problem exists. If Tenant is so advised, Tenant shall
promptly cause the Final Space Plan to be revised to correct any deficiencies or
other matters Landlord may reasonably require.

 

 

EXHIBIT B

-7-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant, the Contractor or NBBJ shall supply the Engineers with a
complete listing of standard and non-standard equipment and specifications,
including, without limitation, B.T.U. calculations, electrical requirements and
special electrical receptacle requirements for the Premises, to enable the
Engineers and the Architect to complete the Final Working Drawings (as that term
is defined below) in the manner as set forth below. Upon the approval of the
Final Space Plan by Landlord and Tenant, Tenant shall promptly cause the
Architect and the Engineers to complete the architectural and engineering
drawings for the Premises, and Architect shall compile a fully coordinated set
of architectural, structural, mechanical, electrical and plumbing working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and shall submit the same to Landlord for Landlord’s approval, which
approval shall not be withheld, unless a Design Problem exists. Tenant shall
supply Landlord with four (4) hard copies signed by Tenant of the Final Working
Drawings, and concurrently with Tenant’s delivery of such hard copies, Tenant
shall send to Landlord via electronic mail one (1) .pdf electronic copy of such
Final Working Drawings. Landlord shall advise Tenant within ten (10) business
days after Landlord’s receipt of the Final Working Drawings for the Premises if
the same is approved or disapproved. If Landlord disapproves of the Final
Working Drawings (or any portion thereof), Tenant shall promptly revise the
Final Working Drawings in accordance with such disapproval of Landlord in
connection therewith.

3.4 Approved Working Drawings. The Final Working Drawings, once approved by
Landlord pursuant to Section 3.3 above, shall be referred to herein as the
“Approved Working Drawings”. Tenant shall obtain approval of the Final Working
Drawings prior to submission of the same to the appropriate municipal
authorities for all applicable building permits. Tenant hereby agrees that
neither Landlord nor Landlord’s consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Premises and that
obtaining the same shall be Tenant’s responsibility; provided, however, that
Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings, other than de minimis changes,
modifications or alterations, may be made without the prior written consent of
Landlord, which consent shall not be withheld unless a Design Problem exists,
and Landlord shall grant its approval, or disapprove the same (with reasonable
explanation as to the reasons for such disapproval), within ten (10) business
days of request.

3.5 Deemed Approvals. The Construction Drawings shall be deemed approved by
Landlord if Landlord fails to respond to Tenant’s request for approval within
the applicable time periods set forth in Sections 3.2, 3.3 and 3.4 above, and
following Tenant’s delivery of an additional notice to Landlord (together with a
copy of the applicable Construction Drawings), and the lapse of a five
(5) business day cure period.

3.6 Electronic Approvals. Notwithstanding any provision to the contrary
contained in the Lease or this Tenant Work Letter, Landlord and Tenant may
transmit or otherwise deliver any of the approvals or notices (including
pursuant to Section 3.5 above) required under this Tenant Work Letter via
electronic mail to Tenant’s or Landlord’s representative identified in
Section 5.1 of this Tenant Work Letter, as applicable, or by any of the other
means identified in Section 29.18 of this Lease.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Tenant’s Selection of Contractors.

4.1.1 The Contractor. A general contractor shall be retained by Tenant for
preconstruction services and the same general contractor shall be retained by
Landlord to construct the Tenant Improvements. Such general contractor
(“Contractor”) shall be selected by Tenant, and reasonably approved by Landlord,
and Tenant shall deliver to Landlord notice of its selection of the Contractor
upon such selection. Landlord hereby pre-approves the following general
contractors: GLY Construction, Turner Construction Company, Sellen Construction,
Howard S. Wright, Lease Crutcher Lewis, and Venture Construction.

 

 

EXHIBIT B

-8-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

4.1.2 Tenant’s Project Manager. Tenant shall retain Seneca Group as project
manager (the “Project Manager”) to oversee the day-to-day construction of the
Tenant Improvements and to advise Contractor in connection with the construction
of the Tenant Improvements. Landlord shall cause the Contractor to reasonably
cooperate with Tenant and the Project Manager in connection with the
construction of the Tenant Improvements.

4.2 Construction of Tenant Improvements.

4.2.1 Construction Contract; Cost Budget. The Contractor shall be retained
pursuant to a Guaranteed Maximum (GMAX) contract prepared based on the AIA
Document A133-2009 and A201 – 2007 General Conditions of the Contract for
Construction, with modifications mutually and reasonably agreed upon by Tenant,
Contractor and Landlord) (the “Construction Contract”), and subject to the terms
of Section 4.4 below. Landlord acknowledges that it has approved a substantially
complete draft of the Construction Contract in the form existing as of the
Effective Date. Prior to the commencement of the construction of the Tenant
Improvements, and after Tenant has accepted all bids for the Tenant
Improvements, Tenant shall provide Landlord with a detailed breakdown, by trade,
of the final costs to be incurred or which have been incurred, as set forth more
particularly in Sections 2.2.1 through 2.2.9 of this Tenant Work Letter above,
in connection with the design and construction of the Tenant Improvements to be
performed by or at the direction of Tenant or the Contractor, which costs form a
basis for the amount of the Construction Contract (“Final Costs”). Prior to the
commencement of construction of the Tenant Improvements, Tenant shall identify
the amount (the “Over-Allowance Amount”) equal to the difference between the
amount of the Final Costs and the amount of the Tenant Improvement Allowance
(less any portion thereof already disbursed by Landlord, or in the process of
being disbursed by Landlord, on or before the commencement of construction of
the Tenant Improvements). Tenant shall pay a percentage of each amount requested
by the Contractor or otherwise to be disbursed under this Tenant Work Letter,
which percentage shall be equal to the Over-Allowance Amount divided by the
amount of the Final Costs (after deducting from the Final Costs any amounts
expended in connection with the preparation of the Construction Drawings, and
the cost of all other Tenant Improvement Allowance Items incurred prior to the
commencement of construction of the Tenant Improvements), and such payments by
Tenant (the “Over-Allowance Payments”) shall be a condition to Landlord’s
obligation to pay any amounts from the Tenant Improvement Allowance. In the
event that, after the Final Costs have been delivered by Tenant to Landlord, the
costs relating to the design and construction of the Tenant Improvements shall
increase, any additional costs necessary to such design and construction in
excess of the Final Costs, shall be added to the Over-Allowance Amount and the
Final Costs, and the Over-Allowance Payments shall be recalculated in accordance
with the terms of the immediately preceding sentence. In the event that, after
the Final Costs have been delivered by Tenant to Landlord, the costs relating to
the design and construction of the Tenant Improvements shall decrease, any such
savings shall be deducted from the Over-Allowance Amount and the Final Costs,
and, if the construction of the Tenant Improvements is then on-going, the
Over-Allowance Payments shall be recalculated in accordance with the terms of
the immediately preceding sentence. Notwithstanding anything set forth in this
Tenant Work Letter to the contrary, construction of the Tenant Improvements
shall not commence until (a) the Construction Contract has been assigned to
Landlord pursuant to Section 4.4 below, and (b) Tenant has procured and
delivered to Landlord a copy of all Permits.

4.2.2 Project Management.

4.2.2.1 Landlord’s General Conditions for Project Manager and Tenant Improvement
Work. Tenant shall cause the Project Manager to comply with the following:
(i) the Tenant Improvements shall be constructed in strict accordance with the
Approved Working Drawings; and (ii) Tenant and the Project Manager shall abide
by all rules made by Landlord’s Building manager with respect to the use of
freight, loading areas and service elevators, storage of materials, coordination
of work with the contractors of other tenants, and any other matter in
connection with this Tenant Work Letter, including, without limitation, the
construction of the Tenant Improvements. Tenant shall pay a logistical
coordination fee (the “Coordination Fee”) to Landlord in an amount equal to the
product of (a) one percent (1%), and (b) the Tenant Improvement Allowance, which
Coordination Fee shall be for services relating to the coordination of the
construction of the Tenant Improvements.

4.2.2.2 Indemnity. The indemnity by Tenant, as set forth in Section 10.1 of this
Lease, as modified by Section 29.39 of this Lease, shall also apply with respect
to any and all costs, losses, damages, injuries and liabilities related in any
way to any act or omission of Tenant or the Project Manager, or anyone directly
or indirectly employed by any of them, or in connection with Tenant’s
non-payment of any amount arising out of the Tenant Improvements and/or Tenant’s
disapproval of all or any portion of any request for payment.

 

 

EXHIBIT B

-9-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

4.2.3 Meetings. Commencing upon the execution of this Lease, Landlord and Tenant
shall hold weekly meetings at a mutually agreeable time, with the Architect, the
Project Manager, and the Contractor regarding the progress of the preparation of
Construction Drawings and the construction of the Tenant Improvements, which
meetings shall be held at the Building or a mutually agreeable alternative
location in Seattle, Washington.

4.3 Copy of Record Set of Plans. At the conclusion of construction, (i) Tenant
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the “record-set” of as-built drawings are true and correct, which
certification shall survive the expiration or termination of this Lease, and
(C) to deliver to Landlord two (2) sets of copies of such record set of drawings
within ninety (90) days following issuance of a certificate of occupancy for the
Premises, and (ii) Tenant shall deliver to Landlord a copy of all warranties,
guaranties, and operating manuals and information relating to the improvements,
equipment, and systems in the Premises.

4.4 Contract Structure. Notwithstanding any provision to the contrary set forth
in this Tenant Work Letter, Tenant shall initially enter into the Architect
Contract and the Construction Contract (each a “Contract” and collectively, the
“Contracts”), and shall subsequently assign its interests as “Owner” under each
Contract to Landlord, and Landlord shall assume such interests, effective as of
the commencement of construction phase as determined by either the certain
notice to proceed issued from Tenant to Contractor or otherwise determined
pursuant to that certain GMP Amendment executed by Tenant and Contractor and as
contemplated under the Construction Contract (the “Contract Assignment Date”).
Upon the date of final completion of the Tenant Improvements, as determined
pursuant to the Construction Contract and Section 10.1 of the General Conditions
therein (the “Contract Re-Assignment Date”), Landlord shall assign its interests
as “Owner” under each Contract back to Tenant, and Tenant shall assume such
interests. The period occurring from and after the Contract Assignment Date and
prior to the Contract Re-Assignment Date is referred to herein as the “Landlord
Contract Period”. Prior to Tenant’s execution of each Contract, Tenant shall
submit the applicable Contract to Landlord for approval, such approval not to be
unreasonably withheld conditioned and delayed; provided, however,
notwithstanding any approval of the Contracts by Landlord, each of the Contracts
(unless one particular Contract requirement is expressly required below) shall
include the following terms: (i) the assignment and assumption of the “Owner”
interests to Landlord shall not require the consent or approval of the Architect
or Contractor, as applicable, (ii) Landlord, and any other Landlord designated
parties, shall, at no cost to Landlord, be named as additional insureds under
the Architect’s and Contractor’s insurance policies required under each
respective Contract, (iii) Landlord, and any other Landlord designated parties,
shall be named as indemnified parties in connection with the indemnity
obligations of Architect and Contractor under their respective Contracts, and
(iv) the Contractor shall be responsible for conditions of the Project site,
including safety of all persons and property, during performance of construction
and shall ensure that the work is performed in a manner that meets statutory and
common-law requirements for the provision of a safe place to work. Landlord
shall only be obligated to assume, and Tenant shall only be permitted to assign,
the obligations under each Contract pertaining the Landlord Contract Period.
Further, on or before the Contract Re-Assignment Date, in connection with
Landlord’s assignment of the Contracts back to Tenant, Tenant shall cause the
Architect and Contractor to release Landlord from any and all claims and
liabilities arising or accruing during the Landlord Contract Period under their
respective Contract. Tenant shall have the right to negotiate each of the
Contracts directly with the Architect and the Contractor, including without
limitation any Contractor penalties in the Construction Contract for delays in
connection with the substantial completion of the Tenant Improvements.
Notwithstanding the fact that Landlord shall sign the Contracts, Landlord’s sole
obligation under the Contracts shall be with respect to payment obligations to
the extent of the Tenant Improvement Allowance. Landlord and Tenant hereby
expressly acknowledge that Tenant and/or the Project Manager shall be
responsible to manage the Contractor’s construction of the Tenant Improvements
and the Architect’s performance of construction administration services and with
respect to enforcement of the Contracts, Landlord shall only be obligated to use
commercially reasonable efforts to enforce the terms of the Contracts when so
directed by Tenant and/or the Project Manager. For purposes of clarification,
Tenant or Project Manager shall be responsible to provide Landlord with written
notification of any breach by Contractor or Architect and request Landlord to
take enforcement actions as permitted under the respective Contract, provided
that Landlord shall deliver to Tenant any

 

 

EXHIBIT B

-10-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

and all penalty amounts Landlord receives from the Architect or the Contractor
due to such party’s failure to perform its obligations under the Contracts.
Tenant hereby releases Landlord and acknowledges that Landlord shall have no
liability in connection with Landlord’s administration of the Contracts. The
indemnity by Tenant, as set forth in Section 10.1 of this Lease, as modified by
Section 29.39 of this Lease, shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities arising out of, or related in any way
to the Contracts, including, without limitation, any preconstruction services
performed by Contractor, and Tenant hereby releases Landlord from all liability
relating thereto, except to the extent of the gross negligence or willful
misconduct of the Landlord Parties arising during the Landlord Contract Period.
During the Landlord Contract Period, Landlord shall (x) use commercially
reasonable efforts to consult with Tenant and Project Manager on major decisions
under each Contract (i.e., any decision relating to the contract time, project
design or contract sum), (y) use commercially reasonable efforts to include
Tenant and the Project Manager on material correspondence with the Architect or
Contractor, as applicable, and (z) continue to provide Tenant with notice, and
provide Tenant and the Project Manager an opportunity to attend all meetings
contemplated in Section 4.2.3 above.

SECTION 5

MISCELLANEOUS

5.1 Tenant’s Representative. Tenant has designated Laura Lohman of Seneca Group
as its sole representative with respect to the matters set forth in this Tenant
Work Letter (whose e-mail address and phone number, for the purposes of this
Tenant Work Letter are laural@senecagroup.com and 206-808-7877, respectively),
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.

5.2 Landlord’s Representative. Landlord has designated Kevin Daniels (whose
e-mail address for the purposes of this Tenant Work Letter is
Kevin.Daniels@danielsre.com and phone number is 206-382-4600) as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.3 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.

5.4 Tenant’s Lease Default. Tenant entry into the Premises to perform work
pursuant to this Tenant Work Letter shall be on the terms of this Lease, but no
Base Rent or Direct Expenses shall accrue during the period that Tenant so
enters the Premises prior to the Lease Commencement Date. Notwithstanding any
provision to the contrary contained in the Lease or this Tenant Work Letter, if
any monetary default by Tenant under the Lease or this Tenant Work Letter beyond
applicable notice and cure periods occurs at any time on or before the
Substantial Completion of the Tenant Improvements, then in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, Landlord shall
have the right to withhold payment (until such monetary default is cured) of all
or any portion of the Tenant Improvement Allowance; provided, however, Landlord
shall pay the withheld amount to Tenant promptly upon Tenant’s cure of such
monetary default.

5.5 Freight Elevators; No Miscellaneous Charges. Prior to the Lease Commencement
Date, during the construction of the Tenant Improvements, and subject to
compliance with Landlord’s Rules and Regulations pertaining to construction (as
the same are in effect on the date of this Lease), and if and to the extent
reasonably available, Landlord shall make the following items available, free of
charge, during Landlord’s construction hours, and in a manner and to the extent
reasonably necessary to perform the Tenant Improvements: the Office Elevators
(including the freight elevators) on a nonexclusive basis prior to the Final
Completion Date, and on an exclusive basis thereafter, at least one (1) loading
area on a non-exclusive basis, non-potable water, temporary electrical services,
and HVAC (which HVAC shall be provided free of charge only during HVAC System
Hours). In no event shall Tenant store construction materials or other property
at or in the Office Elevators or loading areas of the Project. In addition to
the foregoing, Landlord shall enter into an agreement with the Contractor
providing the Contractor a right to rent offsite parking passes, at the
prevailing rate, or such other rate, and in such amounts, as-is reasonably
acceptable to Landlord.

 

 

EXHIBIT B

-11-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

5.6 Labor Harmony. Tenant shall use commercially reasonable efforts to maintain
labor harmony between Tenant’s agents and other material suppliers and vendors
performing work at the Project (or portion thereof).

 

 

EXHIBIT B

-12-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

SCHEDULE 1A

INDEX OF BASE BUILDING PLANS

 

LOGO [g368864stp108.jpg]

DRAWING INDEX
SCHEDULE 1A BASE BUILDING PLAN INDEX
Page 1 of 4

 

 

SCHEDULE 1A

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp109.jpg]

SCHEDULE 1A BASE BUILDING PLAN INDEX (CONT’D)
Page 2 of 4

 

 

SCHEDULE 1A

-2-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp110.jpg]

SCHEDULE 1A BASE BUILDING PLAN INDEX (CONT’D)
Page 3 of 4

 

 

SCHEDULE 1A

-3-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LOGO [g368864stp111.jpg]

SCHEDULE 1A BASE BUILDING PLAN INDEX (CONT’D)
Page 4 of 4

 

 

SCHEDULE 1A

-4-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

SCHEDULE 1B

APPROVED TENANT CHANGE ITEMS

The following items are Tenant Change Items, as that term is defined in
Section 1.2.2 of the Tenant Work Letter:

 

  •   Special Cooling: Landlord shall provide a 265 ton cooling tower and
associated systems on the roof of the Building, to supplement the Building
cooling system outlined in Schedule 2, as specified by Tenant.

 

  •   Tenant’s Computer Labs:

 

  •   Landlord shall provide supplemental cooling system risers, pumps, and heat
exchangers for Tenant’s computer labs approved as part of the Tenant
Improvements.

 

  •   Landlord shall provide (1) set of condenser water stubs located near each
computer lab, in up to four (4) total locations agreed to by Landlord and Tenant
pursuant to the process set forth in the Tenant Work Letter, for Tenant’s future
use as specified by Tenant.

 

  •   Landlord shall modify exterior cladding as necessary to accommodate the
cooling and ventilation system required for Tenant’s computer labs as specified
by Tenant, including without limitation addition of exterior louvers for such
cooling and ventilation system as specified by Tenant.

 

  •   Tenant Floor Loading: Landlord shall provide additional reinforcement
where required to accommodate the Tenant Improvements as specified by Tenant.

 

  •   Interstitial Stairs: Landlord shall install interstitial stairs in the
locations identified in the Approved Working Drawings as specified by Tenant.

 

  •   Restrooms: Landlord shall install one (1) additional unisex restroom on
each level of the Premises as specified by Tenant, in addition to the restrooms
provided as part of the Base, Shell and Core described in Schedule 2.

 

  •   Window Coverings: Landlord shall furnish and install MechoSystems manually
operated shades as specified by Tenant (or a mutually acceptable alternative) in
a mutually agreeable color at all exterior windows within the Premises.

 

  •   Turnstiles: Landlord shall install glazed security turnstiles in the
Office Lobby providing secured access to the Office Elevators as specified by
Tenant, and as described more specifically in Section 1.1.2.1 of the Lease and
in accordance with the process set forth therein.

 

 

SCHEDULE 1B

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2

BASE BUILDING DESCRIPTION

The following terms of this Schedule 2 describe the Base, Shell and Core,
subject to Landlord Minor Changes and Tenant Change Items. Capitalized terms
used but not defined in this Schedule 2 shall have the respective meanings given
them in the Lease or Tenant Work Letter, as applicable.

 

1. GENERAL DESCRIPTION

1.1. The Base, Shell and Core is designed to comply with the 2006 Edition of the
Seattle Building Code to the extent necessary for Landlord to obtain a
certificate of occupancy. or temporary certificate of occupancy, or its legal
equivalent, for the Base, Shell and Core for general office use.

1.2. The Base Building shall include full build-out of all Common Areas and
related facilities including: the Office Lobby, restroom cores, fire stairs,
elevators, Parking Garage, Bicycle Facilities, loading areas, mail room,
electrical, gas, water, telecom and other facilities required to service the
Office Component or the Building. All such rooms/areas to be complete, fully
finished and operational.

 

2. LEED / SUSTAINABILITY

2.1. The Base, Shell and Core has been designed to obtain LEED Gold
certification for the Core & Shell, using the USGBC (United States Green
Building Council) standards for LEED (Leadership in Energy and Environmental
Design). Tenant is not required to obtain LEED certification for the Tenant
Improvements and Tenant’s participation in Landlord’s efforts to achieve LEED
Gold (C&S) shall be subject to and limited by the TCCs of the Lease.

 

3. BUILDING STATISTICS

3.1. Address - 801 Fifth Avenue

3.2. Typical Floor-to-Floor heights (NOT clear heights):

3.3. Office Tenant Floors: 13’-6”

3.4. Parking Floors: 9’-0”

3.5. Column Spacing: ±30’ at perimeter; no interior columns

3.6. Planning Module: 5’

 

4. SITE / CIVIL

4.1. Site development will include street and sidewalk improvements in
accordance with SDOT standards, an exterior plaza with stone paving system, the
Living Wall, irrigation for all landscaped areas, and lighting.

 

5. LANDSCAPE

5.1. Landscape will include street trees and planters in accordance with SDOT
standards and the Living Wall. The Living Wall will be served by a dedicated low
flow drip irrigation system.

 

6. CORE AND SHELL

6.1. The Building will be fully enclosed and watertight.

6.2. The exterior walls of the Building will be constructed of unitized
curtainwall glazing system throughout, with natural stone cladding and glass fin
supported glass wall installation at lobby/entry area.

6.3. Windows and glass/aluminum curtain wall systems of the Building will
utilize high-performance low-e insulated glass.

6.4. Roof of the Building will be a Class A single-ply elastomeric membrane
roofing system.

 

 

SCHEDULE 2

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

6.5. Exterior architectural elements include glass and steel canopies, stainless
steel clad building column elements, glass box entry vestibules, and natural
stone paving.

6.6. The Building core on each level of the Premises will incorporate elevators,
stairs, restrooms, plumbing risers, electrical, tel/data, and mechanical
equipment rooms. Core construction will be composed of concrete shear walls and
function as an integral part of the structural system, along with structural
steel perimeter bracing system.

6.7. Code required signage to be provided at mid-rise/high-rise elevator lobbies
and stairs.

6.8. The Building core will include fully functional and finished men’s and
women’s restrooms at each floor of the Premises, each including the number of
fixtures required by 2006 Seattle Building Code. The current restroom count
anticipates an occupant load of one per 200/usable square foot on each level of
the Premises. Additional fixtures will be added as a Tenant Change Item pursuant
to the Tenant Work Letter and Schedule 1B to Exhibit B. Finishes in restrooms
will include full height ceramic tile at floors and walls, stone lavatory tops,
stainless steel partitions, stainless steel accessories, finished ceiling system
and lighting. Wall and floor tile in restrooms to be equal to or better than 12”
x 24”. Sink and toilet fixtures to be sensor activated, with manually operated
soap dispensers.

6.9. Restroom core to include rated enclosed shafts and chases for exhaust and
plumbing systems.

6.10. Shower and locker rooms are located on Level A in the Parking Garage in
proximity to bike storage areas. Shower locker rooms to include day-use lockers,
dressing area, lavatories, toilets and large enclosed shower stalls. Shower
locker rooms to be in compliant with handicap accessibility codes (including
those promulgated under the Americans with Disabilities Act) and finished with
similar materials as the building restrooms.

6.11. Space that is to be fully finished and completed as part of the Base
Building includes all rooms/areas in the Common Areas, including without
limitation the Parking Garage and Office Lobby.

6.12. A trash, recycle and compost area will be provided in the loading dock
area. The loading area can accommodate multiple trash, compost and recycling
rolling containers.

6.13. Interior wayfinding, exterior building address signage, and exterior
wayfinding signage to be provided in accordance with law and with the Lease.

 

7. INTERIORS

7.1. The Office Lobby will be an open double height lobby with a glass
fin-supported glass wall system that opens to the plaza and street with city and
water views on three sides. The finishes will incorporate polished travertine
stone-clad walls and marble floors, metal panel systems, and other materials
consistent (at a minimum) with materials used in the lobbies of Comparable
Buildings.

7.2. The interior surfaces of the exterior perimeter walls on each floor of the
Premises will be exposed glass curtainwall or insulated wall framing and vapor
barrier as required to meet Seattle Energy Code performance standards for the
Base Building. Gypsum wallboard, tape and finish where required to cover framing
and insulation will be installed as part of the Tenant Improvements.

7.3. Interior gypsum wallboard or shaft wall at corridor side of restroom,
stairway, and other core spaces will be provided unfinished or fire-taped as
required. Finish taping, sanding and prep for paint or finish materials will be
installed as part of the Tenant Improvements. Concrete core walls, shear walls
or columns to be provided as unfinished concrete with a smooth architectural
finish.

7.4. Restrooms and showers to be completely finished out and functional as
described above.

7.5. Ceilings will be installed in core restrooms and the Office Lobby. Ceilings
will not be installed as part of the Base Building on the floors of the
Premises, other than in core restrooms.

7.6. Window mullions are based on a five foot planning module.

 

 

SCHEDULE 2

-2-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

8. STRUCTURE

8.1. The Building will meet current seismic standards per the 2006 edition of
the Seattle Building Code, and the design of the Building has undergone
extensive seismic peer review.

8.2. The structure of the Building will be Type 1A steel construction with
composite floor slabs of concrete over metal deck. The core of the Building is
cast-in-place reinforced concrete utilizing concrete shear walls paired with
perimeter steel brace system to resist lateral loads.

8.3. The foundation system employs a combination of concrete mat slabs, spread
footings and grade beams.

8.4. Basement floors in Parking Garage will be composite slab on deck over
structural steel framing.

8.5. Typical elevated floors to be 5  1⁄2” thick slab on deck. Floor slabs
designed for 50psf live loads and 20psf partition loads at office levels. Within
10 feet from the core on office levels, floor slabs are designed for 80psf.
Parking levels are designed for 40psf live loads.

8.6. Floor-to-floor height on first floor to be 23’-10”. Floor-to-floor height
on typical office levels to be 13’-6” and floor to acoustical ceiling height on
typical office floors of 9’-6”. Floor-to-floor height on typical parking floors
to be 9’-0”, with 10’ clearance achievable in certain areas, depending upon the
design of the Tenant Improvements.

8.7. Perimeter building columns on levels within the Premises will be typically
heavy W14 sections with a furred out dimension of nominally 2’ square, based on
a nominal 30’ column spacing around perimeter of the floor, with no interior
building columns. Seismic diagonal brace elements cross each of the four
building faces one time per floor, with a furred out dimension at the perimeter
wall of approximately 4’.

8.8. Elevated floors shall be broom-clean ready to receive roll carpet or carpet
tile.

8.9. Structure includes all required fire proofing.

 

9. PARKING

9.1. Parking access control systems including mechanical gate arms will control
access to the Parking Garage entries.

9.2. Secured bike rooms or fenced areas will be provided for use by the tenants
of the Office Component within the Parking Garage, with racks installed.

 

10. MECHANICAL

10.1. The mechanical system serving the Premises are designed to accommodate 150
usable square feet per person, ASHRAE 62.1 2007 + 30% ventilation rates, and a
minimum of 5 cfm of outdoor air ventilation per person. The Premises will be
served by a floor by floor dedicated air handler system using chilled water
coils for cooling, along with provisions for Tenant’s VAV boxes with
supplemental electric heat. Outside air is ducted to the air handler from
dedicated exterior louver locations at each floor. Air handlers are designed to
be capable of 100% outside air “economizer” cooling operation when exterior
temperatures are below building space temperature set point. Air handlers are
furnished with VFD’s to allow modulation of the air volume as determined by
tenant VAV boxes and duct static pressures. Return/relief air travels through
the ceiling plenum space to either the mechanical room (return) or the relief
fans (with VFD control of space pressure) at the relief louver. Note: open
return / relief air pathway above ceiling to mechanical room and relief louvers
must be maintained during tenant space planning.

10.2. A medium pressure supply duct loop will be installed around the core at
each level of the Premises to serve Tenant-supplied and -installed branch
ductwork and VAV boxes.

10.3. Conditioned ventilation air will be provided to all occupied floors,
including each level of the Premises. Standard hours of operation are Monday
through Friday from 7am to 6pm, excluding building holidays. Building
ventilation system is designed to conform to ASHRAE 62.1-2007.



10.4. Mechanical plant is designed to accommodate the following heat loads, at a
minimum: 2.0 watts/usable square foot convenience power load, 1.0 watts/usable
square foot for lighting load, and 150 usable square foot/person occupancy
load. Design set points are 75oF for cooling and 70oF for heating plus or minus
2F. Set points will be adjustable and adjusted per Tenant’s preference.

 

 

SCHEDULE 2

-3-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

10.5. The cooling plant for the Building consists of centrifugal chillers and
cooling towers at the Building roof sufficient to provide 1,380 tons of cooling
to the Office Component. There is a distributed vertical chilled water loop
riser as well as a condenser water loop riser to serve additional or 24/7
cooling needs of Tenant. The condenser water system provides water to the
emergency generator and also has valved and capped condenser water stubs at the
mechanical rooms on each floor (average allowance of 6 tons per floor / maximum
of 10 tons on any one floor).

10.6. Heating and cooling will be provided and fully distributed in the Office
Lobby.

10.7. Direct Digital Control (DDC) Building Management System (BMS) will be
provided and function to control building systems for the Office
Component. System will be a BACnet open protocol system compatible with multiple
local service providers. Controls will be state-of-the-art fully automated
energy management system including DDC on the primary systems and digital
thermostats. The BMS will schedule, override, monitor, and control cooling and
heating equipment, fans, ventilation systems, and lighting schedules. The BMS
will also schedule, override, monitor and control VAV boxes provided by Tenant.

10.8. Future exhausts for Tenant copy rooms, kitchenettes, breakrooms, etc. will
route to the exterior relief air louver (motorized damper to be installed as a
Tenant Improvement) located on each floor of the Premises. The bathroom exhaust
fan on each floor of the Premises is sized for shell and core toilet room
exhaust systems only.

10.9. Except for VAV terminal boxes installed with the shell and core for freeze
protection (two per floor), All other VAV systems and distribution will be
performed as part of the Tenant Improvements. Tenant may use the VAV terminal
boxes installed with the shell and core as part of Tenant Improvements.

10.10. Electrical rooms on each floor of the Premises are provided with local
heat exhaust from the space to the return air plenum.

 

11. ELECTRICAL and TECHNOLOGY

11.1. Fully operational main electric service including (4) 4000 A, 277/480V,
3Ph. 4W main switchboards will be provided to serve Tenant’s lighting and power
loads and Base Building electrical, mechanical and equipment loads. Transient
surge protection will be provided at main switchgear.

11.2. (2) 3200A Busway will provide 12w/usable square feet for Tenant’s
mechanical and lighting. (1) 4000A busway will provide 7.5 watt/usable square
feet overall for Tenant’s 120/208V branch loads. All future Tenant panels and
distribution equipment will be installed as part of the Tenant Improvements, in
Tenant’s own electrical room.

11.3. Motion sensors or a Lighting Control Panel (LCP) system will be provided
to control illumination in the Parking Garage and Common Areas.

11.4. Standby power for the Base, Shell and Core to be provided via 1500KW
generator.

11.5. Conduits to be provided from telephone/data MPOE to riser locations at the
telecom closets. (1) telecom closet to be provided on each floor of the
Premises. (8) 4” sleeves to be provided at each closet between floors of the
Premises. Pathways will support Base Building copper and fiber to support core
function, including BMS, Fire Alarm, and Security as well as Tenant’s
floor-to-floor cable runs. At least (1) sleeve to provide pathway to the roof to
accommodate Tenant’s Rooftop Equipment.

Telecommunications bonding backbone and an insulated conductor will be installed
at all tele/data closets, terminated at MPOE and connected the main grounding
electrode system. Large communication entrance facility and MPOE capable of
supporting multiple carriers complete with service entrance duct bank
infrastructure.

11.6. The site has infrastructure in place for multiple paths and services into
the Building. Meet-me vaults to the Building have been provided along 4th and
5th Avenue. AT&T, Comcast, CenturyLink and Astound have facilities in the
street. The Building supports scalable, high speed fiber, copper and coax
services. Tenant will have access to a sufficient quantity of plain old
telephone (POT) lines to support Tenant’s operations. Roof top dish/telecom
equipment can also be employed subject to Landlord approval.

11.7. The Premises will be metered (or submetered) separately from core and
shell and other tenants.

11.8. Lighting will be provided for all Common Areas, including the Office
Lobby, loading dock berths, and Parking Garage, and for restrooms, electrical
rooms, stairs, and code required emergency and exit lighting within the Premises
and in the Common Areas.

 

 

SCHEDULE 2

-4-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

12. PLUMBING

12.1. Restroom core will include fully functional and finished men’s and women’s
restrooms at each floor, as further described in this Schedule 2.

12.2. Shower and locker rooms will be located on Level A, as further described
in this Schedule 2 and in the Lease.

12.3. Hose bibs will be provided in strategic locations throughout the building
for maintenance and janitorial.

12.4. Domestic water will be stubbed out with a valve at each floor at each core
location.

12.5. Waste and vent lines will be stubbed and capped at each floor at each core
location.

 

13. ELEVATORS AND STAIRS

13.1. The Office Component will be served by 12 elevators; 6 each in a
mid-rise/high-rise configuration, with one dedicated, exclusive service elevator
for the office tower. The service elevator to have a minimum rating of 4,500
lbs. and interior dimensions of at least 8’-0”. The Parking Garage will be
served by 2 dedicated elevators. Hotel guest and service elevators for the Hotel
functions are in separate banks.

13.2. Fire rated stairways will serve all occupied floors with roof and
penthouse access. Stairway and exiting widths are designed to comply with Code
based on the density requirement set forth in the Base Building Plans.

13.3. The stairs will have concrete filled treads and steel pan construction.

13.4. Stairways will have exposed concrete and painted drywall walls, building
standard doors and exposed concrete floors within the stairways. Concrete and
drywall finishes outside of the stairway at the office interiors to be left
unfinished so as to be incorporated into the design of the Tenant Improvements.

13.5. Lighting, fire protection, security/access conduits, signage and other
infrastructure systems to be installed as required by Code. All stairwell doors
will be equipped with locking hardware from the stairwell side.

13.6. Elevators will be high speed traction cars on a destination control
system.

13.7. Elevator cabs will be fully finished with Class A building level finishes
to complement finishes in the Office Lobby. Each level of the Premises will have
factory-finished elevator doors, frames, call buttons, and lanterns and
code-required fire/smoke doors.

13.8. Elevators will include a security interface that allows Tenant to install
its own security system consistent with, and subject to the TCCs of, the Lease.

 

14. ACOUSTICS

14.1. The Building will include sound-rated dual glazing systems with STC 38 for
enhanced acoustical performance.

14.2. Landlord’s shell and core equipment is designed to meet a rating of NC 40
for open office space and NC 35 for private office, following completion of
construction of the Tenant Improvements.

 

15. SAFETY AND SECURITY

15.1. Life safety and security systems will be fully operational.

15.2. Base Building will be fully sprinklered and monitored as required by Code.
The fire sprinkler system will include risers, valve connections, main loop, and
secondary distribution loop.

 

 

SCHEDULE 2

-5-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

15.3. Life safety system distribution (smoke detectors, annunciators, strobes,
etc.) will be consistent with code for core and common areas.

15.4. Building access systems compatible with an on-board Lenel access control
management system will be provided that will allow for off-hours access to the
Office Lobby and to the Parking Garage. Any system configurations and expansions
necessary to accommodate tenant requirements will be part of Tenant Improvements
and not provided as part of the Base Building.

15.5. Conduit will be provided at mid-rise and high-rise elevator lobby for the
installation of Turnstiles, as further described in the Lease.

 

 

SCHEDULE 2

-5-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

SCHEDULE 3

LIST OF REQUIRED ENGINEERS

 

  •   Roofing; Snyder

 

  •   Curtain Wall: Harmon

 

  •   Sprinkler: Patriot

 

  •   Plumbing: Auburn; Mac Miller; Holiday Parks; Hermanson

 

  •   HVAC (for work to the BB HVAC System): Mac Miller; Holiday Parks;
Hermanson

 

 

SCHEDULE 3

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF LEASE TERM DATES

 

To:  

 

   

 

   

 

   

 

 

 

  Re: Office Lease dated                 , 20     (the “Lease”), by and between
                    , a                     (“Landlord”), and
                    , a                      (“Tenant”) for                     
rentable square feet of space commonly known as Suite                  (the
“Premises”), located on the                  (    ) floor of that certain office
building located at                                         ,
                    , (the “Building”).

Dear                     :

Notwithstanding any provision to the contrary contained in the Lease, this
letter is to confirm and agree upon the following:

 

  1. Tenant has accepted the above-referenced Premises as being delivered in
accordance with the Lease, and there is no deficiency in construction.

 

  2. The Lease Term shall commence on or has commenced on                     
for a term of                  ending on                     .

 

  3. Rent commenced to accrue on                     , in the amount of
        .

 

  4. If the Lease Commencement Date is other than the first day of the month,
the first billing will contain a pro rata adjustment. Each billing thereafter
shall be for the full amount of the monthly installment as provided for in the
Lease.

 

  5. Your rent checks should be made payable to                      at
                    .

 

  6. The Premises contains          rentable square feet.

 

  7. Tenant’s Share of Direct Expenses with respect to the Premises is     % of
the Project.

 

  8. Capitalized terms used herein that are defined in the Lease shall have the
same meaning when used herein. Tenant confirms that the Lease has not been
modified or altered except as set forth herein, and the Lease is in full force
and effect. Landlord and Tenant acknowledge and agree that to each party’s
actual knowledge, neither party is in default or violation of any covenant,
provision, obligation, agreement or condition in the Lease.

If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.

 

 

EXHIBIT C

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

“Landlord”:

 

  ,

a  

 

By:  

 

  Name:  

 

  Its:  

 

By:  

 

  Name:  

 

  Its:  

 

 

Agreed to and Accepted

as of                 , 20    .

 

“Tenant”:

 

 

a  

 

 

By:  

 

  Name:  

 

  Its:  

 

By:  

 

  Name:  

 

  Its:  

 

 

 

EXHIBIT C

-2-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT D

EXISTING RULES AND REGULATIONS

1. Upon the termination of this Lease, Tenant shall restore to Landlord all keys
of stores, offices, and toilet rooms, either furnished to, or otherwise procured
by, Tenant and in the event of the loss of keys so furnished, Tenant shall pay
to Landlord the cost of replacing same or of changing the lock or locks opened
by such lost key if Landlord shall deem it necessary to make such changes.

2. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during hours other than Building Hours. Tenant, its
employees and agents must ensure that the doors to the Building are securely
closed and locked when leaving the Building if it is after the Building Hours.
Access to the Building may be refused after Building Hours unless the person
seeking access has proper identification or has a previously arranged pass for
access to the Building. In case of invasion, mob, riot, public excitement, or
other commotion posing a material risk to safety or life and property, Landlord
reserves the right to prevent access to the Building or the Project during the
continuance thereof by any means reasonably necessary for the safety and
protection of life and property.

3. Tenant shall not bring into the Building any equipment or other personal
property that would exceed the maximum loads of the elevators.

4. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Building outside the Premises
without the prior written consent of the Landlord, except as expressly permitted
by the Lease. Tenant shall not disturb, solicit, peddle, or canvass any occupant
of the Project and shall cooperate with Landlord and its agents of Landlord to
prevent same.

5. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.

6. Tenant shall not overload the floor of the Premises.

7. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than those typically used by
office tenants in Comparable Buildings shall be installed, maintained or
operated upon the Premises without the written consent of Landlord.

8. Tenant shall not without the prior written consent of Landlord use any method
of heating or air conditioning other than that supplied by Landlord.

9. Tenant shall not throw anything out of doors, windows or skylights or down
passageways.

10. Tenant shall not bring into or keep within the Project, the Building or the
Premises any firearms, animals (except for service animals, as defined under the
Americans with Disabilities Act, and accompanying guidelines), birds, or
aquariums, or, except in areas designated by Landlord, bicycles or other
vehicles.

11. No cooking shall be done or permitted on the Premises other than in kitchens
and office pantries approved by Landlord, nor shall the Premises be used for the
storage of merchandise or for lodging. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all Applicable Law.

12. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Tenant shall not

 

 

EXHIBIT D

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

occupy or permit any portion of the Premises to be occupied as an office for a
public messenger-type operation or dispatch office, public stenographer or
typist, or for the manufacture or sale of liquor, narcotics, or tobacco in any
form, or as a medical office, or as a barber or manicure shop, or as an
employment bureau without the express prior written consent of Landlord.

13. Tenant shall participate in recycling programs to the extent such
participation is required by Applicable Law.

14. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the Seattle,
Washington without violation of any Applicable Law governing such disposal. All
trash, garbage and refuse disposal shall be made only using the freight
elevator(s) to which Tenant is provided access pursuant to the Lease. If the
Premises is or becomes infested with vermin as a result of the use or any misuse
or neglect of the Premises by Tenant, its agents, servants, employees,
contractors, visitors or licensees, Tenant shall forthwith, at Tenant’s expense,
cause the Premises to be exterminated from time to time to the satisfaction of
Landlord and shall employ such licensed exterminators as shall be approved in
writing in advance by Landlord.

15. Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord.

16. Except as provided in the Lease, no awnings or other projection shall be
attached to the outside walls of the Building without the prior written consent
of Landlord, and no curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord-installed window coverings and window coverings approved by
Landlord. Neither the interior nor exterior of any windows shall be coated or
otherwise sunscreened without the prior written consent of Landlord. Tenant
shall be responsible for any damage to the window film on the exterior windows
of the Premises and shall promptly repair any such damage at Tenant’s sole cost
and expense.

17. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the Common Areas shall not be covered or obstructed by
Tenant.

18. At no more than reasonable intervals, Tenant shall communicate to its
employees in a manner deemed appropriate by Tenant items of importance
identified by Landlord for circulation among Tenant’s employees.

19. Tenant shall use commercially reasonable efforts to ensure compliance by
Tenant Parties with Applicable Laws pertaining to smoking in and about the
Premises, Building and Property and to ensure Tenant Parties smoke only in
specifically designated outdoor areas. If Tenant is required under Applicable
Law to adopt a written smoking policy, a copy of said policy shall be on file in
the office of the Building. Furthermore, in no event shall Tenant, its employees
or agents smoke tobacco products or other substances (x) within any interior
areas of the Project, or (y) within two hundred feet (200’) of the main entrance
of the Building or the main entrance of any of the adjacent buildings, or
(z) within seventy-five feet (75’) of any other entryways into the Building.

20. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Applicable Law.

21. Tenant shall not use in Common Areas, any hand trucks except those equipped
with rubber tires and rubber side guards.

22. No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

 

 

EXHIBIT D

-2-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

23. No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms (but relaxation areas,
quiet rooms, nap rooms, and wellness rooms shall not violate the foregoing).

24. Tenant shall install and maintain, at Tenant’s sole cost and expense,
adequate, visibly marked and properly operational fire extinguishers in the
Premises as required by Applicable Law.

 

 

EXHIBIT D

-3-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Office Lease (the “Lease”) made and
entered into as of                 , 20     by and between                  as
Landlord, and the undersigned as Tenant, for Premises on the                 
floor(s) of the office building located at                     ,
                    , Washington                 , certifies as follows:

1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2. The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on                     , and the Lease Term expires on
                    , and the undersigned has no option to terminate or cancel
the Lease or to purchase all or any part of the Premises, the Building and/or
the Project.

3. Base Rent became payable on                     .

4. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
                    . The current monthly installment of Base Rent is $        .

7. To Tenant’s actual knowledge, without investigation, all conditions of the
Lease to be performed by Landlord necessary to the enforceability of the Lease
have been satisfied and Landlord is not in default thereunder. In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder.

8. No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.

9. To Tenant’s actual knowledge, without investigation, as of the date hereof,
there are no existing defenses or offsets, or claims or any basis for a claim,
that Tenant has against Landlord.

10. If Tenant is a corporation or partnership, Tenant is a duly formed and
existing entity qualified to do business in Washington and Tenant has full right
and authority to execute and deliver this Estoppel Certificate and that each
person signing on behalf of Tenant is authorized to do so.

11. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

 

 

EXHIBIT E

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

12. To Tenant’s actual knowledge, without investigation, other than in
compliance with all Applicable Laws and incidental to the ordinary course of the
use of the Premises, the undersigned has not used or stored any hazardous
materials or substances in the Premises.

13. To Tenant’s actual knowledge, without investigation, all improvement work to
be performed by Landlord under the Lease has been completed in accordance with
the Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any
improvement work have been paid in full.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises is a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at                      on the      day of             , 20    .

 

“Tenant”:

 

 

  ,

a  

 

 

By:  

 

Name:  

 

Its:  

 

By:  

 

Name:  

 

Its:  

 

 

 

EXHIBIT E

-2-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT F

MARKET RENT DETERMINATION FACTORS

1. MARKET RENT. The Market Rent, as used in this Lease, shall be equal to the
annual rent per rentable square foot, that a willing tenant would pay, and a
willing landlord would accept in arm’s length negotiations, without any
additional inducements for an extension of the lease of the applicable space on
the applicable terms and conditions for the applicable period of time, as
determined by considering comparable transactions consummated within twelve
(12) months prior to the commencement of the Option Term, provided that timing
adjustments shall be made to reflect any changes in the Market Rent following
the date of any particular comparable transaction up to the date of the
commencement of the applicable Option Term, which comparable transactions are
consummated in a Comparable Building, under then-prevailing ordinary rental
market practices (e.g., not pursuant to extraordinary rental or other
promotional deals or other concessions to tenants that deviate from what is the
then-prevailing ordinary practice), at arm’s length. The terms of the comparable
transactions shall be calculated using the net rent, which net rent shall then
be adjusted on an effective basis, which net effective rent shall then be
present valued and reduced by all upfront concessions and, thereafter, shall be
future valued into an average annual constant rental rate figure (the foregoing
calculation, the “Net Equivalent Lease Rate”), and shall take into consideration
only the following terms and concessions: (i) the rental rate and escalations
for the comparable transactions, (ii) the amount of parking rent per parking
permit paid in the comparable transactions, if any, (iii) operating expense and
tax protection granted in such comparable transactions such as a base year or
expense stop (although for each such comparable transaction the base rent shall
be adjusted to a triple net base rent using reasonable estimates of operating
expenses and taxes as determined by Landlord for each such comparable
transaction); (iv) brokerage commissions paid in connection with such comparable
transactions; (v) rental abatement concessions, if any, being granted such
tenants in connection with such comparable space, (vi) tenant improvements,
allowances or other monetary concessions provided for the comparable space,
taking into account the value of the existing improvements in the Premises,
based on the age, quality and layout of the improvements for use as general
office improvements, and (vii) all other monetary and non-monetary concessions,
including the availability of parking, the value of any signage and naming
rights, services and amenities, and lobby presence, if any, being granted such
tenants in connection with such comparable transactions. Notwithstanding any
contrary provision hereof, in determining the Market Rent, no consideration
shall be given to any period of rental abatement, if any, granted to tenants in
comparable transactions in connection with the design, permitting and
construction of improvements. The Market Rent shall include adjustment of the
stated size of the Premises based upon the standards of measurement utilized in
this Lease and in the comparable transactions.

2. IMPROVEMENT ALLOWANCE. If in determining the Market Rent, Landlord and Tenant
determine that the economic terms of leases of comparable space include a tenant
improvement allowance or other monetary concessions, Landlord may, at Landlord’s
sole option, grant the tenant improvement allowance or other concessions to
Tenant or, in lieu of granting such tenant improvement allowance or concessions
to adjust the base rental rate component of the Market Rent to take into
consideration the total dollar value of the tenant improvement allowance or such
monetary concessions.

3. COMPARABLE BUILDINGS. For purposes of this Lease, the term “Comparable
Buildings” shall mean first-class office buildings which are comparable to the
Office Component in terms of age, quality of construction, appearance, level of
services and amenities, size, proximity to mass transit and freeway access, and
are located in the yellow and green cross-hatched areas shown on Schedule 1
attached hereto.

 

 

EXHIBIT F

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT F

COMPARABLE AREA

 

LOGO [g368864stp128.jpg]

 

 

EXHIBIT H

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SNDA

Space Above Line Reserved for Recorder’s Use

 

 

 

1.    Title of Document:    Lease Subordination, Non-Disturbance and Attornment
Agreement 2.    Date of Document:    May 3, 2017 3.    Landlord:    Fifth &
Columbia Investors, LLC 4.    Lender:    Seattle EB-5 Fund I, LLC and Seattle
EB-5 Fund II, LLC 5.    Tenant:    F5 Networks, Inc. 6.    Statutory Mailing   
   Addresses:    Landlord:       c/o Stockbridge Real Estate Funds       4
Embarcadero Center, Suite 3300       San Francisco, CA 94111       Attn: Stephen
Pilch       Lender:       c/o Celona Asset Management (USA) Limited      
2207-09, Tower Two, Lippo Centre       89 Queensway, Admiralty, Hong Kong      
Attn: Back Office Services Group

 

-1-



--------------------------------------------------------------------------------

      Tenant:       F5 Networks, Inc.       401 Elliott Ave. W       Seattle,
Washington 98119       Attention: Global Real Estate - Lease Administration   
   and       c/o F5 Networks, Inc.       801 Fifth Avenue, 20th floor      
Seattle, Washington 98104       Attn: Legal Department 7.    Legal description:
   See Exhibit A annexed to the document.

 

-2-



--------------------------------------------------------------------------------

LEASE SUBORDINATION,

NONDISTURBANCE AND ATTORNMENT AGREEMENT

THIS LEASE SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this
“Agreement”), dated as of the 3rd day of May, 2017, by and among Seattle EB-5
Fund I, LLC, a Delaware limited liability company (“Fund I Lender”), and Seattle
EB-5 Fund II, LLC, a Delaware limited liability company (“Fund II Lender”) and
collectively, with Seattle EB-5 Fund I, LLC and Seattle EB-5 Fund II, LLC,
“Lender”), having a mailing address of c/o Celona Asset Management (USA) Limited
2207-09, Tower Two, Lippo Centre, 89 Queensway, Admiralty, Hong Kong, F5
Networks, Inc., a Washington corporation (“Tenant”), having a mailing address of
801 Fifth Avenue, Seattle, Washington 98104, and Fifth & Columbia Investors,
LLC, a Delaware limited liability company (“Landlord”), having a mailing address
of 2401 Utah Avenue South, Suite 305, Seattle, Washington 98134. The following
recitals are a material part and form the basis of this Agreement:

A. Tenant is the tenant under that certain Office Lease dated May 3, 2017,
together with all amendments and modifications thereto (collectively, the
“Lease”), a copy of which Lease has been previously delivered to Lender, for
certain premises in the office building located at 801 Fifth Avenue in the City
of Seattle, State of Washington, and more particularly described in the Lease
(the “Premises”); and

B. Lender has made or is about to make a certain loan (the “Loan”) or otherwise
extend credit to Landlord, which Loan is or will be secured by a [Construction]
Deed of Trust, Security Agreement and Fixture Filing (as subsequently amended,
modified, renewed and restated, the “Deed of Trust”) covering the property
described on Exhibit A hereto which includes the Premises, which Deed of Trust
has been or will be recorded in the official records of King County, State of
Washington; and

C. To induce Lender to make the aforesaid Loan or extension of credit to
Landlord, Tenant has agreed to subordinate the Lease to the Deed of Trust, to
attorn to Lender and other persons herein described, and to otherwise agree as
set forth herein, subject to Lender’s agreement not to disturb the Lease or
Tenant’s possession of the Premises upon the terms set forth herein;

NOW, THEREFORE, for and in consideration of the premises, and for $1.00 paid to
and received by Tenant, and for other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, Tenant and Lender
hereby covenant and agree as follows:

 

1. Lease Subordination. The Lease and the leasehold estate created by the Lease
and all of Tenant’s rights under the Lease are and shall remain subject to the
Deed of Trust and the lien of the Deed of Trust and to all rights of Lender
under the Deed of Trust, including to all renewals, amendments, modifications
and extensions of the Deed of Trust.

 

-3-



--------------------------------------------------------------------------------

2. Acknowledgment by Tenant. Tenant acknowledges and agrees that Tenant has
notice that the Lease and the rent and other sums due under the Lease have been
or are to be assigned by Landlord to Lender as security for the Loan. If Lender
notifies Tenant in writing of a default under the Deed of Trust and requests
that Tenant pay its rent and other sums due under the Lease to Lender, Tenant
shall pay such sums directly to Lender or as Lender may otherwise request;
provided, however, that Landlord and Lender agree that Tenant shall be credited
under the Lease for any rent payments sent to Lender pursuant to such written
notice and that payments so made to Lender shall be deemed made to Landlord. By
its execution of this Agreement, Landlord agrees that Tenant shall be entitled
to rely without investigation on any such notice or direction given by Lender
and Landlord hereby absolutely and unconditionally releases Tenant from, and
forever waives, all actions and claims against Tenant by Landlord and all
liabilities of Tenant to Landlord for Tenant’s compliance with a notice or
direction from Lender, regardless of whether Landlord alleges that such notice
or direction was improper. Tenant acknowledges that this Agreement satisfies any
condition or requirement in the Lease relating to the granting of a
non-disturbance agreement.

 

3. Foreclosure and Sale; Attornment. Tenant covenants and agrees to make full
and complete attornment, without the necessity of any other or further
attornment than in this paragraph contained (and this paragraph shall be
considered a self-operative attornment), to Lender, its successors and assigns,
or to the purchaser or grantee of the Premises at foreclosure or sale under the
Deed of Trust or by deed in lieu thereof (Lender and all such other persons are
each referred to herein as a “Successor Owner”), as the case may be, from and
after the date that Successor Owner succeeds to Landlord’s interest in the
Lease. Such attornment shall be for the balance of the term of the Lease,
including any extensions thereof, if extended, and shall be upon the same terms,
covenants and conditions as provided in the Lease so as to establish direct
privity of estate and contract between Tenant and such Successor Owner, with the
same force and effect as though the Lease was made directly between Tenant and
such Successor Owner, whether or not Tenant is then in possession of the
Premises under the Lease; provided, however, that neither Lender nor any other
Successor Owner shall be:

(i) liable for any act or omission of any prior landlord (including Landlord) in
connection with the Lease. The foregoing notwithstanding, subject to Sections
3(viii) and 3(x) below, Lender and each other Successor Owner shall be liable
for any breach of or failure to perform a covenant of the landlord under the
Lease that is of a continuing nature, but only to the extent such breach or
failure to perform accrues from and after the date that Lender or such other
Successor Owner succeeds to Landlord’s interest in the Lease (for example, and
by way of example only, the landlord’s ongoing duty to repair and maintain the
office elevators as established by Sections 1.1.4 and 7.2 of the Lease);

(ii) subject to any offsets or defenses which Tenant might have against any
prior landlord (including Landlord). The foregoing notwithstanding, nothing in
this Section 3(ii) shall waive, suspend, delay, reduce, limit or otherwise
modify Tenant’s rights of self-help, rent

 

-4-



--------------------------------------------------------------------------------

abatement, rent credit, and offset expressly set forth under the Lease, each of
which may be exercised by Tenant in the manner and at the time therein provided,
and each Successor Owner shall be subject thereto, provided that Tenant has
first given to Landlord the notices, if any, required by such sections, with a
copy to Lender as required by Section 8 below;

(iii) bound by any rent or additional rent which Tenant might have paid to any
prior landlord (including Landlord) more than one (1) month in advance of the
due dates thereof for any period after the occurrence of the event that gave
rise to attornment by Tenant, except to the extent that such sums are actually
delivered by the prior landlord (including Landlord) to Lender;

(iv) liable for the return of any security deposit, cleaning deposit or other
sum that Tenant may have paid in advance to any prior landlord (including
Landlord), unless such Successor Owner actually receives such amounts;

(v) liable for any representation or warranty given by any prior landlord
(including Landlord);

(vi) obligated or liable for any indemnity obligations of any prior landlord
(including Landlord) under the Lease arising out of or in connection with any
act or omission occurring prior to the date that Lender or such other Successor
Owner succeeds to Landlord’s interest in the Lease;

(vii) liable for indirect or consequential damages;

(vii) liable for payment of any allowance or other cash reimbursement obligation
due from Landlord to Tenant with respect to any tenant improvements or for any
leasing or other broker’s commission payable by Landlord;

(ix) bound by any attempted voluntary termination, surrender or Material
Modification of the Lease by Landlord and Tenant other than pursuant to an
express right or obligation to do so under the Lease (including, subject to
Section 8 below, termination or surrender by Tenant by reason of a default by
Landlord), without the written approval of same by Lender. Lender’s approval of
a voluntary termination or surrender that requires its approval under this
Section 3(ix) may be withheld in its sole discretion and Lender’s approval of a
Material Modification may be withheld in its reasonable discretion. A “Material
Modification” shall be an amendment or modification to the Lease that is not
made to memorialize the exercise of an express right in the Lease and that
(A) reduces the area of the Premises, (B) reduces the Base Rent payable by
Tenant, (C) reduces Tenant’s Share of Operating Expenses and Tax Expenses or
modifies the way in which Operating Expenses and Tax Expenses are calculated,
(D) modifies the Term of the Lease, (E) adds renewal or extension options,
(F) modifies the terms of any self-help, rent abatement, rent credit or offset
rights of Tenant, (G) increases the Tenant Improvement

 

-5-



--------------------------------------------------------------------------------

Allowance by more than One Million Dollars ($1,000,000.00), (H) materially
reduces Tenant’s obligations or materially increases Landlord’s obligations or
(I) materially reduces Landlord’s rights and remedies; or

(x) bound by any waiver or forbearance on the part of any prior landlord
(including Landlord) made or given without the written consent of Lender or such
other Successor Owner; and, further provided, that Lender and any other
Successor Owner shall be discharged from all responsibility under the Lease
which accrues or arises after Lender or such other Successor Owner disposes of
its interest in the Premises.

 

4. Nondisturbance Agreement. Subject to Tenant’s attornment upon the terms set
forth above, Lender agrees, for itself and any other Successor Owner, that
provided Tenant shall not be in default under the Lease (beyond any applicable
notice and cure period provided in the Lease), the Lease and Tenant’s right of
possession and enjoyment of the Premises shall be and remain undisturbed and
unaffected by any foreclosure or other proceedings involving the Deed of Trust,
subject to the terms and conditions of the Lease, and shall continue in full
force and effect as a direct lease between the Successor Owner and Tenant.
Lender agrees that if any action or proceeding is commenced by Lender for the
foreclosure of the Deed of Trust or the conveyance or other transfer of the
Property in connection with its rights under the Deed of Trust, Tenant shall not
be named as a party therein unless required by applicable law.

 

5. Tenant Covenants. Tenant agrees that, so long as the Deed of Trust shall
remain outstanding, and subject to the terms and conditions of the Lease,
including Tenant’s rights expressly set forth therein, Tenant shall not, without
the prior written consent of Lender: (a) prepay any of the rents, additional
rents or other sums due under the Lease more than one (1) month in advance of
the due dates thereof; (b) voluntarily surrender the Premises or terminate the
Lease without cause or modify the term thereof; (c) voluntarily subordinate the
Lease to any lien or encumbrance; or (d) assign the Lease or sublet of the
Premises or any portion thereof other than pursuant to the provisions of the
Lease.

 

6. Subordination and Release of Purchase Options and Rights of First Refusal.
Tenant represents and warrants that, except as set forth in the Lease, Tenant
has no right or option of any nature to purchase the Premises, any part thereof,
or any interest in Landlord, or any rights of first refusal to lease or purchase
the Premises or any part thereof. To the extent Tenant has or acquires any such
options or rights without Lender’s prior written consent, such options or rights
are acknowledged to be subject and subordinate to the Deed of Trust and are
waived and released as to Lender and any Successor Owner.

 

7. Insurance Proceeds and Condemnation Awards. Notwithstanding anything to the
contrary in the Lease, all all-risk property insurance proceeds arising out of
policies insuring the property encumbered by the Deed of Trust, all proceeds of
any other insurance policies maintained by or for the benefit of Landlord, and
all condemnation awards shall be paid to Lender and shall be applied in
accordance with the documents evidencing the Loan.

 

-6-



--------------------------------------------------------------------------------

8. Lender’s Right to Cure Defaults. In the event Tenant shall send any notice of
default to any landlord pursuant to or in connection with the Lease, Tenant
shall simultaneously send a copy of said notice to Lender in accordance with
Section 9(d) below. Tenant agrees that Lender shall have the right to cure such
default within the notice and cure period given to Landlord under the Lease and,
if such default has not resulted in an emergency condition and does not have a
material adverse effect on the operation of Tenant’s business at the Premises,
Tenant hereby grants Lender such additional period of time as may be reasonably
necessary to enable Lender, acting diligently and in good faith and using
commercially reasonable efforts, to remedy or cause to be remedied, any such
default in addition to the period given to Landlord under the terms of the Lease
for remedying, or causing to be remedied, any such default. Notwithstanding the
foregoing, it is expressly agreed that, although Lender shall have the right
under this Agreement to cure landlord’s defaults under the Lease, nothing herein
shall be construed as requiring or obligating Lender to cure landlord’s
defaults. The foregoing notwithstanding, nothing in this Section 8 shall waive,
suspend, delay, reduce, limit or otherwise modify Tenant’s exercise of its
rights of self-help, rent abatement, rent credit and offset expressly set forth
under the Lease, each of which may be exercised by Tenant in the manner and at
the time therein provided, without regard to any extended cure period granted to
Lender under this Section 8, provided that Tenant has first given to Landlord
the notices, if any, required by such sections, with a copy to Lender as
required by this Section 8.

 

9. Miscellaneous.

(a) This Agreement shall run with the land and shall inure to the benefit of
Lender and any other Successor Owner, and their respective successors and
assigns, and be binding upon Tenant, its successors, assigns, heirs and legal
representatives. This Agreement may be modified only by a writing signed by both
of the parties hereto, and shall be governed by and construed in accordance with
the laws of the state where the Premises are located. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original but together shall constitute one and the same instrument. If any one
or more of the provisions contained in this Agreement shall for any reason be
held to be invalid, illegal or unenforceable in any respect, that invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement.

(b) At any time, and from time to time, Lender may elect by written notice to
Tenant to subordinate the Deed of Trust to the Lease, in which event, neither a
foreclosure of the lien of the Deed of Trust, entry by Lender, nor any other
action by Lender with respect to the Deed of Trust will affect the continued
existence of the Lease or the rights and obligations of the Tenant thereunder.
This election may be changed from time to time so that at all times, the Lease
will be subordinate to the Deed of Trust, subject to the terms of this
Agreement, or the Deed of Trust subordinate to the Lease, as elected by Lender.

 

-7-



--------------------------------------------------------------------------------

(c) Lender acknowledges and agrees that Tenant’s inventory, equipment, trade
fixtures and other personal property in the Demised Premises are not subject to
the lien of the Deed of Trust and that the removal of said personalty is
governed by terms of the Lease.

(d) Neither Lender nor any other Successor Owner shall be subject to any
provision of the Lease that is inconsistent with this Agreement.

(e) All notices or other communications under this Agreement shall be in writing
and shall be sent by registered or certified mail, return receipt requested, or
by a reputable overnight carrier that provides a receipt, and shall be deemed
given when addressed to the parties at their addresses listed in the first
paragraph above (or such other addresses and the parties may provide to the
other party in writing), on the second business day after being deposited in the
mail, if sent by registered or certified mail, or on the next business day after
being deposited with an overnight courier.

(f) The individuals executing this Agreement hereby represent and warrant that
they are empowered and duly authorized to so execute this Agreement on behalf of
the parties they represent.

(g) This Agreement shall be binding upon and inure to the benefit of Lender,
Tenant and Landlord and their respective successors and assigns.

(h) This Agreement may not be modified in any manner or terminated except by an
instrument in writing executed by all of the parties hereto.

(i) This Agreement shall be governed by and construed under the laws of the
State of Washington.

(j) Capitalized terms used but not defined herein shall be given the meanings
assigned to each respective term in the Lease.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Tenant: F5 NETWORKS, INC., a Washington corporation

By  

 

Title:  

 

 

-9-



--------------------------------------------------------------------------------

STATE OF WASHINGTON                   )   ) ss. COUNTY OF   )

On this      day of                 , 2017, before me, the undersigned, a Notary
Public in and for the State of Washington, duly commissioned and sworn
personally appeared                     , known to me to be the
                     of F5 Networks, Inc., a Washington corporation, as Tenant,
that executed the foregoing instrument, and acknowledged the said instrument to
be the free and voluntary act and deed of said limited liability company, for
the purposes therein mentioned, and on oath stated that he/she was authorized to
execute said instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

 

Signature

 

Print Name

NOTARY PUBLIC in and for the State of Washington, residing at
                    . My commission expires                     .

 

-10-



--------------------------------------------------------------------------------

CONTINUATION OF SIGNATURE PAGE-SNDA

 

Landlord: FIFTH & COLUMBIA INVESTORS, LLC, a Delaware limited liability company

By  

 

Title:  

 

 

-11-



--------------------------------------------------------------------------------

STATE OF WASHINGTON   )   ) ss. COUNTY OF   )

On this      day of             , 2017, before me, the undersigned, a Notary
Public in and for the State of Washington, duly commissioned and sworn
personally appeared                     , known to me to be the
                     of Fifth & Columbia Investors, LLC, a Delaware limited
liability company, as Landlord, that executed the foregoing instrument, and
acknowledged the said instrument to be the free and voluntary act and deed of
said limited liability company, for the purposes therein mentioned, and on oath
stated that he/she was authorized to execute said instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

 

Signature

 

Print Name

NOTARY PUBLIC in and for the State of Washington, residing at
                    . My commission expires                     .

 

-12-



--------------------------------------------------------------------------------

CONTINUATION OF SIGNATURE PAGE-SNDA

 

Fund I Lender:

SEATTLE EB-5 FUND I, LLC,

a Delaware limited liability company

By:  

 

Printed Name:  

 

Title:  

 

Fund II Lender:

SEATTLE EB-5 FUND II, LLC,

a Delaware limited liability company

By:  

 

Printed Name:  

 

Title:  

 

 

-1-



--------------------------------------------------------------------------------

STATE OF WASHINGTON   )   ) ss. COUNTY OF   )

On this      day of             , 2017, before me, the undersigned, a Notary
Public in and for the State of Washington, duly commissioned and sworn
personally appeared                     , known to me to be the
                     of Seattle EB-5 Fund I, LLC, a Delaware limited liability
company, as Fund I Lender, that executed the foregoing instrument, and
acknowledged the said instrument to be the free and voluntary act and deed of
said limited liability company, for the purposes therein mentioned, and on oath
stated that he/she was authorized to execute said instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

 

Signature

 

Print Name

NOTARY PUBLIC in and for the State of Washington, residing at
                    . My commission expires                     .

 

-2-



--------------------------------------------------------------------------------

STATE OF WASHINGTON   )   ) ss. COUNTY OF   )

On this      day of             , 2017, before me, the undersigned, a Notary
Public in and for the State of Washington, duly commissioned and sworn
personally appeared                     , known to me to be the
                     of Seattle EB-5 Fund II, LLC, a Delaware limited liability
company, as Fund II Lender, that executed the foregoing instrument, and
acknowledged the said instrument to be the free and voluntary act and deed of
said limited liability company, for the purposes therein mentioned, and on oath
stated that he/she was authorized to execute said instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

 

Signature

 

Print Name

NOTARY PUBLIC in and for the State of Washington, residing at
                    .

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of the Deed of Trust Property

SITUATE IN THE CITY OF SEATTLE, COUNTY OF KING, STATE OF WASHINGTON AND IS
DESCRIBED AS FOLLOWS:

PARCEL B OF CITY OF SEATTLE LOT BOUNDARY ADJUSTMENT NO. 3010105, RECORDED UNDER
RECORDING NO. 20091119900005, IN KING COUNTY, WASHINGTON.

 

-4-



--------------------------------------------------------------------------------

EXHIBIT H

LOCATION OF TENANT’S SIGNAGE

 

LOGO [g368864stp145.jpg]

 

-1-



--------------------------------------------------------------------------------

LOGO [g368864stp146.jpg]

 

-2-



--------------------------------------------------------------------------------

EXHIBIT H-1

DEPICTION OF TENANT’S NAME AND/OR LOGO

 

LOGO [g368864stp147.jpg]

 

 

EXHIBIT H-1

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT I

MULTI-TENANT PROVISIONS

1A. In connection with Tenant’s exercise of its pre-Lease Commencement Date
contraction right set forth in Section 2.4 of the Lease, the following
provisions of the Summary of Basic Lease Information are deemed deleted and
replaced.

 

           2.2            Premises:   The term “Premises”, as used in this Lease
shall mean the 464,586 rentable square feet of space on floors 20 through 45 in
the Office Component, subject to the TCCs of Section 1.2 below, as further
depicted on Exhibit A to this Lease. The rentable square footage of each floor
of the Premises is as follows:         Floor 20:   16,026      Rentable Square
Feet         Floor 21:   18,362      Rentable Square Feet         Floor 22:  
18,886      Rentable Square Feet         Floor 23:   18,636      Rentable Square
Feet         Floor 24:   19,199      Rentable Square Feet         Floor 25:  
19,283      Rentable Square Feet         Floor 26:   19,334      Rentable Square
Feet         Floor 27:   19,352      Rentable Square Feet         Floor 28:  
19,338      Rentable Square Feet         Floor 29:   19,290      Rentable Square
Feet         Floor 30:   19,210      Rentable Square Feet         Floor 31:  
19,098      Rentable Square Feet         Floor 32:   18,960      Rentable Square
Feet         Floor 33:   18,818      Rentable Square Feet         Floor 34:  
18,670      Rentable Square Feet         Floor 35:   18,518      Rentable Square
Feet         Floor 36:   19,026      Rentable Square Feet         Floor 37:  
18,518      Rentable Square Feet         Floor 38:   18,560      Rentable Square
Feet         Floor 39:   18,385      Rentable Square Feet         Floor 40:  
18,206      Rentable Square Feet         Floor 41:   18,021      Rentable Square
Feet         Floor 42:   17,831      Rentable Square Feet         Floor 43:  
17,636      Rentable Square Feet         Floor 45:   17,423      Rentable Square
Feet

 

 

EXHIBIT I

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

4.            Base Rent                     (Article 3):         

 

Period During Lease Term

   Annualized
Base Rent      Monthly
Installment
of Base Rent      Annual
Rental Rate
per Rentable
Square Foot  

Lease Commencement Date – Lease Month 6

   $ 18,583,440.00      $ 1,548,620.00      $ 40.00  

Lease Months 7 – 18

   $ 19,048,026.00      $ 1,587,335.50      $ 41.00  

Lease Months 19 – 30

   $ 19,524,226.65      $ 1,627,018.89      $ 42.03  

Lease Months 31 – 42

   $ 20,012,332.32      $ 1,667,694.36      $ 43.08  

Lease Months 43 – 54

   $ 20,512,640.63      $ 1,709,386.72      $ 44.15  

Lease Months 55 – 66

   $ 21,025,456.65      $ 1,752,121.39      $ 45.26  

Lease Months 67 – 78

   $ 21,551,093.07      $ 1,795,924.42      $ 46.39  

Lease Months 79 – 90

   $ 22,089,870.40      $ 1,840,822.53      $ 47.55  

Lease Months 91 – 102

   $ 22,642,117.16      $ 1,886,843.10      $ 48.74  

Lease Months 103 – 114

   $ 23,208,170.09      $ 1,934,014.17      $ 49.95  

Lease Months 115 – 126

   $ 23,788,374.34      $ 1,982,364.53      $ 51.20  

Lease Months 127 – 138

   $ 24,383,083.70      $ 2,031,923.64      $ 52.48  

Lease Months 139 – 150

   $ 24,992,660.79      $ 2,082,721.73      $ 53.80  

Lease Months 151 – 162

   $ 25,617,477.31      $ 2,134,789.78      $ 55.14  

Lease Months 163 – Lease Expiration Date

   $ 26,257,914.24      $ 2,188,159.52      $ 56.52  

 

6.   

        Tenant’s Share

        (Article 4):

  90.1202%, subject to allocation between Cost Pools pursuant to Section 4.3
below. 13.   

        Tenant Improvement Allowance

        (Section 2 of Exhibit B):

  $100.00 per rentable square foot of the Premises for a total of
$46,458,600.00, as further provided in Section 2 of the Tenant Work Letter. 1B.
In connection with Tenant’s exercise of its contraction right set forth in
Section 2.5 of the Lease, the following provisions of the Summary of Basic Lease
Information are deemed deleted and replaced.            2.2        Premises:  
The term “Premises”, as used in this Lease shall mean the 481,790 rentable
square feet of space on floors 20 through 46 in the Office Component, subject to
the TCCs of Section 1.2 below, as further depicted on Exhibit A to this Lease.
The rentable square footage of each floor of the Premises is as follows:        
Floor 20:               16,026      Rentable Square Feet                        
        Floor 21:   18,362      Rentable Square Feet         Floor 22:   18,886
     Rentable Square Feet         Floor 23:   18,636      Rentable Square Feet
        Floor 24:   19,199      Rentable Square Feet         Floor 25:   19,283
     Rentable Square Feet         Floor 26:   19,334      Rentable Square Feet
        Floor 27:   19,352      Rentable Square Feet         Floor 28:   19,338
     Rentable Square Feet         Floor 29:   19,290      Rentable Square Feet
        Floor 30:   19,210      Rentable Square Feet

 

 

EXHIBIT I

-2-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

        Floor 31:   19,098      Rentable Square Feet         Floor 32:   18,960
     Rentable Square Feet         Floor 33:   18,818      Rentable Square Feet
        Floor 34:   18,670      Rentable Square Feet         Floor 35:   18,518
     Rentable Square Feet         Floor 36:   19,026      Rentable Square Feet
        Floor 37:   18,518      Rentable Square Feet         Floor 38:   18,560
     Rentable Square Feet         Floor 39:   18,385      Rentable Square Feet
        Floor 40:   18,206      Rentable Square Feet         Floor 41:   18,021
     Rentable Square Feet         Floor 42:   17,831      Rentable Square Feet
        Floor 43:   17,636      Rentable Square Feet         Floor 45:   17,423
     Rentable Square Feet         Floor 46:   17,204      Rentable Square Feet
4.   

        Base Rent

        (Article 3):

        

 

Period During Lease Term

   Annualized
Base Rent      Monthly
Installment
of Base Rent      Annual
Rental Rate
per Rentable
Square Foot  

Lease Months 85 – 90

   $ 22,907,876.36      $ 1,908,989.70      $ 47.55  

Lease Months 91 – 102

   $ 23,480,573.27      $ 1,956,714.44      $ 48.74  

Lease Months 103 – 114

   $ 24,067,587.60      $ 2,005,632.30      $ 49.95  

Lease Months 115 – 126

   $ 24,669,277.29      $ 2,055,773.11      $ 51.20  

Lease Months 127 – 138

   $ 25,286,009.22      $ 2,107,167.44      $ 52.48  

Lease Months 139 – 150

   $ 25,918,159.45      $ 2,159,846.62      $ 53.80  

Lease Months 151 – 162

   $ 26,566,113.44      $ 2,213,842.79      $ 55.14  

Lease Months 163 – Lease Expiration Date

   $ 27,230,266.28      $ 2,269,188.86      $ 56.52  

 

6.   

        Tenant’s Share

        (Article 4):

 

93.4575%, subject to allocation between Cost Pools pursuant to Section 4.3
below.

In connection with Tenant’s exercise of its pre-Lease Commencement Date
contraction right set forth in Section 2.4 of the Lease and Tenant’s exercise of
its contraction right set forth in Section 2.5 of the Lease, the following
provisions shall apply.

2. Exhibit A is deemed revised to delete the outlines of the floors that are
part of the Pre-LCD Contraction Space or Contraction Space, as applicable.

3. Section 4.2.4.4 is deemed deleted and replaced with the following.

4.2.4.4 Except as otherwise set forth in this Section 4.2.4.4 below, only
Landlord may institute proceedings to reduce Tax Expenses and the filing of any
such proceeding by Tenant without Landlord’s consent shall constitute an event
of default by Tenant under this Lease after the expiration of any applicable
notice

 

 

EXHIBIT I

-3-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

and cure periods. Except as set forth herein below, Landlord shall not be
obligated to file any application or institute any proceeding seeking a
reduction in Tax Expenses. Tenant may request from Landlord whether or not
Landlord intends to file an appeal of any assessment or portion of Tax Expenses
which are appealable by Landlord (the “Appealable Tax Expenses”) for any tax
fiscal year. Landlord shall deliver written notice to Tenant within ten
(10) days after such request indicating whether Landlord intends to file an
appeal of Appealable Tax Expenses for such tax fiscal year. If Landlord
indicates that Landlord will not file an appeal of such Appealable Tax Expenses,
then Tenant may provide Landlord with written notice (“Appeals Notice”) at least
thirty (30) days prior to the final date in which an appeal must be filed,
requesting that Landlord file an appeal. Upon receipt of the Appeals Notice,
Landlord shall promptly file such appeal and thereafter Landlord shall
diligently prosecute such appeal to completion. Tenant may at any time in its
sole discretion direct Landlord to terminate an appeal it previously elected
pursuant to an Appeals Notice. In the event Tenant provides an Appeals Notice to
Landlord and the resulting appeal reduces the Tax Expenses for the tax fiscal
year in question as compared to the original bill received for such tax fiscal
year and such reduction is greater than the costs for such appeal, then the
costs for such appeal shall be included in Tax Expenses and passed through to
the tenants of the Project. Alternatively, if the appeal does not result in a
reduction of Tax Expenses for such tax fiscal year or if the reduction of Tax
Expenses is less than the costs of the appeal, then Tenant shall reimburse
Landlord, within thirty (30) days after written demand, for any and all costs
reasonably incurred by Landlord which are not covered by the reduction in
connection with such appeal. Tenant’s failure to timely deliver an Appeals
Notice shall waive Tenant’s rights to request an appeal of the applicable Tax
Expenses for such tax fiscal year. In addition, Tenant’s obligations to
reimburse Landlord for the costs of the appeal pursuant to this Section shall
survive the expiration or earlier termination of this Lease in the event the
appeal is not concluded until after the expiration or earlier termination of
this Lease. Upon request, Landlord agrees to keep Tenant apprised of all tax
protest filings and proceedings undertaken by Landlord to obtain a reduction or
refund of Tax Expenses.

4. The following Section 4.7 is deemed to be added to the Lease.

4.7 Gross-Up. If Landlord is not furnishing any particular work or service (the
cost of which, if performed by Landlord, would be included in Operating
Expenses) to a tenant who has undertaken to perform such work or service in lieu
of the performance thereof by Landlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Landlord if it had at its
own expense furnished such work or service to such tenant. If the Project is not
one hundred percent (100%) occupied during all or a portion of any Expense Year,
Landlord shall make an appropriate adjustment to the components of Operating
Expenses for such year that vary by occupancy, including for the purposes of
calculating Tenant’s estimated payments thereof, employing sound real estate
management and accounting practices, consistently applied, to determine the
amount of each component of Operating Expenses that would have been incurred had
the Project been one hundred percent (100%) occupied; and the amount so
determined shall be deemed to have been the amount of Operating Expenses for
such year.

5. Sections 6.1.1 and 6.1.6 are deemed deleted and replaced with the following,
as applicable.

6.1.1 HVAC. Subject to limitations imposed by Applicable Laws, Landlord shall
provide heating, ventilation and air conditioning (“HVAC”) in a manner
consistent with the Class A Standard, when necessary for normal comfort for
normal office use in the Premises from 7:00 A.M. to 6:00 P.M. Monday through
Friday and on Saturdays from 8:00 A.M. to 1:00 P.M. (collectively, the “Building
Hours”), except for the date of observation of New Year’s Day, President’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day and,
at Landlord’s discretion, other nationally recognized holidays (collectively,
the “Holidays”). If Tenant desires to use HVAC during hours other than Building
Hours, Tenant shall give Landlord such prior notice, if any, as Landlord shall
from time to time reasonably establish consistent with the Class A Standard as
appropriate, of Tenant’s desired use in order to supply such HVAC, and Landlord
shall supply such utilities to Tenant at the Actual Cost, as that term is
defined, below; provided, however, the first fifteen (15) hours per week, as
determined on a per zone basis within the entire Premises, of after-hours HVAC
shall be provided to Tenant without charge. For purposes of this Lease, “Actual
Cost” shall mean the actual cost incurred by Landlord (to the extent not
duplicative of costs included in Operating Expenses), as reasonably determined
by Landlord including reasonable depreciation and actual, out-of-pocket,
incremental administration costs, but without charge for overhead or profit.

6.1.6 Office Elevators. Landlord shall provide non-exclusive, non-attended
automatic passenger elevator service and freight elevator service, with at least
two (2) passenger elevators available at all times, including, without
limitation, on weekends, and on Holidays and at least one (1) freight elevator
available at all times, subject to Applicable Laws, emergency, and Landlord’s
reasonable scheduling requirements.

 

 

EXHIBIT I

-4-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

6. The first paragraph of Section 7.3 is deemed to be deleted and replaced with
the following.

7.3 Tenant’s Right to Make Repairs. Notwithstanding any of the terms set forth
in this Lease to the contrary, if Tenant provides Notice (or oral notice in the
event of an Emergency Condition, as that term is defined, below) to Landlord of
an event or circumstance which requires the action of Landlord with respect to
repair and/or maintenance required to be performed by Landlord under this Lease
that relates to (i) any floor leased by Tenant, (ii) any Building Systems that
exclusively service Tenant, (iii) the Critical Common Areas, or (iv) any
Emergency Condition, which event or circumstance materially and adversely
affects the conduct of Tenant’s business from the Premises or Tenant’s access to
the Premises and/or Critical Common Areas, without Tenant being obligated to
take extraordinary measures or incur material expense, and Landlord fails to
commence corrective action within a reasonable period of time, given the
circumstances, after the receipt of such Notice, but in any event not later than
ten (10) business days after receipt of such Notice and to diligently prosecute
the corrective action to completion, then Tenant may proceed to take the
required action upon delivery of an additional five (5) days’ Notice to Landlord
specifying that Tenant is taking such required action (provided, however, that
the initial ten (10) business day Notice and the subsequent five (5) day Notice
shall be replaced with a single twenty-four (24) hour notice in the event of an
Emergency Condition) and if such action was required under the terms of this
Lease to be taken by Landlord and was not commenced by Landlord within such ten
(10) business day period (or within twenty-four (24) hours in the event of an
Emergency Condition) and thereafter diligently pursued to completion, then
Tenant shall be entitled to prompt reimbursement by Landlord of Tenant’s
reasonable costs and expenses in taking such action. Notwithstanding anything
contained herein to the contrary, in no event shall Tenant be permitted to take
any action under this Section 7.3 that relates to the Building Structure, as
that term is defined in Section 8.2 of this Lease.

7. Sections 28.3.1 and 28.4 are deemed to be deleted and replaced with the
following, as applicable.

28.3.1 Subject to Section 28.2.3 below, and to the Rainier Club Use, Tenant
shall rent from Landlord (i) three hundred twenty-one (321) parking passes if
the TRC Parking Lease is in effect, and, otherwise two hundred fifty-nine
(259) parking passes (such passes, in each instance, the “Tenant’s Unfloated
Passes”) and (ii) thirty-nine (39) additional parking passes, based on a fifteen
percent (15%) float (the “Float”) on the Building Spaces, which float may be
increased by Landlord to twenty percent (20%) upon Tenant’s consent, not to be
unreasonably withheld. Tenant may increase the number of additional parking
passes rented by Tenant, upon thirty (30) days prior written notice to Landlord,
subject to Applicable Laws (and in no event shall the total Float, as modified,
exceed fifty percent (50%) of the Building Spaces), and all such additional
passes above Tenant’s Unfloated Passes, actually rented by Tenant are the
“Tenant’s Floated Passes”. Tenant’s Unfloated Passes and Tenant’s Floated Passes
are collectively the “Parking Passes”. Notwithstanding the foregoing, Landlord
shall have the right to reduce the number of Tenant’s Floated Passes by up to
one (1) parking pass per 2,000 rentable square feet of the Office Component that
is not directly leased by Tenant. Each Parking Pass rented by Tenant pursuant to
this Section 28.3.1 shall provide the Holder with the right to use the Parking
Garage at all times, provided that any use of the Parking Garage on Nights and
Weekends (defined below) shall be on a first-come, first-serve basis.
Notwithstanding the foregoing, in the event that Spaces are unreasonably
unavailable in the Parking Garage on Nights and Weekends due to the exercise of
Landlord’s rights set forth in Section 28.4 below, in Tenant’s reasonable
discretion, upon at least thirty (30) days prior written notice to Landlord,
Tenant may direct Landlord to label or otherwise restrict up to fifty
(50) Spaces on Level J of the Parking Garage (or such other location as
reasonably determined by Landlord) as exclusively designated for use by Holders
during Nights and Weekends and Tenant shall use commercially reasonable efforts
to cause any Holders first entering the Parking Garage on Nights and Weekends to
first park in such designated Spaces (“Tenant’s After-Hours Requirement”).
Tenant shall have the right to increase the number of Spaces pertaining to
Tenant’s After-Hours Requirement by up to five (5) Spaces per Lease Year
commencing on the first anniversary of the Lease Commencement Date, on a
cumulative and compounding basis, but the total of such Spaces shall not exceed
one hundred twenty (120) Spaces. In addition, upon at least thirty (30) days
prior written notice to Landlord, in Tenant’s sole discretion, Tenant may direct
Landlord to label or otherwise restrict up to twenty-three (23) Building Spaces
on Level C as exclusively reserved for use by Tenant’s visitors and other
visitors to the tenants and occupants of the Office Component other than on

 

 

EXHIBIT I

-5-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

Nights and Weekends (“Tenant’s Visitor Requirement”). Other than on Nights and
Weekends, Landlord shall, or shall cause, signs to be placed at the entrance(s)
of the Parking Garage stating “No Public Parking; Parking Reserved for Office
Tenants and Guests Only”. Tenant expressly acknowledges and agrees that Tenant’s
Visitor Requirement and any electrical vehicle parking contemplated by
Section 28.6 below, due to the fact that such Spaces are not subject to a
“float” factor, may adversely affect the availability of Spaces to Holders and
Landlord shall have no liability in connection with such availability.

28.4 Nights and Weekends. Notwithstanding Tenant’s rights set forth in
Section 28.3 above, but subject to Tenant’s After-Hours Requirement, Landlord
shall have the right to sell transient parking passes for parking in the Spaces
in the Parking Garage between the hours of 4:30 p.m. to 6:00 a.m. Monday through
Friday, and on weekends from the hours of 12:01 a.m. on Saturday to 5:59 a.m. on
Monday (collectively, “Nights and Weekends”). For the avoidance of doubt,
Landlord shall not have the right to sell transient parking for Spaces in the
Parking Garage during Tenant Parking Hours to any party, other than the
tenant(s) of the Office Component.

 

 

EXHIBIT I

-6-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF TENANT’S REMOVAL REQUEST

[*TO BE PLACED ON TENANT’S LETTERHEAD]

[INSERT DATE]

[INSERT LANDLORD’S NOTICE ADDRESSES]

Re: The Mark Tower Office Lease, F5 Networks, Inc.: Removal of Alterations

Dear Landlord:

Pursuant to Section 8.5 of that certain Office Lease by and between
[                    ] (“Landlord”) and [                    ] (“Tenant”) dated
as of [                    ] (the “Lease”), this letter is “Tenant’s Removal
Request” notice for Landlord to determine whether any or all of the Alterations
or improvements proposed to be installed by Tenant in the Premises described
[INCORPORATE AS APPLICABLE — in the Final Working Drawings (as defined in
Section 3.3 of the Tenant Work Letter attached to the Lease)] [INCORPORATE AS
APPLICABLE – in the plans for such Alterations delivered to Landlord for
Landlord’s consent] attached hereto as Schedule 1 are Specialty Improvements
that Tenant shall be required to remove from the Premises upon the expiration or
earlier termination of the Lease.

Accordingly, within [INCORPORATE AS APPLICABLE FOR FIRST NOTICE — ten
(10) business days][INCORPORATE AS APPLICABLE FOR SECOND NOTICE - five
(5) business days] of receipt of this request please respond in writing to
Tenant identifying whether all or any of the Alterations or improvements:
(1) are Specialty Improvements and (2) will be required to be removed by Tenant
upon the expiration or earlier termination of this Lease.

[INSERT IF NOTICE CONSTITUTES THE “REMOVAL REMINDER NOTICE” UNDER SECTION 8.5 OF
LEASE - LANDLORD’S FAILURE TO RESPOND TO THIS NOTICE WITHIN FIVE (5) BUSINESS
DAYS SHALL RESULT IN LANDLORD’S DEEMED ELECTION TO NOT REQUIRE TENANT TO REMOVE
THE SPECIFIED ALTERATIONS UPON THE EXPIRATION OF THE LEASE TERM]

The defined terms above shall have the meaning ascribed to them in the Lease.
Nothing contained herein shall be deemed to modify the parties respective duties
and obligations under the Lease.

Please contact the undersigned with any questions or comments.

 

Sincerely,       , a      

By:  

 

  Name:  

 

  Its:  

 

 

 

 

EXHIBIT J

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF MEMORANDUM OF LEASE

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

Perkins Coie LLP

1201 Third Avenue

Suite 4900

Seattle, A Washington 98101

Attention: Michael A. Barrett

 

 

(SPACE ABOVE THIS LINE FOR RECORDER’S USE)

MEMORANDUM OF LEASE

This Memorandum of Lease (“Memorandum”) is made and entered into as of May 3,
2017, for the purpose of recording, by and between FIFTH & COLUMBIA INVESTORS,
LLC, a Delaware limited liability company (“Landlord”), and F5 NETWORKS, INC., a
Washington corporation (“Tenant”).

1. Defined Terms; Exhibits. All capitalized terms used in this Memorandum and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Lease (as defined below). All Exhibits referenced herein are attached
hereto, and are incorporated herein by this reference.

2. Premises; Office Component; Building; Project. Landlord hereby leases to
Tenant and Tenant hereby leases from Landlord, pursuant to the terms and
conditions of that certain Office Lease dated as of May 3, 2017, (the “Lease”),
those certain premises described in the Lease, consisting of a total of 515,518
rentable square feet of space (the “Premises”), depicted on Exhibit A attached
to the Lease. The Premises, the Office Elevators, together with certain building
common areas, consists of the entirety of the office space (the “Office
Component”) within that certain building located at 801 Fifth Avenue, Seattle,
Washington (the “Building”). The Building is comprised of the Office Component
and a hotel and associated amenities, including conference areas, located on
floors 2-16, and common areas exclusively serving the hotel (collectively, the
“Hotel”). The Building is part of the project (the “Project”), located on the
land legally described on Exhibit A to this Memorandum, which Project is
comprised of the Building, certain event space described in the Lease as The
Sanctuary, and certain common areas, including the Parking Garage (as defined in
the Lease).

3. Not Binding on Hotel or The Sanctuary. The Lease and this Memorandum does
not, and shall not be deemed or construed, to encumber the portion of the
Project containing the Hotel or The Sanctuary, even though the land described on
Exhibit A attached to this Memorandum includes the Hotel and The Sanctuary.

4. Lease Term. The term of the Lease (“Lease Term”) is for a period of
approximately one hundred seventy-four (174) calendar months, starting on the
Lease Commencement Date and ending one hundred seventy-four (174) calendar
months thereafter, subject to adjustment as provided in the Lease. The Lease
Commencement Date is expected to occur on or about April 1, 2019, subject to
adjustment as provided in the Lease.

5. Extension Options. Pursuant to the Lease, Landlord grants to Tenant three (3)
consecutive options to extend the Lease Term, each for a period of five
(5) years.



--------------------------------------------------------------------------------

6. Competitor Restriction. Pursuant to the Lease, and subject to additional
terms set forth therein, Landlord is restricted from leasing space in the Office
Component in the Building to Competitors of Tenant.

7. Loading Areas. Pursuant to the Lease, Tenant has the right to use certain
loading areas in the Parking Garage on an exclusive basis, and the right to use
certain loading areas on a non-exclusive basis.

8. Parking Garage. Pursuant to the Lease and subject to additional terms set
forth therein, Tenant has certain rights to access and use the Parking Garage,
including the rights to install a back-up generator in a designated loading area
within the Parking Garage and the right to rent Parking Passes pertaining to the
Parking Garage. The Lease also contains certain restrictions and obligations
pertaining to Landlord’s operation of the Parking Garage.

9. Rooftop Rights and Lines. Pursuant to the Lease, and subject to additional
terms set forth therein, Tenant has certain rights to use and access the roof of
the Building for the installation of certain equipment thereon and has certain
rights to install and maintain Lines serving the Premises.

10. Signage Rights and Building Identity. Pursuant to the Lease, and subject to
additional terms set forth therein, Tenant has certain rights to (i) signage on
the exterior of the Building and Project and (ii) designate the name or identity
of the Building (excluding the Hotel and The Sanctuary).

11. Common Areas. Pursuant to the Lease, and subject to additional terms set
forth therein, Tenant has certain rights of use and access to the Building
Common Areas and Project Common Areas.

12. Lease Incorporated. All the other terms, conditions and covenants of the
Lease are incorporated herein by this reference. In the event of a conflict
between the provisions of this Memorandum and the provisions of the Lease, the
provisions of the Lease shall govern.

13. Counterparts. This Memorandum may be executed in counterparts, each of which
shall be an original but all of which together shall constitute one and the same
agreement. This Memorandum is solely for notice and recording purposes and shall
not be construed to alter, modify, expand, diminish or supplement the provisions
of the Lease.

14. Successors and Assigns. The terms, covenants and provisions of the Lease,
the terms of which are hereby incorporated by reference into this Memorandum,
shall extend to and be binding upon the respective executors, administrators,
heirs, successors and assigns of Tenant and Landlord.

[SIGNATURES APPEAR ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum to be
executed the day and date first above written.

 

“LANDLORD” FIFTH & COLUMBIA INVESTORS, LLC, a Delaware limited liability company
By:   DANIELS REAL ESTATE, LLC,   Its Managing Member By:  

 

Name:   Kevin Daniels Its:   Manager “TENANT” F5 NETWORKS, INC.
a Washington corporation By:  

 

Name:  

 

Its:  

 

By:  

 

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of                                                      )

County of                                                   )

 

On                                                  , before me,
                                         
                                         
                                                ,

            (insert name of notary)

Notary Public, personally appeared                                          
                                         
                                                                         , who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                                  
                                                 
                                 (Seal)

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of                                                      )

County of                                                   )

On                                                  , before me,
                                         
                                         
                                                ,

            (insert name of notary)

Notary Public, personally appeared                                          
                                         
                                                                         , who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                                  
                                                 
                                 (Seal)



--------------------------------------------------------------------------------

Exhibit A

Description of Real Property

PARCEL B OF CITY OF SEATTLE LOT BOUNDARY ADJUSTMENT NO. 3010105, RECORDED UNDER
RECORDING NO. 20091119900005, IN KING COUNTY, WASHINGTON.

 

 

EXHIBIT K

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT L

GENERATOR SPECIFICATIONS

 

Power Rating
(Kilowatts)

  

Weight
(Pounds)

  

Length
(Inches)

  

Width
(Inches)

  

Height
(Inches)

  

Fuel

(Gallons

per

Hour)

  

Exhaust

  

Cooling
(CFM)

  

Make-up

Air

(CFM)

1500 kw

   31,131    232.09    99.9    108.25    104.8    Dual 8” dia    2x51,000   
4500

 

 

EXHIBIT L

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF RECOGNITION OF COVENANTS, CONDITIONS, AND RESTRICTION

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

 

 

     

 

     

 

     

 

     

 

 

 

RECOGNITION OF COVENANTS,

CONDITIONS, AND RESTRICTIONS

This Recognition of Covenants, Conditions, and Restrictions (this “Agreement”)
is entered into as of the     day of             , 20    , by and between
                     (“Landlord”), and                      (“Tenant”), with
reference to the following facts:

A. Landlord and Tenant entered into that certain Office Lease dated
            , 20     (the “Lease”). Pursuant to the Lease, Landlord leased to
Tenant and Tenant leased from Landlord space (the “Premises”) located in a
building on certain real property described in Exhibit A attached hereto and
incorporated herein by this reference (the “Property”).

B. The Premises is located in a building located on real property which is part
of an area owned by Landlord located in the City of Seattle, State of Washington
(the “Project”), as more particularly described in Exhibit B attached hereto and
incorporated herein by this reference.

C. Landlord, as declarant, has previously recorded, or proposes to record
concurrently with the recordation of this Agreement, a Declaration of Covenants,
Conditions, and Restrictions (the “Declaration”), dated                     ,
20    , in connection with the Project.

D. Tenant is agreeing to recognize and be bound by the terms of the Declaration,
and the parties hereto desire to set forth their agreements concerning the same.

NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

1. Tenant’s Recognition of Declaration. Notwithstanding that the Lease has been
executed prior to the recordation of the Declaration, Tenant agrees to recognize
and by bound by all of the terms and conditions of the Declaration.

2. Miscellaneous.

2.1 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, estates, personal representatives,
successors, and assigns.

2.2 This Agreement is made in, and shall be governed, enforced and construed
under the laws of, the State of Washington.

2.3 This Agreement constitutes the entire understanding and agreements of the
parties with respect to the subject matter hereof, and shall supersede and
replace all prior understandings and agreements,

 

 

EXHIBIT M

-1-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

whether verbal or in writing. The parties confirm and acknowledge that there are
no other promises, covenants, understandings, agreements, representations, or
warranties with respect to the subject matter of this Agreement except as
expressly set forth herein.

2.4 This Agreement is not to be modified, terminated, or amended in any respect,
except pursuant to any instrument in writing duly executed by both of the
parties hereto.

2.5 In the event that either party hereto shall bring any legal action or other
proceeding with respect to the breach, interpretation, or enforcement of this
Agreement, or with respect to any dispute relating to any transaction covered by
this Agreement, the losing party in such action or proceeding shall reimburse
the prevailing party therein for all reasonable costs of litigation, including
reasonable attorneys’ fees, in such amount as may be determined by the court or
other tribunal having jurisdiction, including matters on appeal.

2.6 All captions and heading herein are for convenience and ease of reference
only, and shall not be used or referred to in any way in connection with the
interpretation or enforcement of this Agreement.

2.7 If any provision of this Agreement, as applied to any party or to any
circumstance, shall be adjudged by a court of competent jurisdictions to be void
or unenforceable for any reason, the same shall not affect any other provision
of this Agreement, the application of such provision under circumstances
different from those adjudged by the court, or the validity or enforceability of
this Agreement as a whole.

2.8 Time is of the essence of this Agreement.

2.9 The Parties agree to execute any further documents, and take any further
actions, as may be reasonable and appropriate in order to carry out the purpose
and intent of this Agreement.

2.10 As used herein, the masculine, feminine or neuter gender, and the singular
and plural numbers, shall each be deemed to include the others whenever and
whatever the context so indicates.

 

 

EXHIBIT M

-2-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

SIGNATURE PAGE OF RECOGNITION OF

COVENANTS, CONDITIONS AND RESTRICTIONS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

“Landlord”:    

 

  , a  

 

 

By:  

 

  Its:  

 

“Tenant”:

 

  , a  

 

 

By:  

 

  Its:  

 

By:  

 

  Its:  

 

[attach legal description and project description and notary pages]

 

 

EXHIBIT M

-3-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

OFFICE LEASE

THE MARK TOWER

FIFTH & COLUMBIA INVESTORS, LLC,

a Delaware limited liability company,

as Landlord,

and

F5 NETWORKS, INC.,

a Washington corporation,

as Tenant.

 

 

-i-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

ARTICLE 1

  

PREMISES, BUILDING, PROJECT, AND COMMON AREAS; RENTABLE SQUARE FEET

     7  

ARTICLE 2

  

LEASE TERM; OPTION TERMS

     10  

ARTICLE 3

  

BASE RENT

     14  

ARTICLE 4

  

ADDITIONAL RENT

     15  

ARTICLE 5

  

USE OF PREMISES

     24  

ARTICLE 6

  

SERVICES AND UTILITIES

     27  

ARTICLE 7

  

REPAIRS AND MAINTENANCE

     32  

ARTICLE 8

  

ADDITIONS AND ALTERATIONS

     34  

ARTICLE 9

  

COVENANT AGAINST LIENS

     36  

ARTICLE 10

  

INDEMNIFICATION AND INSURANCE

     37  

ARTICLE 11

  

DAMAGE AND DESTRUCTION

     40  

ARTICLE 12

  

NONWAIVER

     42  

ARTICLE 13

  

CONDEMNATION

     42  

ARTICLE 14

  

ASSIGNMENT AND SUBLETTING

     44  

ARTICLE 15

  

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

     47  

ARTICLE 16

  

HOLDING OVER

     48  

ARTICLE 17

  

ESTOPPEL CERTIFICATES

     48  

ARTICLE 18

  

SUBORDINATION

     49  

ARTICLE 19

  

DEFAULTS; REMEDIES

     50  

ARTICLE 20

  

COVENANT OF QUIET ENJOYMENT

     52  

ARTICLE 21

  

ROOFTOP RIGHTS

     52  

ARTICLE 22

  

LANDLORD’S REPRESENTATIONS AND WARRANTIES

     54  

ARTICLE 23

  

SIGNS

     55  

ARTICLE 24

  

COMPLIANCE WITH LAW

     57  

ARTICLE 25

  

INTENTIONALLY DELETED

     57  

ARTICLE 26

  

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

     57  

ARTICLE 27

  

ENTRY BY LANDLORD

     58  

ARTICLE 28

  

TENANT PARKING

     59  

ARTICLE 29

  

MISCELLANEOUS PROVISIONS

     62  

 

 

-i-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

LIST OF EXHIBITS

EXHIBIT A – OUTLINE OF PREMISES

EXHIBIT A-1 – LEGAL DESCRIPTION

EXHIBIT A-2 – OUTLINE OF LOBBY AREA, OFFICE ELEVATORS AND CONCESSION AREA

EXHIBIT A-3 – DEPICTION OF LOADING AREAS, GENERATOR AREA AND PARKING GARAGE
ACCESS

EXHIBIT B – TENANT WORK LETTER

SCHEDULE 1A TO EXHIBIT B – BASE BUILDING PLANS

SCHEDULE 1B TO EXHIBIT B – APPROVED TENANT CHANGE ITEMS

SCHEDULE 2 TO EXHIBIT B – BASE BUILDING DESCRIPTION

SCHEDULE 3 TO EXHIBIT B – LIST OF REQUIRED ENGINEERS

EXHIBIT C – NOTICE OF LEASE TERM DATES

EXHIBIT D – RULES AND REGULATIONS

EXHIBIT E – FORM OF TENANT’S ESTOPPEL CERTIFICATE

EXHIBIT F – MARKET RENT DETERMINATION

SCHEDULE 1 TO EXHIBIT F – COMPARABLE AREA

EXHIBIT G – FORM OF SNDA

EXHIBIT H – LOCATION OF TENANT’S SIGNAGE

EXHIBIT H-1 – DEPICTION OF TENANT’S NAME AND/OR LOGO

EXHIBIT I – MULTI-TENANT PROVISIONS

EXHIBIT J – FORM OF TENANT’S REMOVAL REQUEST

EXHIBIT K – FORM OF MEMORANDUM OF LEASE

EXHIBIT L – GENERATOR SPECIFICATIONS

EXHIBIT M – FORM OF RECOGNITION OF COVENANTS, CONDITIONS, AND RESTRICTION

 

 

-ii-

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

INDEX

 

     Page(s)  

Abatement Event

     30  

Accountant

     24  

Additional Rent

     15  

Advocate Arbitrators

     12  

Alterations

     33  

Appealable Tax Expenses

     22  

Appeals Notice

     22  

Applicable Laws

     56  

Approved Working Drawings

     Exhibit B  

Architect

     Exhibit B  

Architect Contract

     Exhibit B  

Audit Period

     23  

Bank Prime Loan

     15  

Base Building

     34, Exhibit B  

Base Building Plans

     Exhibit B  

Base Building Punch List Items

     Exhibit B  

Base Rent

     14  

Base Rent Abatement

     14  

Base Rent Abatement Period

     14  

Base, Shell and Core

     Exhibit B  

BB HVAC System

     27  

Bicycle Facilities

     57  

BOMA 2010

     10  

Brokers

     63  

Builder’s All Risk

     35  

Building

     Summary  

Building Common Areas

     8  

Building Name

     55  

Building Spaces

     57  

Building Structure

     34  

Building Systems

     34  

Casualty

     39  

CC&Rs

     26  

CCA Changes

     9  

Class A Standard

     Summary  

Climate Measures

     67  

CofO

     1  

Common Areas

     8  

Comparable Buildings

     Exhibit F  

Competitive Business

     26  

Competitor

     26  

Competitor Affiliate

     26  

Completion Condition

     Exhibit B  

Completion Date

     Exhibit B  

Concession Area

     7  

Concessionaire

     7  

Constructed Floors

     6  

Construction Contract

     Exhibit B  

Construction Drawings

     Exhibit B  

Construction Period

     68  

Contract

     Exhibit B  

Contract Assignment Date

     Exhibit B  

Contract Re-Assignment Date

     Exhibit B  

 

 

(iii)

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

     Page(s)  

Contraction Date

     13  

Contraction Fee

     14  

Contraction Notice

     14  

Contraction Space

     13  

Contractor

     Exhibit B  

Contracts

     Exhibit B  

Control,

     46  

Controllable Expenses

     20  

Coordination Fee

     Exhibit B  

Cosmetic Alterations

     34  

Cost Estimate

     Exhibit B  

Cost Pools

     22  

Critical Common Areas

     9  

Damage Termination Date

     41  

Damage Termination Notice

     41  

Design Problem

     33  

Deviation

     10  

Direct Expenses

     15  

DRE

     31  

Effective Date

     1  

Eligibility Period

     30  

Emergency Condition

     33  

Engineers

     Exhibit B  

Environmental Laws

     65  

Environmental Permits

     65  

Estimate

     22  

Estimate Statement

     22  

Estimated Direct Expenses

     23  

Excess

     22  

Exchanged Option Rents

     11  

Exchanged Option Rents Arbitrator

     11  

Exercise Notice

     11  

Existing Rules and Regulations

     24  

Expense Year

     16  

Extension Option

     11  

Final Completion Condition

     Exhibit B  

Final Completion Date

     Exhibit B  

Final Costs

     9  

Final Space Plan

     Exhibit B  

Final Working Drawings

     Exhibit B  

First Rent Abatement Date

     Exhibit B  

Fitness Center

     25  

Fitness Center Users

     25  

Float

     58  

Force Majeure

     62  

Force Majeure Delay

     Exhibit B  

Generator

     30  

Generator Area

     30  

Generator Restoration Obligations

     31  

Green Program

     20  

Hazardous Material(s)

     65  

Holder

     58  

Holidays

     27  

Hotel

     Summary  

Hotel Operator

     8  

 

 

(iv)

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

     Page(s)  

HVAC

     27  

HVAC System Hours

     27  

Index

     20  

Initial CC&Rs

     26  

Interest Rate

     15  

Interference-Protected Rooftop Equipment

     52  

Landlord

     Summary  

Landlord Contract Period

     Exhibit B  

Landlord Contribution

     40  

Landlord Minor Changes

     Exhibit B  

Landlord Parties

     36, 68  

Landlord Repair Notice

     39  

Landlord Response Notice

     11  

Landlord’s Change Notice

     Exhibit B  

Landlord’s Obligations to Minimize Tenant Interference

     9  

Landlord’s Option Rent Calculation

     11  

Landlord’s Project Costs

     68  

Landlord’s Repair Estimate Notice

     41  

Late Milestone Abatements

     Exhibit B  

Laws

     56  

Lease

     Summary  

Lease Commencement Date

     10  

Lease Expiration Date

     10  

Lease Month

     10  

Lease Term

     10  

Lease Year

     10  

LEED

     20  

Lines

     65  

Living Wall

     20  

Living Wall Cap

     20  

Lobby Desk

     7  

Mail

     63  

Market Rent

     Exhibit F  

material restriction

     30  

Memorandum

     61  

Milestone

     Exhibit B  

Milestone Deadline

     Exhibit B  

Milestone Failure Termination Notice

     Exhibit B  

Milestone Termination Date

     Exhibit B  

Milestone Termination Effective Date

     Exhibit B  

Milestone Termination Fee

     Exhibit B  

Mortgage Holders

     48  

Mortgages

     48  

Name/Identity Right

     55  

Net Equivalent Lease Rate

     Exhibit F  

Neutral Arbitrator

     12  

New Climate Measures

     67  

New Underlying Documents

     27  

Nights and Weekends

     59  

Notices

     63  

number of days

     Exhibit B  

Objectionable Name

     54  

Office Component

     Summary  

Office Elevators

     Summary  

Office Lobby

     7  

 

 

(v)

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

     Page(s)  

Operating Expenses

     16  

Option Exercise Deadline

     11  

Option Reminder Notice

     11  

Option Rent

     11  

Option Term

     11  

Original Tenant

     11  

other tenants

     8  

Outside Agreement Date

     11  

Over-Allowance Amount

     9  

Over-Allowance Payments

     9  

Parking Garage

     Summary  

Parking Garage Lease

     60  

Parking Manual

     59  

Parking Manual Modifications

     59  

Parking Passes

     58  

Payment Notice

     15  

Permit Delay

     Exhibit B  

Permitted Chemicals

     65  

Permitted Encumbrances

     26  

Permitted Transfer

     45  

Permitted Transfer Notice

     45  

Permitted Transferee

     45  

Permitted Transferee Assignee

     46  

Permitted Use

     4  

Pre-LCD Contraction Fee

     13  

Pre-LCD Contraction Notice

     13  

Pre-LCD Contraction Space

     13  

Premises

     Summary  

Prevailing Rate

     59  

Project

     Summary  

Project Common Areas

     8  

Project Manager

     8  

Property

     Summary  

Property Manager

     31  

Provider

     66  

Rainier Club

     57  

Rainier Club Use

     58  

reasonable wear and tear

     32  

Refusal Notice

     15  

Reimbursement Right

     58  

Reminder Notice

     35  

Renovations

     64  

Rent

     15  

Revenue Code

     68  

Rooftop Equipment

     51  

Rules and Regulations

     24  

Second Rent Abatement Date

     Exhibit B  

Secured Areas

     57  

Sign Requirements

     54  

SNDA

     48  

Spaces

     57  

Specialty Improvements

     35  

Standard Permitted Use

     4  

Statement

     22  

Subject Space

     43  

 

 

(vi)

 

THE MARK TOWER

F5 Networks, Inc.



--------------------------------------------------------------------------------

     Page(s)  

Substantial Completion Condition

     Exhibit B  

Substantial Completion Date

     Exhibit B  

Summary

     Summary  

Supplemental Security

     7  

Supplemental Security Equipment

     8  

Tax Expenses

     21  

TCA Changes

     9  

TCCs

     7  

Tenant

     1  

Tenant Change Item Drawings

     Exhibit B  

Tenant Change Item Notice

     Exhibit B  

Tenant Change Items

     Exhibit B  

Tenant Change Items Cap

     Exhibit B  

Tenant Common Areas

     9  

Tenant Delay

     Exhibit B  

Tenant Delay Notice

     Exhibit B  

Tenant HVAC System

     27  

Tenant Improvement Allowance

     Exhibit B  

Tenant Improvement Allowance Items

     Exhibit B  

Tenant Improvement Manual

     Exhibit B  

Tenant Improvements

     Exhibit B  

Tenant Parties

     36  

Tenant Work Letter

     Summary  

Tenant’s After-Hours Requirement

     59  

Tenant’s Auditor

     24  

Tenant’s Floated Passes

     58  

Tenant’s Lobby Installations

     8  

Tenant’s Off-Premises Equipment

     23  

Tenant’s Removal Request

     35  

Tenant’s Security System

     29  

Tenant’s Share

     22  

Tenant’s Signage

     54  

Tenant’s Unfloated Passes

     58  

Tenant’s Visitor Requirement

     59  

Termination Date

     13  

Termination Fee

     13  

Termination Notice

     13  

The Sanctuary

     Summary  

Third Party Contractor

     39  

Third Party Operator

     25  

Transfer

     44  

Transfer Notice

     43  

Transfer Premium

     44  

Transferee

     43  

Transfers

     43  

TRC Parking Lease

     57  

TRC Spaces

     57  

Treasury Regulations

     68  

Turnstiles

     7  

Unconstructed Floors

     Exhibit B  

Underlying Documents

     26  

 

 

(vii)

 

THE MARK TOWER

F5 Networks, Inc.